Exhibit 10.1

 

MAGNA ENTERTAINMENT CORP.
as Borrower

 

- and -

 

THE GUARANTORS SET FORTH
ON THE SIGNATURE PAGES HEREOF
as Guarantors

 

- and -

 

MID ISLANDI SF., ACTING
THROUGH ITS ZUG BRANCH
as Lender

 

--------------------------------------------------------------------------------

 

2008 LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated as of December 1, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

 

INTERPRETATION

 

1.1

Definitions

4

1.2

Gender and Number

29

1.3

Invalidity, etc.

30

1.4

Headings, etc.

30

1.5

Governing Law

30

1.6

Attornment

30

1.7

Judgment Currency

30

1.8

References

31

1.9

Currency

31

1.10

This Agreement to Govern

31

1.11

Generally Accepted Accounting Principles

31

1.12

Computation of Time Periods

31

1.13

Actions on Days Other Than Banking Days

31

1.14

Oral Instructions

32

1.15

Incorporation of Schedules

32

 

ARTICLE 2

 

2008 LOAN

 

2.1

Establishment of 2008 Loan

32

2.2

Non-Revolving Nature of 2008 Loan

33

2.3

Pre-Payment

33

2.4

Mandatory Repayment

34

2.5

Voluntary Reduction in Aggregate Commitment

35

2.6

Payments Generally

36

2.7

Tax Matters

36

2.8

Cost Consultant

36

 

ARTICLE 3

 

GENERAL PROVISIONS RELATING TO THE 2008 LOAN

 

3.1

Advances

37

3.2

Advance Payments

38

3.3

Holdbacks

38

3.4

Holdback Advances

38

3.5

Illegality

39

3.6

Indemnity

39

3.7

Proceedings in Respect of Claims

40

3.8

Evidence of Indebtedness

42

 

--------------------------------------------------------------------------------


 

ARTICLE 4

 

ADDITIONAL CONDITIONS PRECEDENT TO ADVANCES
UNDER TRANCHE 2, TRANCHE 3 AND TRANCHE 4

 

4.1

Tranche 2 Conditions

43

4.2

Tranche 3 Conditions

44

4.3

Tranche 4 Conditions

44

4.4

Tranche 4 First Advance

45

4.5

Subsequent Tranche 4 Advances

48

 

ARTICLE 5

 

INTEREST AND FEES

 

5.1

Interest Rate

51

5.2

Calculation and Payment of Interest

52

5.3

Fees

52

5.4

Payment of Costs and Expenses

53

 

ARTICLE 6

 

REPRESENTATIONS AND WARRANTIES

 

6.1

Representations and Warranties

54

6.2

Survival of Representations and Warranties

68

 

ARTICLE 7

 

COVENANTS

 

7.1

Affirmative Covenants

68

7.2

Negative Covenants

79

7.3

Environmental Matters

83

 

ARTICLE 8

 

CONDITIONS PRECEDENT

 

8.1

Conditions Precedent to Closing

85

8.2

Conditions Precedent to Advances

86

 

ARTICLE 9

 

EVENTS OF DEFAULT AND REMEDIES

 

9.1

Events of Default

99

9.2

Remedies Upon Default

101

9.3

Distributions

102

 

2

--------------------------------------------------------------------------------


 

ARTICLE 10

 

GENERAL

 

10.1

Reliance and Non-Merger

102

10.2

Confidentiality

102

10.3

No Set-Off

103

10.4

Employment of Experts

103

10.5

Reliance by Lender

103

10.6

Notices

103

10.7

Further Assurances

106

10.8

Assignment

106

10.9

Disclosure of Information to Potential Permitted Lender Assignees

107

10.10

Right to Cure

107

10.11

Forbearance by the Lender Not a Waiver

107

10.12

Waiver of Statute of Limitations and Other Defenses

108

10.13

Relationship

108

10.14

Time of Essence

108

10.15

Service of Process/Venue

108

10.16

Jury Trial Waiver

108

10.17

Final Agreement/Modification

109

10.18

Continuing Agreement

109

10.19

No Third Party Beneficiaries

109

10.20

No Brokers

109

10.21

Execution in Counterparts

110

10.22

Contribution by Guarantors with Respect to Obligations

110

10.23

Successors and Assigns Bound; Joint and Several Liability; Agents; and Captions

110

10.24

Loss of Borrower Note

111

10.25

Acknowledgment

111

 

SCHEDULE A – Borrowing Notice

 

SCHEDULE B – Properties

 

SCHEDULE C – Environmental Reports

 

3

--------------------------------------------------------------------------------


 

2008 LOAN AGREEMENT

 

THIS AGREEMENT made as of the 1st day of December, 2008.

 

BETWEEN:

 

MAGNA ENTERTAINMENT CORP.,

a corporation incorporated under the laws of the State of Delaware

 

(hereinafter called the “Borrower”),

 

OF THE FIRST PART,

 

- and -

 

MID ISLANDI SF.,

a partnership formed under the laws of Iceland, acting through its Zug branch

 

(hereinafter called the “Lender”),

 

OF THE SECOND PART,

 

- and -

 

PACIFIC RACING ASSOCIATION,

a corporation incorporated under the laws of the State of California

 

- and -

 

MEC LAND HOLDINGS (CALIFORNIA) INC.,

a corporation incorporated under the laws of the State of California

 

(hereinafter collectively called the “Golden Gate Fields Guarantors”),

 

OF THE THIRD PART,

 

- and -

 

THE SANTA ANITA COMPANIES, INC.,

a corporation incorporated under the laws of the State of Delaware

 

- and -

 

--------------------------------------------------------------------------------


 

LOS ANGELES TURF CLUB, INCORPORATED,

a corporation incorporated under the laws of the State of California

 

(hereinafter collectively called the “Santa Anita Guarantors”),

 

OF THE FOURTH PART,

 

- and -

 

SOUTHERN MARYLAND AGRICULTURAL ASSOCIATION,

a joint venture of PRINCE GEORGE’S RACING, INC.
and SOUTHERN MARYLAND RACING, INC.,
each a corporation incorporated under the laws of the State of Maryland

 

(hereinafter called the “Bowie Guarantor”),

 

OF THE FIFTH PART,

 

- and -

 

LAUREL RACING ASSOCIATION LIMITED PARTNERSHIP
a partnership formed under the laws of the State of Maryland, acting through its
general partner,
LAUREL RACING ASSOC., INC.

 

(hereinafter called the “Laurel Guarantor”),

 

OF THE SIXTH PART,

 

- and -

 

THE MARYLAND JOCKEY CLUB OF BALTIMORE CITY, INC.,

a corporation incorporated under the laws of the State of Maryland

 

(hereinafter called the “Pimlico Guarantor”),

 

OF THE SEVENTH PART,

 

- and -

 

2

--------------------------------------------------------------------------------


 

MARYLAND RACING, INC.,

a corporation incorporated under the laws of the State of Delaware

 

(hereinafter called the “Maryland Racing Guarantor”),

 

OF THE EIGHTH PART,

 

- and -

 

THISTLEDOWN, INC.

a corporation incorporated under the laws of the State of Ohio

 

(hereinafter called the “Thistledown Guarantor”),

 

OF THE NINTH PART,

 

- and –

 

MEC MARYLAND INVESTMENTS INC.,

a corporation incorporated under the laws of the State of Delaware

 

- and -

 

30000 MARYLAND INVESTMENTS LLC,

a limited liability company formed under the laws of the State of Delaware

 

(hereinafter collectively called the “AmTote Guarantors”),

 

(the Golden Gate Fields Guarantors, the Santa Anita Guarantors, the Bowie
Guarantor, the Laurel Guarantor, the Pimlico Guarantor, the Maryland Racing
Guarantor, the Thistledown Guarantor, and the AmTote Guarantors hereinafter
collectively called the “Guarantors”)

 

OF THE TENTH PART.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the covenants
and agreements herein contained, and in reliance on the individual
creditworthiness of the Borrower and each of the Guarantors based on the
representations, warranties and covenants of the Borrower and each of the
Guarantors contained herein, the parties hereto agree as follows:

 

3

--------------------------------------------------------------------------------


 

ARTICLE 1

 

INTERPRETATION

 

1.1                                                                              
Definitions

 

For the purposes of this Agreement:

 

“2008 Loan” means the secured non-revolving loan made available to the Borrower
by the Lender pursuant to Section 2.1;

 

“2008 Loan Amount” means the aggregate of the principal amount of the 2008 Loan,
being comprised of (i) the principal amount of up to $50,000,000 made available
pursuant to Tranche 1, together with Lender’s Costs that are deemed to be
Advances made available pursuant to Tranche 1 and fees payable by the Borrower
in connection with Tranche 1 (collectively, the “Tranche 1 Loan Amount”);
(ii) the principal amount of up to $30,000,000 made available pursuant to
Tranche 2, together with Lenders Costs that are deemed to be Advances made
available pursuant to Tranche 2 and fees payable by the Borrower in connection
with Tranche 2 (collectively, the “Tranche 2 Loan Amount”); (iii) the maximum
principal amount equal to the lesser of: (A) the amount necessary to pay out in
full the PNC Debt; and (B) $15,000,000, made available pursuant to Tranche 3,
together with Lender’s Costs that are deemed to be Advances made available
pursuant to Tranche 3 and fees payable by the Borrower in connection with
Tranche 3 (collectively, the “Tranche 3 Loan Amount”); and (iv) the principal
amount of up to $30,000,000 made available pursuant to Tranche 4, together with
Lender’s Costs that are deemed to be Advances made available pursuant to Tranche
4 and fees payable by the Borrower in connection with Tranche 4 (collectively,
the “Tranche 4 Loan Amount”), as each may be reduced from time to time in
accordance with the terms hereof;

 

“2008 Loan Documents” means, collectively, this Agreement and the Security and
“2008 Loan Document” means any one of them;

 

“Acquisition” means any transaction or series of transactions by which the
Borrower or any of its Subsidiaries, directly or indirectly, by means of a
take-over bid, tender offer, amalgamation, merger, purchase of assets, purchase
of shares or otherwise (a) acquires any ongoing business or all or substantially
all of the assets of any Person engaged in any ongoing business, (b) acquires
beneficial ownership (as defined in Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended) of securities of a Person engaged in any
ongoing business representing more than 10% of the ordinary voting power for the
election of directors or other governing position if the business and affairs of
such Person are managed by a board of directors or other governing body, or
(c) acquires beneficial ownership (as defined in Rule 13d-3 promulgated under
the Securities Exchange Act of 1934, as amended) of more than 10% of the
ownership interest in any Person engaged in any ongoing business that is not
managed by a board of directors or other governing body;

 

4

--------------------------------------------------------------------------------


 

“Advance” has the meaning ascribed thereto in Section 5.1(a);

 

“Affiliate” means, in respect of any Person, any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person; and for the purpose of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
means the power to direct, or cause to be directed, the management and policies
of a Person whether through the ownership of voting shares, by contract or
otherwise, but for greater certainty excluding therefrom the Lender and its
Subsidiaries other than MEC and its Subsidiaries;

 

“Agreement” means this agreement and the Disclosure Schedule and all schedules
attached to this agreement or to the Disclosure Schedule, in each case as they
may be amended or supplemented from time to time; the expressions “hereof”,
“herein”, “hereto”, “hereunder”, “hereby” and similar expressions refer to this
Agreement as a whole (including the Disclosure Schedule) and not to any
particular article, Section, schedule or other portion hereof, and the
expressions “article” and “Section” followed by a number or by a number and
letter, and “Schedule” followed by a letter, mean and refer to the specified
article or Section of or schedule to this Agreement, as applicable, except as
otherwise specifically provided herein;

 

“Allocable Amount” has the meaning ascribed thereto in Section 10.22;

 

“Amtote Guarantee and Indemnity” has the meaning ascribed thereto in Section  
8.2(j)(lx);

 

“Amtote Guarantee Fee” has the meaning ascribed thereto in Section 8.2(j)(lx);

 

“Amtote Guarantors” means MEC Maryland Investments Inc. and 30000 Maryland
Investments LLC;

 

“Applicable Law” means, in respect of any Person, property, transaction or
event, all applicable laws, statutes, rules, by-laws and regulations, and all
applicable official directives, orders, judgments and decrees of Governmental
Bodies but solely to the extent they have the force of law (and, in the case of
Section 3.5 only, whether or not having the force of law but otherwise binding
on such Person or such Person’s property);

 

“Assignment of Holdback Agreement” has the meaning ascribed thereto in
Section 8.2(j)(iii);

 

“Audited Financial Statements” means the audited consolidated financial
statements of the Borrower for the Fiscal Year ended December 31, 2007;

 

“Banking Day” means a day on which banks are generally open for business in each
of Toronto, Ontario, Zug, Switzerland and London, England;

 

“Blocked Persons List” has the meaning ascribed thereto in Section 6.1(cc);

 

5

--------------------------------------------------------------------------------


 

“BMO” means Bank of Montreal, and its successors and assigns under the BMO
Credit Agreement;

 

“BMO Credit Agreement” means the amended and restated credit agreement made as
of July 22, 2005 among the Borrower, as borrower, BMO, as agent and lender, and
others, as has been and may be further amended and restated from time to time,
provided that the principal amount outstanding at any time under the BMO Credit
Agreement as so amended or restated shall not exceed $40,000,000, and includes
any renewal or refinancing of any such agreement or the indebtedness owing
thereunder provided that the principal amount of such renewed or refinanced
indebtedness does not exceed $40,000,000 and security therefor is not increased
thereby;

 

“BMO Intercreditor Agreement” means the intercreditor agreement made as of even
date herewith between the Lender, the Borrower and Bank of Montreal, as the same
may be amended or restated from time to time;

 

“Borrower” means Magna Entertainment Corp., a corporation existing under the
laws of Delaware, and its successors and permitted assigns;

 

“Borrower General Security Agreement” has the meaning ascribed thereto in
Section 8.2(j)(ii);

 

“Borrower’s and Guarantors’ California Agent” means Sherry Meyerhoff Hanson &
Crance LLP, or such other firm or firms of solicitors or agents in the State of
California as are appointed by the Borrower from time to time and notice of
which is provided to the Lender;

 

“Borrower’s and Guarantors’ Counsel” means Osler Hoskin Harcourt LLP, or such
other firm or firms of solicitors or counsel as are appointed by the Borrower
from time to time and notice of which is provided to the Lender;

 

“Borrower’s and Guarantors’ Delaware Agent” means Eckert Seamans Cherin &
Mellott, LLC;

 

“Borrower’s and Guarantors’ Maryland Agent” means DLA Piper LLP (US), or such
other firm or firms of solicitors or agents in the State of Maryland as are
appointed by the Borrower from time to time and notice of which is provided to
the Lender;

 

“Borrower’s and Guarantors’ Local Agents” means, collectively the Borrower’s and
Guarantor’s California Agent, the Borrower’s and Guarantor’s Maryland Agent, the
Borrower’s and Guarantor’s New York Agent, and the Borrower’s and Guarantor’s
Delaware Agent;

 

“Borrower’s and Guarantors’ New York Agent” means O’Melveny & Myers LLP, or such
other firm or firms of solicitors or agents in the State of New York as are
appointed by the Borrower from time to time and notice of which is provided to
the Lender;

 

6

--------------------------------------------------------------------------------


 

“Borrower Incorporation Documents” has the meaning ascribed thereto in
Section 6.1(i);

 

“Borrowing Date” means any Banking Day on which an Advance is made, or is to be
made, in accordance with a request of the Borrower;

 

“Borrowing Notice” means a notice substantially in the form of Schedule A;

 

“Bowie Assignment of Material Agreements” has the meaning ascribed thereto in
Section 8.2(j)(xxvi);

 

“Bowie Assignment of Rents and Leases” has the meaning ascribed thereto in
Section 8.2(j)(xxv);

 

“Bowie General Security Agreement” has the meaning ascribed thereto in
Section 8.2(j)(xxvii);

 

“Bowie Mortgage” has the meaning ascribed thereto in Section 8.2(j)(xxiv);

 

“Bowie Guarantee and Indemnity” has the meaning ascribed thereto in
Section 8.2(j)(liv) ;

 

“Bowie Guarantee Fee” has the meaning ascribed thereto in Section 8.2(j)(liv);

 

“Bowie Guarantor” means Southern Maryland Agricultural Association, a joint
venture of Prince George’s Racing, Inc. and Southern Maryland Racing, Inc., each
a corporation incorporated under the laws of the State of Maryland;

 

“Bowie Property” means the lands and premises designated as the Bowie Property
in Schedule B hereto;

 

“Bowie Property Environmental Indemnity” has the meaning ascribed thereto in
Section 8.2(j)(xxviii) ;

 

“Bowie Security” has the meaning ascribed thereto in Section 8.2(j)(xxxi);

 

“Bridge Loan Agreement” means the loan agreement made as of September 12, 2007,
as has been and may be amended from time to time and as may be further amended,
modified, renewed or replaced from time to time, among the Borrower, as
borrower, the Lender, as lender, and the guarantors specified therein, as
guarantors;

 

“Capital Expenditures” means, for any period, for any Person those expenditures
made in connection with the purchase, lease, license, acquisition, erection,
development, improvement or construction of property of or by such Person
(including any such property acquired pursuant to a Capital Lease Obligation) or
any other expenditures, in all cases, which in accordance with GAAP are
classified as capital expenditures; provided, however, that such term shall not
include those expenditures (“Maintenance Capital Expenditures”) that are
(a) required to sustain the capacity level or useful life of

 

7

--------------------------------------------------------------------------------


 

existing operating facilities or (b) required or lawfully imposed under any
Environmental Law or Safety Law, or by any Governmental Body;

 

“Capital Lease Obligations” means the obligations of the Borrower or any
Subsidiary to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall in each case be the capitalized amount thereof,
determined in accordance with GAAP;

 

“Cash Equivalents” means short-term issued guaranteed deposits or certificates
of deposit with recognized financial institutions, bonds or similar obligations
carrying the full faith and credit of the United States of America or any state
thereof or any agency or instrumentality of any of the foregoing unconditionally
backed by such credit and other similar investments acceptable to the Lender in
its sole discretion;

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, including the rules and regulations promulgated
thereunder, as the same may be amended from time to time;

 

“Claim” has the meaning ascribed thereto in Section 3.6(a);

 

“Closing Date” means the date on which this Agreement is executed and delivered
by the parties hereto;

 

“Closing Date Arrangement Fee” has the meaning ascribed thereto in
Section 5.3(b);

 

“Collateral” means, collectively, all of the undertaking, property and assets of
the Borrower and the Guarantors subject to the Security, or intended to be
subject to the Security;

 

“Combined” means, in relation to any financial results or financial statements
of a group of entities, the combined financial results or financial statements
of such group of entities (including their respective subsidiaries), calculated
and prepared in accordance with GAAP;

 

“Company” means, collectively, the Borrower and all of its Subsidiaries;

 

“Commitment Fees” means, collectively, the Tranche 1 Commitment Fee, the Tranche
2 Commitment Fee, and the Tranche 2 Commitment Fee, and, in the singular, any
one of them;

 

“Commitment Fee Payment Date” has the meaning ascribed thereto in
Section 5.3(a);

 

“Compliance Certificate” has the meaning ascribed thereto in Section 7.1(n)(i);

 

“Contingent Liabilities”, at any time, means the amount of all indebtedness and
liabilities, contingent or otherwise, of any other Person at such time,

 

8

--------------------------------------------------------------------------------


 

(i)

 

guaranteed, directly or indirectly, in any manner by the Borrower or any
Subsidiary including, without limitation, (A) by procuring the issue of letters
of credit or other similar instruments for the benefit of that other Person,
(B) by endorsement of bills of exchange (otherwise than for collection or
deposit in the ordinary course of business), or (C) by the other Person
assigning debts of the Borrower or any Subsidiary (whether or not represented by
an instrument) with recourse to the Borrower or any Subsidiary;

 

 

 

(ii)

 

in effect guaranteed, directly or indirectly, by the Borrower or any Subsidiary
through an agreement, contingent or otherwise:

 

 

 

 

 

 

(A)

to purchase such indebtedness or liabilities or to advance or supply funds for
the payment or purchase of such indebtedness or liabilities;

 

 

 

 

 

 

(B)

to purchase, sell or lease (as lessee or lessor) property, products, materials
or supplies or to purchase or sell services in circumstances where the primary
purpose of such agreement was to provide funds to the debtor to enable the
debtor to make payment of such indebtedness or liabilities or to provide goods
or services to the debtor to enable it to satisfy other liabilities, regardless
of the delivery or non-delivery of the property, products, materials or supplies
or the provision or non-provision of the services, including take or pay or
throughput agreements; or

 

 

 

 

 

 

(C)

to make any loan, advance, capital contribution to or other investment in the
other Person for the purpose of assuring a minimum equity, asset base, working
capital or other balance sheet condition at any date or to provide funds for the
payment of any liability, dividend or return of capital; or

 

 

 

 

(iii)

 

secured by any Lien upon property owned by the Borrower or any Subsidiary, even
though neither the Borrower nor any Subsidiary has assumed or become liable for
the payment of such indebtedness or liabilities, provided that, if neither the
Borrower nor any Subsidiary has assumed or become liable for such assumption,
such indebtedness shall be deemed to be an amount equal to the lesser of (A) the
amount of such indebtedness and liabilities and (B) the book value of such
property.

 

 

 

 

For purposes hereof, a Person shall not be deemed to have a Contingent Liability
if it is the co-maker of the primary obligation and shall have one Contingent
Liability if it has guaranteed the obligations of more than one primary obligor
with respect to the same primary obligation;

 

“Core Line of Business” means the ownership or operation of racetracks and
pari-mutuel wagering activities, as described in the Form 10-K filed by the
Borrower for the year

 

9

--------------------------------------------------------------------------------


 

ended December 31, 2007, and including (i) thoroughbred and harness horse
racing, (ii) off-track betting facilities, (iii) account wagering and other
gaming activities including, without limitation, poker, slot machines and video
lottery terminals, (iv) a racetrack and casino complex in Austria, and (v) any
food and beverage operations, sports bar operations, content acquisition and
distribution, technology and media services, entertainment, the ownership and
management of real estate and/or other activities, associated with or ancillary
or related to (i), (ii), (iii) and/or (iv), above, including the ownership or
operation of horse training and boarding centres, arenas and restaurants;

 

“Cost Consultant” has the meaning ascribed thereto in Section 2.8;

 

“Default” means any event which, but for the lapse of time, giving of notice or
both, would constitute an Event of Default and, for greater certainty, includes
for purposes of this Agreement, any event relating to Subordinated Debt which
would, but for the lapse of time, giving of notice or both, enable the holders
of Subordinated Debt to accelerate the maturity of the Subordinated Debt;

 

“Disclosure Schedule” means the disclosure schedule as of the Closing Date
prepared and executed by the Borrower;

 

“EBITDA” means, for any Person in any period, Net Income of such Person for such
period:

 

(a)                                  increased by the sum of (without
duplication) (i) income tax expense for such period, (ii) interest expense for
such period, (iii) depreciation and amortization expense for such period,
(iv) non-cash losses incurred during such period, in each case to the extent
such amounts were included in the calculation of Net Income of such Person for
such period;

 

(b)                                 decreased by all cash payments during such
period relating to losses that were added back to Net Income of such Person
under clause (a)(iv) above in determining EBITDA in any prior period; and

 

(c)                                  decreased by such net gains from sales of
real estate held for sale or development and excess racetrack lands which were
included in the calculation of Net Income of such Person for such period;

 

“Employee Plan” means an employee benefit plan defined in Section 3(3) of ERISA
in respect of which the Borrower or any ERISA Affiliate is, or within the
immediately preceding six years was, an “employer” as defined in Section 3(5) of
ERISA;

 

“Environment” means soil, land, surface and subsurface strata, surface waters,
groundwaters, drinking water supply, stream sediments, ambient air (including
air in buildings, natural or man-made structures), all layers of the atmosphere,
all inorganic and organic matter and living organisms (including humans), all
natural resources and the interacting natural systems that include the foregoing
listed components;

 

10

--------------------------------------------------------------------------------


 

“Environmental Consent” means any consent, approval, permit, licence, order,
filing, authorization, exemption, registration, ratification, permission,
waiver, reporting or notice requirement and any other related agreement or
communications whatsoever issued, granted or given or otherwise made available
by or under the authority of any Governmental Body regarding environmental
matters or under any Environmental Law;

 

“Environmental Damages” means all claims, judgments, damages, losses, penalties,
liabilities (including strict liability), fines, charges, costs and expenses,
including costs of investigation, remediation, defense, settlement and
reasonable attorneys’ fees and expenses and reasonable consultants’ fees, that
are incurred at any time as a result of the existence of any Hazardous Materials
at, on, upon, about or beneath any of the Mortgaged Properties or migrating or
threatening to migrate to or from any such real property, or arising from any
investigation, proceeding or remediation of any location at which the Borrower
and/or any Guarantor, any predecessor in title or any employees, agents,
contractors or subcontractors of the Borrower and/or any Guarantor or any
predecessor in title, or any third persons at any time occupying or present on
any of the Mortgaged Properties, are alleged to have directly or indirectly
disposed of Hazardous Materials or arising in any manner whatsoever in violation
of Environmental Laws;

 

“Environmental Disclosure” means the text of the Environmental Reports, in each
case including the attachments thereto but excluding the underlying documents
referred to in the Environmental Reports;

 

“Environmental Laws” means any Applicable Law that requires or relates to:

 

(i)

 

notifying appropriate authorities, employees or the public of the presence of or
intended or actual Releases of Hazardous Materials or violations of discharge
limits or other prohibitions or of the commencement of activities, such as
resource extraction or construction, that could have an impact on the
Environment;

 

 

 

(ii)

 

preventing or reducing to acceptable levels the presence of or Release of
Hazardous Materials in or into the Environment;

 

 

 

(iii)

 

reducing the quantities, preventing the Release or minimizing the hazardous
characteristics of wastes that are generated;

 

 

 

(iv)

 

protecting the Environment, including regulating, limiting or restricting
Releases of Hazardous Materials and protecting resources, species, or visual or
ecological amenities;

 

 

 

(v)

 

the transportation, use and disposal of Hazardous Materials or other potentially
harmful substances;

 

 

 

(vi)

 

remediating Hazardous Materials that have been Released or are in the
Environment, preventing the Threat of Release or paying the costs of such
remediation; or

 

11

--------------------------------------------------------------------------------


 

(vii)

 

making responsible Persons or polluting Persons pay private parties or third
parties, or groups of them, for damages done to their health or the Environment
or permitting representatives of the public to recover for injuries done to
public assets or to obtain any other remedies whatsoever;

 

and includes all Environmental Consents;

 

“Environmental or Safety Liability” means any Loss arising from, under, or in
connection with any of the following:

 

(i)

 

any environmental or safety matter or condition (including the presence, use,
generation, manufacture, disposal or transport of Hazardous Materials, on-site
or off-site contamination, safety or health matters, noise, odour, nuisance or
the regulation of any Hazardous Material);

 

 

 

(ii)

 

responsibility, financial or otherwise, under any Environmental Law or Safety
Law for clean-up costs or corrective action, including any clean-up, removal,
containment, monitoring or other remediation or response actions required by any
Environmental Law or Safety Law (whether or not such actions have been required
or requested by any Governmental Body or any other Person) and for any natural
resource damages; or

 

 

 

(iii)

 

any other compliance, corrective, remedial or other measure or cost required or
lawfully imposed under any Environmental Law or Safety Law;

 

“Environmental Reports” has the meaning ascribed thereto in Section 7.1(r);

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended;

 

“ERISA Affiliate” means (1) any corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Borrower; (2) any trade or business (whether or
not incorporated) which is under common control (within the meaning of
Section 414(c) of the Internal Revenue Code) with the Borrower; and (3) a member
of the same affiliated service group (within the meaning of Section 414(m) of
the Internal Revenue Code) as the Borrower, any corporation described in clause
(1) above or any trade or business described in clause (2) above; or (4) any
other Person which is required to be aggregated with the Borrower pursuant to
regulations promulgated under Section 414(o) of the Internal Revenue Code;

 

“Event of Default” has the meaning attributed to such term in Section 9.1;

 

“Excluded Taxes” means, in relation to the Lender, (a) those Taxes which are
imposed or levied on or measured by or determined by reference to the overall
net income, profits, gross receipts, net worth or capital of the Lender or any
of its branches, and all franchise taxes, taxes on doing business or taxes
measured by capital or net worth imposed on the Lender or any of its applicable
branches pursuant to the laws of the jurisdiction in which the Lender is
organized or resident or in which the Lender’s principal office or applicable

 

12

--------------------------------------------------------------------------------


 

branch is located, and (b) without limiting the generality of the foregoing, all
franchise taxes, taxes on doing business or taxes measured by net income,
capital, profits, gross receipts or net worth imposed on the Lender or any of
its branches, whether collected by withholding or otherwise, as a result of the
Lender (i) carrying on a trade or business in the United States of America or
having a permanent establishment in the United States of America, (ii) being
organized under the laws of the United States of America or any political
subdivision thereof, (iii) being or being deemed to be resident in the United
States of America for income tax purposes, or (iv) not dealing at arm’s length
(as defined for the purposes of the Internal Revenue Code) with the Borrower, or
which would not have been imposed had such Person satisfied a relevant authority
that such Person was not a person mentioned in clause (i), (ii), (iii) or
(iv) above;

 

“Fiscal Quarter” means a period of three consecutive months ending on March 31,
June 30, September 30 or December 31, as the case may be, of each Fiscal Year;

 

“Fiscal Year” means the fiscal year of the Borrower, being January 1 to
December 31;

 

“GAAP” means, at any time, generally accepted accounting principles in effect
from time to time in the United States of America as recommended by the
Financial Accounting Standards Board, applied on a consistent basis;

 

“Golden Gate Fields Guarantee and Indemnity” has the meaning ascribed thereto in
Section 8.2(j)(xlviii);

 

“Golden Gate Fields Guarantee Fee” has the meaning ascribed thereto in
Section 8.2(j)(xlviii);

 

“Golden Gate Fields Property” means the lands and premises designated as the
Golden Gate Fields Property in Schedule B hereto;

 

“Golden Gate Fields Property Environmental Indemnity” has the meaning ascribed
thereto in Section 8.2(j)(xx);

 

“Golden Gate Fields Third Assignment of Material Agreements” has the meaning
ascribed thereto in Section 8.2(j)(xviii);

 

“Golden Gate Fields Third Assignment of Rents and Leases” has the meaning
ascribed thereto in Section 8.2(j)(xvii);

 

“Golden Gate Fields Third General Security Agreement” has the meaning ascribed
thereto in Section 8.2(j)(xix);

 

“Golden Gate Fields Third Mortgage” has the meaning ascribed thereto in
Section 8.2(j)(xvi);

 

“Golden Gate Fields Security” has the meaning ascribed thereto in
Section 8.2(j)(xix);

 

13

--------------------------------------------------------------------------------


 

“Governmental Body” means any government, parliament, legislature, or any
regulatory authority, agency, commission or board of any government, parliament
or legislature, or any court or (without limitation to the foregoing) any other
law, regulation or rule-making entity (including, without limitation, any
central bank, fiscal or monetary authority or authority regulating banks),
having jurisdiction in the relevant circumstances over a Person or such Person’s
property, or any Person acting under the authority of any of the foregoing
(including, without limitation, any arbitrator and the Racing and Gambling
Regulatory Authorities);

 

“Guarantor Incorporation Documents” has the meaning ascribed thereto in
Section 6.1(j);

 

“Guarantors” means, collectively, (i) the Golden Gate Fields Guarantors,
(ii) the Santa Anita Guarantors, (iii) the Thistledown Guarantor, (iv) the
AmTote Guarantors and, subject to Sections 8.1(j)(lvi), 8.1(j)(xxxix), and
8.1(j)(xlvii), (v) the Bowie Guarantor, (vi) the Laurel Guarantor, (vii) the
Pimlico Guarantor, and (viii) the Maryland Racing Guarantor, and, in the
singular, any one of them;

 

“Guarantor Payment” has the meaning ascribed thereto in Section 10.22;

 

“Gulfstream Construction Loan Agreement” means the Third Amended and Restated
Gulfstream Park Loan Agreement made as of December 22, 2006 between Gulfstream
Park Racing Association Inc., as borrower, the Lender, as lender, and others, as
the same has been and may be amended or restated from time to time;

 

“Hazardous Activity” shall include the distribution, generation, handling,
importing, management, manufacturing, processing, production, refinement,
release, storage, transfer, transportation, treatment or use (including any
withdrawal or other use of contaminated groundwater) of Hazardous Materials in,
on, under, about and from any of the Mortgaged Properties or any part thereof
and any other act, business or operation that poses a material risk of harm to
Persons or property on or off the Mortgaged Properties;

 

“Holdback Agreement” means the agreement dated November 14, 2006 between the
Borrower and PA Meadows, LLC in respect of certain holdback amounts arising in
connection with a stock purchase agreement dated November 8, 2005 between the
Borrower, as vendor, and PA Meadows, LLC, as purchaser;

 

“Hazardous Material” shall mean any solid, liquid, gas, odour, heat, vibration,
radiation or combination of any of them that may have an adverse effect on the
Environment, and includes all wastes, pollutants, contaminants and each
hazardous, toxic, radioactive, noxious, flammable, corrosive or caustic matter
or substance, including any substance, material or waste which is or is expected
to be regulated by any Governmental Body and including any material, substance
or waste which is defined as a “contaminant” or “pollutant” or as “hazardous”,
“toxic”, “harmful” or “dangerous” under any provision of any Environmental Law
or Safety Law, and including petroleum, petroleum products, asbestos,
asbestos-containing material, urea formaldehyde and polychlorinated biphenyls;

 

“Indebtedness” has the meaning ascribed thereto in Section 8.2(j);

 

14

--------------------------------------------------------------------------------


 

“Indemnified Person” has the meaning ascribed thereto in Section 3.6(a);

 

“Indemnifying Party” has the meaning ascribed thereto in Section 3.6(a);

 

“Intercreditor Agreements” means, collectively, the BMO Intercreditor Agreement
and the Wells Fargo Subordination Agreement, and, in the singular, any one of
them;

 

“Interest Period” means a period commencing, (i) in the case of the initial
Interest Period for the first Advance, on the date of such Advance; and (ii) in
the case of any subsequent Interest Period, on the last day of the immediately
preceding Interest Period and ending, in either case, on the 30th day of such
period;

 

“Interest Rate” has the meaning ascribed thereto in Section 5.1(a);

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations and rulings thereunder;

 

“Judgment Currency” has the meaning ascribed thereto in Section 1.7;

 

“Laurel Assignment of Material Agreements” has the meaning ascribed thereto in
Section 8.2(j)(xxxiv);

 

“Laurel Assignment of Rents and Leases” has the meaning ascribed thereto in
Section 8.2(j)(xxxiii);

 

“Laurel General Security Agreement” has the meaning ascribed thereto in
Section 8.2(j)(xxxv);

 

“Laurel Guarantee and Indemnity” has the meaning ascribed thereto in 8.2(j)(lv);

 

“Laurel Guarantee Fee” has the meaning ascribed thereto in Section 8.2(j)(lv);

 

“Laurel Guarantor” means the Laurel Racing Association Limited Partnership a
partnership formed under the laws of the State of Maryland, acting through its
general partner, Laurel Racing Assoc., Inc.;

 

“Laurel Mortgage” has the meaning ascribed thereto in Section 8.2(j)(xxxii);

 

“Laurel Property” means the lands and premises designated as the Laurel Property
in Schedule B hereto;

 

“Laurel Property Environmental Indemnity” has the meaning ascribed thereto in
Section 8.2(j)(xxxvi);

 

“Laurel Security” has the meaning ascribed thereto in Section 8.2(j)(xxxix);

 

“Laurel Slots Facilities” means the temporary slots facilities to be constructed
and operated on the Laurel Property;

 

15

--------------------------------------------------------------------------------


 

“Laurel Slots Facilities Capital Budget” means the capital budget in respect of
the construction of the Laurel Slots Facilities, prepared by the Borrower and/or
the Laurel Guarantor and approved by the Lender;

 

“Laurel Slots Facilities Costs” means the Borrower’s and/or the Laurel
Guarantor’s costs, not to exceed $30,000,000, in respect of the Laurel Slots
Facilities;

 

“Laurel Slots Facilities Contracts” means all contracts entered into by the
Borrower and/or the Laurel Guarantor and/or their or its agents with Persons for
the supply by such Persons of construction services or materials for the Laurel
Slots Facilities or any part thereof or services or materials related thereto;

 

“Laurel Slots Facilities FF&E” means the slot machines, furniture, fixtures, and
equipment relating thereto to be installed in the Laurel Slots Facilities;

 

“Laurel Slots Facilities Holdback” has the meaning ascribed thereto in
Section 3.3;

 

“Laurel Slots Facilities Holdback Advance” has the meaning ascribed thereto in
Section 3.3;

 

“Laurel Slots Facilities Plans and Specifications” has the meaning ascribed
thereto in Section 7.1(z);

 

“Lender” means MID Islandi sf., a partnership formed under the laws of Iceland,
acting through its Zug Branch, and its successors and permitted assigns;

 

“Lender’s California Agent” means the Los Angeles office of Hogan & Hartson LLP,
or such other firm or firms of solicitors or agents in the State of California
as are appointed by the Lender from time to time and notice of which is provided
to the Borrower and the Guarantors;

 

“Lender’s Costs” has the meaning ascribed thereto in Section 5.4;

 

“Lender’s Counsel” means Davies Ward Phillips & Vineberg LLP, or such other firm
or firms of solicitors or counsel as are appointed by the Lender from time to
time and notice of which is provided to the Borrower and the Guarantors;

 

“Lender’s Delaware Agent” means Pepper Hamilton LLP, or such other firm or firms
of solicitors or agents in the State of Delaware as are appointed by the Lender
from time to time and notice of which is provided to the Borrower and the
Guarantors;

 

“Lender’s Maryland Agent” means Pepper Hamilton LLP, or such other firm or firms
of solicitors or agents in the State of Maryland as are appointed by the Lender
from time to time and notice of which is provided to the Borrower and the
Guarantors;

 

“Lender’s New York Agent” means the New York office of Davies Ward Phillips &
Vineberg LLP, or such other firm or firms of solicitors or agents in the State
of New York

 

16

--------------------------------------------------------------------------------


 

as are appointed by the Lender from time to time and notice of which is provided
to the Borrower and the Guarantors;

 

“LIBOR” means the one-month rate of interest per annum for deposits in US
Dollars in the London interbank market, calculated on the basis of a year of 360
days, equal to the arithmetic mean of the rates which appear on the Telerate
Page 3750 on the Dow Jones Telerate Service (or any replacement page) as of
11:00 a.m. (London time) on the day which is two Banking Days prior to the first
day of the relevant Interest Period;

 

“Lien” means any mortgage, lien, pledge, assignment by way of security, charge,
security interest, lease intended as security, title retention agreement,
statutory right reserved in any Governmental Body, registered lease of
properties, hypothec, levy, execution, seizure, attachment, garnishment or other
similar encumbrance;

 

“Maintenance Capital Expenditure” has the meaning ascribed thereto in the
definition of Capital Expenditure;

 

“Maryland Racing Guarantor” means Maryland Racing, Inc.;

 

“Maryland Racing Guarantee Fee” the meaning ascribed thereto in
Section 8.2(j)(lvii);

 

“Maryland Racing Guarantee and Indemnity” the meaning ascribed thereto in
Section  8.2(j)(lvii);

 

“Material Adverse Change” means a material adverse change in the business,
condition (financial or otherwise), operations, properties, assets, liabilities
or prospects of the Borrower (taken as a whole together with all of its
Subsidiaries on a consolidated basis) or any Guarantor or of any of the
Mortgaged Properties;

 

“Material Adverse Effect” means material adverse effect on (a) the business,
condition (financial or otherwise), operations, properties, assets, liabilities
or prospects of the Borrower (taken as a whole together with all of its
Subsidiaries on a consolidated basis) or any of the Guarantors or any of the
Mortgaged Properties, or (b) the ability of the Borrower or any of the
Guarantors to perform its Obligations under any 2008 Loan Document to which it
is or is to be a party, or (c) the rights and remedies of the Lender under the
Agreement or any of the other 2008 Loan Documents or the Intercreditor
Agreements, or (d) the Lender’s security interest in the Collateral or the
perfection or priority thereof;

 

“Material Agreements” means: (i) contracts, agreements, commitments or other
documents materially affecting the use, development, construction and/or
operation of any of the Mortgaged Properties (including without limitation all
leases of the Mortgaged Properties); and (ii) any contract, agreement,
commitment or other document by which the Borrower or any of its Subsidiaries is
bound, the default under or the termination of which could reasonably be
expected to result in a Material Adverse Effect;

 

“Material Authorization” means any approval, permit, licence, order, consent or
similar authorization from, and any filing, registration, qualification or
recording with, any

 

17

--------------------------------------------------------------------------------


 

Governmental Body, domestic or foreign, required by the Borrower or any of its
Subsidiaries, the absence of which could reasonably be expected to result in a
Material Adverse Effect;

 

“Maturity Date” means, with respect to Tranche 1, the Tranche 1 Maturity Date
(or such later date or dates as may be determined in writing from time to time
by the Lender in its sole discretion, with such later date or dates being
subject to such conditions as may be determined by the Lender in its sole
discretion), with respect to Tranche 2, the Tranche 2 Maturity Date (or such
later date or dates as may be determined in writing from time to time by the
Lender in its sole discretion, with such later date or dates being subject to
such conditions as may be determined by the Lender in its sole discretion), with
respect to Tranche 3, the Tranche 3 Maturity Date (or such later date or dates
as may be determined in writing from time to time by the Lender in its sole
discretion, with such later date or dates being subject to such conditions as
may be determined by the Lender in its sole discretion), and with respect to
Tranche 4, the Tranche 4 Maturity Date (or such later date or dates as may be
determined in writing from time to time by the Lender in its sole discretion,
with such later date or dates being subject to such conditions as may be
determined by the Lender in its sole discretion);

 

“MID” means MI Developments Inc. and its successors and permitted assigns;

 

“MJC Guarantors” means, collectively, the Bowie Guarantor, the Laurel Guarantor,
Pimlico Guarantor, and the Maryland Racing Guarantor;

 

“MJC Mortgaged Properties” means, collectively, the Bowie Property, the Laurel
Property, and Pimlico Property;

 

“MJC Security” means, collectively, the Bowie Security, the Laurel Security, and
Pimlico Security;

 

“Mortgages” means, collectively, the Golden Gate Fields Third Mortgage, the
Santa Anita Fourth Mortgage, the Bowie Mortgage, the Laurel Mortgage and the
Pimlico Mortgage; and, in the singular, any one of them;

 

“Mortgaged Properties” means, as of the date of this Agreement, collectively,
the Golden Gate Fields Property, and the Santa Anita Property, and at any time
after the Tranche 2 Conditions Date, in addition to the foregoing two
properties, the Bowie Property, the Laurel Property and the Pimlico Property all
of which are legally described in Schedule B attached hereto; and, in the
singular, any one of them;

 

“Net Income” of a Person for any period means the consolidated net income of
such Person during such period after taxes, but before extraordinary items and
unusual items, all as otherwise determined in accordance with GAAP. In addition,
there shall be included in Net Income all net income of such Person on a
consolidated basis from investments in accordance with the equity method of
accounting;

 

“Non-Excluded Taxes” has the meaning ascribed thereto in Section 2.7;

 

18

--------------------------------------------------------------------------------


 

“Note Assignment Agreement” means the MEC assignment of Tranche A Junior Notes
and Tranche B Junior Notes made as of July 26, 2006 by the Borrower in favour of
the Lender, as amended to the date hereof;

 

“Obligations” means all indebtedness, liabilities and other obligations of the
Borrower and Guarantors to the Lender under any other 2008 Loan Document
(including any amendments or supplements thereto), whether actual or contingent,
direct or indirect, matured or not, now existing or arising hereafter and
includes, without limitation, all unpaid principal, interest, fees, costs and
other amounts payable by the Borrower and Guarantors to the Lender hereunder or
under any other 2008 Loan Document;

 

“Occupancy Agreements” has the meaning ascribed thereto in Section 6.1(nn);

 

“Officer’s Certificate” means, unless otherwise provided herein, in respect of
the Borrower, a certificate signed by any one of the Chair of the Board, the
Chief Executive Officer, the Chief Financial Officer or the Secretary;

 

“Official Body” means any national government or government of any political
subdivision thereof or any parliament, legislature, council, agency, authority,
board, bureau, central bank, commission, department or instrumentality thereof,
or any court, tribunal, grand jury, mediator or arbitrator, whether foreign or
domestic or any non-governmental regulating body, to the extent that the rules,
regulations and orders of such body have the force of law;

 

“Organizational Documents” has the meaning ascribed thereto in Section 6.1(j);

 

“Permitted Debt” means (i) indebtedness under the Bridge Loan Agreement;
(ii) indebtedness under the 2008 Loan; (ii) indebtedness under the Santa Anita
Senior Facility; (iv) indebtedness under the BMO Credit Agreement;
(v) indebtedness under the SunTrust Credit Agreement; (vi) indebtedness under
the Remington Construction Loan Agreement; (vii) indebtedness under the
Gulfstream Construction Loan Agreement; (viii) indebtedness of GPRA Commercial
Enterprises Inc. relating to a loan agreement among, inter alia, Keybank
National Association, as principal lender, and The Village at Gulfstream Park,
LCC, as borrower, where such indebtedness is non-recourse to the Borrower and
the Gulfstream Guarantor (as defined in the Bridge Loan Agreement) and arises
under the May 1, 2005 limited liability company agreement, as amended, by which
The Village at Gulfstream Park, LLC, was formed; (vix) indebtedness of MEC
Grundstucksentwicklungs GmbH existing on the date hereof; (x) indebtedness under
the PNC Debt existing as of the date hereof; (xi) the lease between a
non-guarantor entity and an entity associated with the City of Grand Prairie,
pursuant to which Lone Star Park is operated; (xii) indebtedness owing under,
and not exceeding the amounts permitted to be outstanding under and secured by,
Permitted Liens and extensions, renewals or replacements of any indebtedness
permitted under this clause (other than that listed in items (iv) and (v) of
this definition which shall not be replaced following repayment); provided the
principal amount of such indebtedness thereunder or security therefor is not
thereby increased beyond the original principal amount of such indebtedness;
(xiii) unsecured trade and other accounts payable incurred in the ordinary
course of business

 

19

--------------------------------------------------------------------------------


 

for the purpose of carrying on the same including the “Construction” (as defined
in the Remington Construction Loan Agreement) and the “Reconstruction” (as
defined in the Gulfstream Construction Loan Agreement); (xiv) indebtedness under
interest rate or currency hedging agreements entered into for the purpose of
managing interest rate and currency risks of the Borrower or any of its
Subsidiaries and not for speculative purposes; (xv) indebtedness under letters
of credit, performance bonds, instalment insurance and insurance premium
financing contracts, and similar instruments in respect of land transfer tax
claims, land development charges, gaming permits and other obligations of the
Borrower or its Subsidiaries incurred in the ordinary course of business; (xvi)
secured indebtedness between the Borrower (as lender) and Laurel Racing
Association Limited Partnership (as borrower) up to $3,000,000 and previously
consented to by the Lender; (xvii) the Subordinated Debt; (xviii) unsecured
intercompany indebtedness of the Borrower to any of its Subsidiaries or of any
of the Subsidiaries to the Borrower, provided that such unsecured intercompany
indebtedness is existing as of the date hereof or is entered into on customary
terms and in the ordinary course of the Borrower’s cash management activities
consistent with past practice; (xvix) other obligations and indebtedness
(including Capital Lease Obligations (other than that listed in item (xi) of
this definition) and Contingent Liabilities, but excluding item (xiii) listed in
this definition) existing on the date hereof and relating to Subsidiaries which
are not Guarantors, and all of which are disclosed in the Audited and Unaudited
Financial Statements including the notes thereto, in the aggregate amount of not
more than $2,000,000 (which amount includes indebtedness denominated in foreign
currencies and is therefore subject to fluctuation from time to time due to
exchange rate fluctuations); and (xx) other obligations and indebtedness
(including Capital Lease Obligations and Contingent Liabilities) of up to
$5,000,000 in the aggregate, provided that none of such other obligations and
indebtedness is secured by any of the Mortgaged Properties;

 

“Permitted Liens” means any:

 

(i)

 

Liens for taxes, assessments or governmental charges or levies incurred in the
ordinary course of business that are not yet due and payable or the validity of
which is being actively and diligently contested in good faith by the Borrower
or a Subsidiary, as the case may be, in respect of which the Borrower or a
Subsidiary has established on its books reserves considered by it to be adequate
therefor, and for which any enforcement proceedings, if commenced, have been
stayed or for which payment has been made in accordance with (vii) below;

 

 

 

(ii)

 

rights reserved to or vested in any Governmental Body by the terms of any lease,
licence, franchise, grant or permit, or by any statutory provision, to terminate
the same, to take action which results in an expropriation, or to require annual
or other periodic payments as a condition to the continuance thereof;

 

 

 

(iii)

 

construction, mechanics’, workers’, repairers’, carriers’, warehousemen’s and
materialmen’s Liens and Liens in respect of vacation pay, workers’ compensation,
social security, old age pension, employment insurance or

 

20

--------------------------------------------------------------------------------


 

 

 

similar statutory obligations, provided the obligations secured by such Liens
are not yet due and payable and, in the case of construction Liens, which have
not yet been filed or for which the Borrower or a Subsidiary has not received
written notice of a Lien or for which a construction lien has been filed and the
Borrower or a Subsidiary is contesting such Lien diligently and in good faith;

 

 

 

(iv)

 

Liens arising from court or arbitral proceedings which have been commenced or
are pending, provided that the claims secured thereby are being contested in
good faith by the Borrower or a Subsidiary; any execution thereon has been
stayed and continues to be stayed; and such Liens do not materially impair the
use of the property in the business of the Borrower or the Subsidiary, as the
case may be;

 

 

 

(v)

 

good faith deposits made in the ordinary course of business to secure the
performance of bids, tenders, contracts (other than for the repayment of
borrowed money), leases, surety, customs, performance bonds and other similar
obligations;

 

 

 

(vi)

 

deposits to secure public or statutory obligations or in connection with any
matter giving rise to a Lien described in (iii) above;

 

 

 

(vii)

 

deposits of cash or securities in connection with any appeal, review or
contestation of any Lien or any matter giving rise to a Lien described in (i) or
(iv) above;

 

 

 

(viii)

 

minor title defects or irregularities, minor encroachments, zoning laws and
ordinances, easements, servitudes, party wall agreements, licences, rights of
way, restrictions that run with the land, leases, municipal by-laws and
regulations or other similar encumbrances or privileges in respect of Mortgaged
Properties (including without limitation, easements, rights of way and
agreements for sewers, trains, gas and water mains or electric conduits, poles,
wires and cable) which in the aggregate do not materially impair the use of such
property by the Borrower or a Subsidiary, as the case may be, in the operation
of its business, and which are not violated in any material respect by existing
or proposed structures or land use;

 

 

 

(ix)

 

security given by the Borrower or a Subsidiary to a public utility or any
Governmental Body, when required by such utility or Governmental Body in
connection with the operations of the Borrower or a Subsidiary, as the case may
be, in the ordinary course of its business, which singly or in the aggregate do
not materially impair the use of the asset concerned in the operation of the
business of the Borrower or the Subsidiary, as the case may be;

 

 

 

(x)

 

the reservation in any original grants from the Crown of any land or interest
therein and statutory exceptions to title;

 

21

--------------------------------------------------------------------------------


 

(xi)

 

Liens granted by the Borrower to any Guarantor or by any Guarantor to the
Borrower or any other Guarantor;

 

 

 

(xii)

 

any Lien, other than a construction Lien, payment of which has been provided for
by deposit with the Lender of an amount in cash, or the obtaining of a surety
bond or letter of credit satisfactory to the Lender, sufficient in either case
to pay or discharge such Lien or upon other terms satisfactory to the Lender;

 

 

 

(xiii)

 

any Lien securing Permitted Debt, unless same is by definition unsecured;

 

 

 

(xiv)

 

assignments of insurance provided to landlords (or their mortgagees) pursuant to
the terms of any lease and Liens or rights reserved in or exercised under any
lease and any statutory or common law rights of landlords for rent or compliance
with the terms of such lease;

 

 

 

(xv)

 

rights and interests created by notice registered by any transportation
authority with respect to proposed roads or highways which do not materially
impair the use of properties owned or leased by the Borrower or a Subsidiary in
the operation of the business of the Borrower or a Subsidiary;

 

 

 

(xvi)

 

the granting by the Borrower or any Subsidiary in the ordinary course of its
business consistent with past practice of any lease, sub-lease, tenancy or right
of occupancy to any Person in respect of properties owned or leased by the
Borrower or a Subsidiary;

 

 

 

(xvii)

 

applicable municipal by-laws, development agreements, subdivision agreements,
site plan agreements, zoning laws and building restrictions which do not in the
aggregate materially adversely affect the current use of the property affected
thereby and provided that the same have been complied with in all material
respects;

 

 

 

(xviii)

 

any attachment or judgment Lien not constituting an Event of Default;

 

 

 

(xix)

 

Liens existing on assets of any Person at the time such Person becomes a
Subsidiary, provided that (i) such Lien was not created in contemplation of such
Person becoming a Subsidiary, and (ii) such Lien does not encumber any assets
other than the assets subject to such Lien at the time such Person becomes a
Subsidiary;

 

 

 

(xx)

 

other Liens incidental to the conduct of the business or the ownership of the
assets of the Borrower or any Subsidiary that (i) were not incurred in
connection with borrowed money, (ii) do not in the aggregate materially impair
the use of the assets subject to the Lien in the operation of such business, and
(iii) do not secure obligations aggregating in excess of $1,000,000;

 

22

--------------------------------------------------------------------------------


 

(xxi)

 

the Liens granted pursuant to the Security;

 

 

 

(xxii)

 

any registered Lien existing as of November 26, 2008 that is disclosed in the
title insurance commitments issued in respect of the Mortgaged Properties in
connection with this Agreement;

 

 

 

(xxiii)

 

Purchase Money Security Interests existing as of the Closing Date;

 

 

 

(xxiv)

 

Purchase Money Security Interests incurred after the Closing Date in connection
with the purchase of new assets permitted hereunder up to an aggregate of
$5,000,000; and

 

 

 

(xxv)

 

any other Lien which the Lender approves in writing as a Permitted Lien;

 

“Permitted Lender Assignee” has the meaning ascribed thereto in Section 10.8;

 

“Person” means any individual, partnership, limited partnership, limited
liability company, joint venture, syndicate, sole proprietorship, company or
corporation with or without share capital, unincorporated association, trust,
trustee, executor, administrator or other legal or personal representative,
Governmental Body or any other legal entity;

 

“Pimlico Assignment of Material Agreements” has the meaning ascribed thereto in
Section 8.2(j)(xlii);

 

“Pimlico Assignment of Rents and Leases” has the meaning ascribed thereto in
Section 8.2(j)(xli);

 

“Pimlico General Security Agreement” has the meaning ascribed thereto in
Section 8.2(j)(xliii);

 

“Pimlico Guarantee Fee” has the meaning ascribed thereto in Section 8.2(j)(lvi);

 

“Pimlico Guarantee and Indemnity” has the meaning ascribed thereto in
Section Section 8.2(j)(lvi);

 

“Pimlico Guarantor” means The Maryland Jockey Club of Baltimore City, Inc.;

 

“Pimlico Mortgage” has the meaning ascribed thereto in Section 8.2(j)(xl);

 

“Pimlico Property” means the lands and premises designed as the Pimlico Property
in Schedule B hereto;

 

“Pimlico Property Environmental Indemnity” has the meaning ascribed thereto in
Section 8.2(j)(xliv);

 

“Pimlico Security” has the meaning ascribed thereto in Section 8.2(j)(xlvii);

 

23

--------------------------------------------------------------------------------


 

“PNC Debt” means the indebtedness of the applicable MJC Guarnators to PNC Bank,
National Association or a predecessor thereof, existing on the date hereof;

 

“PNC Lender” means the lender in respect of the PNC Debt;

 

“Pre-Payment Amount” has the meaning ascribed thereto in Section 2.3(b);

 

“proceedings” has the meaning ascribed thereto in Section 6.1(p);

 

“Proposed Transactions” means the transactions contemplated in the Transaction
Agreement;

 

“Purchase Money Security Interest” means any Lien given, assumed or arising by
operation of law to provide or secure, or to provide the obligor with funds to
pay, the whole or any part of the consideration for the acquisition of property
where the principal amount of the obligation secured by such Lien (i) is not in
excess of the cost to the obligor of the property encumbered thereby and (ii) is
secured only by the property being acquired by the obligor, and includes the
renewal or refinancing of any such Lien upon the same property provided that the
indebtedness secured and the security therefor are not increased thereby;

 

“Racing and Gambling Regulatory Authorities” means the racing and gambling
regulatory authorities in each state where the Borrower or any Guarantor (or any
of their respective Subsidiaries) maintains racetracks and/or carries on
business, including (without limitation) the California Horse Racing Board and
the Maryland Racing Commission;

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, in effect from time to time;

 

“Release” shall mean any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration or other movement on, into or through the Environment or on, into,
through, over or out of any property;

 

“Released Persons” has the meaning ascribed thereto in Section 8.1(f);

 

“Releasing Persons” has the meaning ascribed thereto in Section 8.1(f);

 

“Remington Construction Loan Agreement” means the loan agreement made as of
July 22, 2005 between Remington Park, Inc., as borrower, the Lender, as lender,
and others, as the same has been and may be amended or restated from time to
time;

 

“Remington Borrower” means Remington Park, Inc.;

 

“Replacement Cost” means, with respect to any property or asset, the cost of
repairing, replacing or reinstating such property or asset with materials of
like kind and quality and

 

24

--------------------------------------------------------------------------------


 

for like occupancy (where applicable) on the same or a similar site, in
accordance with the requirements of any applicable municipal by-laws and without
deduction for depreciation;

 

“Reportable Event” means any of the events described in Section 4043 of ERISA;

 

“Request for Tranche 4 Advance” means a request for Tranche 4 Advance to be
submitted by the Borrower in a form acceptable to the Lender;

 

“Safety Consent” shall mean any consent, approval, permit, licence, order,
filing, authorization, exemption, registration, ratification, permission, waived
reporting requirement or waived notice requirement and any related agreement or
communication whatsoever issued, granted, given or otherwise made available by
or under the authority of any Governmental Body regarding health or safety
matters or under any Safety Law;

 

“Safety Law” shall mean any Applicable Law designed to provide safe or healthy
conditions for the public or workers and to reduce safety or health hazards for
the public or workers and includes all Safety Consents;

 

“Santa Anita Fourth General Security Agreement” has the meaning ascribed thereto
in Section 8.2(j)(xi);

 

“Santa Anita Guarantee and Indemnity” has the meaning ascribed thereto in
Section 8.2(j)(li);

 

“Santa Anita Guarantee Fee” has the meaning ascribed thereto in
Section 8.2(j)(li);

 

“Santa Anita Property” means the lands and premises designated as the Santa
Anita Property in Schedule B hereto;

 

“Santa Anita Property Environmental Indemnity” has the meaning ascribed thereto
in Section 8.2(j)(xii);

 

“Santa Anita Security” has the meaning ascribed thereto in Section 8.2(j)(xi);

 

“Santa Anita Senior Facility” means the term loan credit agreement dated as of
October 8, 2004 between The Santa Anita Companies, Inc. and Wells Fargo Bank,
National Association, together with all guaranties and collateral security
therefor, as amended as of the Closing Date, having a principal amount
outstanding at any time of not greater than $75,000,000, and includes any
renewal or refinancing of any such facility provided the indebtedness thereof or
security therefor is not increased thereby;

 

“Santa Anita Fourth Assignment of Material Agreements” has the meaning ascribed
thereto in Section 8.2(j)(x);

 

“Santa Anita Fourth Assignment of Rents and Leases” has the meaning ascribed
thereto in Section 8.2(j)(ix);

 

25

--------------------------------------------------------------------------------


 

“Santa Anita Fourth Mortgage” has the meaning ascribed thereto in
Section 8.2(j)(viii);

 

“Securities Acts” means both the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, and the respective rules and
regulations promulgated thereunder;

 

“Securities Commission” means the Securities and Exchange Commission of the
United States of America, or other Governmental Body in replacement thereof;

 

“Security” has the meaning ascribed thereto in Section 8.2(j);

 

“Subordinated Debt” means, collectively, up to $75,000,000 principal amount of
7.25% convertible subordinated notes due December 15, 2009 issued by the
Borrower pursuant to an indenture dated December 2, 2002, and up to $150,000,000
principal amount of 8.55% convertible subordinated notes due June 15, 2010
issued by the Borrower pursuant to an indenture dated June 2, 2003, each with
the Bank of New York, and each as the same may be amended or modified from time
to time on the terms approved by the Lender;

 

“Subsequent Tranche 4 Advance Date” has the meaning ascribed thereto in
Section 4.5;

 

“Subsequent Tranche 4 Advances” has the meaning ascribed thereto in Section 4.5;

 

“Subsidiary” means, with respect to any Person at any time, any Person of which
at least a majority of the votes attaching to Voting Interests are at the time,
directly or indirectly, owned by such Person;

 

“SunTrust Credit Agreement” means the loan and security agreement made as of
May 11, 2007 among AmTote International, Inc., as borrower, and SunTrust, as
lender, as has been and may be further amended and restated from time to time,
provided that the principal amount outstanding at any time under the SunTrust
Credit Agreement as so amended or restated shall not exceed  $4.5 million, and
includes any renewal or refinancing of any such agreement or the indebtedness
owing thereunder provided that the principal amount of such renewed or
refinanced indebtedness does not exceed $4.5 million and security therefor is
not increased thereby;

 

“Taxes” means all taxes of any kind or nature whatsoever including, without
limitation, income taxes, sales or value-added taxes, goods and services or use
taxes, levies, imposts, stamp taxes, royalties, duties, and all fees,
deductions, charges and withholdings imposed, levied, collected, withheld or
assessed as of May 1, 2002 or at any time thereafter, by any Governmental Body
of or within the United States of America or any other jurisdiction whatsoever
having power to tax, together with penalties, fines, additions to tax and
interest thereon;

 

“Termination Date” means: (i) in respect of Tranche 1: (x) the earlier of the
Tranche 1 Maturity Date; and (y) such earlier date as the entire balance of the
2008 Loan may become due hereunder, whether by acceleration or otherwise;
(ii) in respect of Tranche 2:

 

26

--------------------------------------------------------------------------------


 

(x) the earlier of the Tranche 2 Maturity Date; and (y) such earlier date as the
entire balance of 2008 Loan may become due hereunder, whether by acceleration or
otherwise; (iii) in respect of Tranche 3: (x) the earlier of the Tranche 3
Maturity Date; and (y) such earlier date as the entire balance of the 2008 Loan
may become due hereunder, whether by acceleration or otherwise; and (iv) in
respect of Tranche 4: (x) the earlier of the Tranche 4 Maturity Date; and
(y) such earlier date as the entire balance of the 2008 Loan may become due
hereunder, whether by acceleration or otherwise;

 

“Thistledown Guarantee and Indemnity” has the meaning ascribed thereto in
Section 8.2(j)(lix);

 

“Thistledown Guarantee Fee” has the meaning ascribed thereto in
Section 8.2(j)(lix);

 

“Threat of Release” shall mean a reasonable likelihood of a Release that may
require action in order to prevent or mitigate damage to the Environment that
may result from such Release;

 

“Title Company” means Fidelity National Title Insurance Company of New York (or
any other title company acceptable to the Lender);

 

“Title Policies” means each title policy required to be delivered hereunder by
the Borrower or any of the Guarantors to the Lender in connection with the
Mortgaged Properties;

 

“Tranche 1” has the meaning ascribed thereto in Section 2.1(d);

 

“Tranche 1 Commitment Fee”  has the meaning ascribed thereto in Section 5.3(a);

 

“Tranche 1 Maturity Date” means March 31, 2009, subject to accelerated maturity
in the event that the Lender delivers a Transaction Termination Event Notice, in
which event the Tranche 1 Maturity Date shall be the date which is thirty (30)
days following the delivery of the Transaction Termination Event Notice;

 

“Tranche 2” has the meaning ascribed thereto in Section 2.1(e);

 

“Tranche 2 Arrangement Fee” has the meaning ascribed thereto in Section 5.3(b);

 

“Tranche 2 Commitment Fee”  has the meaning ascribed thereto in Section 5.3(a);

 

“Tranche 2 Conditions” has the meaning ascribed thereto in Section 4.1;

 

“Tranche 2 Conditions Date” has the meaning ascribed thereto in Section 2.1(d);

 

“Tranche 2 Maturity Date” means December 31, 2011, provided that the Tranche 2
Maturity Date shall be accelerated to the earlier of: (i) the date which is
ninety (90) days following the date on which: (A) the Borrower and/or the Laurel
Guarantor, as

 

27

--------------------------------------------------------------------------------


 

the case may be, has been advised by the relevant Governmental Body that the
slots application in respect of the Laurel Property submitted by the Borrower
and/or the Laurel Guarantor, as the case may be, has been denied; or (B) the
slots application in respect of the Laurel Property submitted by the Borrower
and/or the Laurel Guarantor has been withdrawn, (ii) the date of the closing of
any sale of all or any part of the Laurel Property, or (iii) the date of the
closing of any financing not provided by the Lender or the Borrower in
connection with the Laurel Slots Facilities;

 

“Tranche 3” has the meaning ascribed thereto in Section 2.1(e);

 

“Tranche 3 Arrangement Fee” has the meaning ascribed thereto in Section 5.3(b);

 

“Tranche 3 Conditions” has the meaning ascribed thereto in Section 4.2;

 

“Tranche 3 Conditions Date” has the meaning ascribed thereto in Section 2.1(e);

 

“Tranche 3 Maturity Date” means December 31, 2011, provided that the Tranche 3
Maturity Date shall be accelerated to the earlier of: (i) the date which is
ninety (90) days following the date on which: (A) the Borrower and/or the Laurel
Guarantor, as the case may be, has been advised by the relevant Governmental
Body that the slots application in respect of the Laurel Property submitted by
the Borrower and/or the Laurel Guarantor, as the case may be, has been denied;
or (B) the slots application in respect of the Laurel Property submitted by the
Borrower and/or the Laurel Guarantor has been withdrawn, (ii) the date of the
closing of any sale of all or any part of the Laurel Property, or (iii) the date
of the closing of any financing not provided by the Lender or the Borrower in
connection with the Laurel Slots Facilities;

 

“Tranche 4” has the meaning ascribed thereto in Section 2.1(g);

 

“Tranche 4 Advances” means Advances in respect of Tranche 4 and “Tranche 4
Advance” means any advance in respect of Tranche 4;

 

“Tranche 4 First Advance” has the meaning ascribed thereto in Section 4.4;

 

“Tranche 4 First Advance Date” has the meaning ascribed thereto in Section 4.4;

 

“Tranche 4 Arrangement Fee” has the meaning ascribed thereto in Section 5.3(b);

 

“Tranche 4 Commitment Fee” has the meaning ascribed thereto in Section 5.3(a);

 

“Tranche 4 Conditions” has the meaning ascribed thereto in Section 4.3;

 

“Tranche 4 Conditions Date” has the meaning ascribed thereto in Section 2.1(f);

 

“Tranche 4 Maturity Date” means December 31, 2011, provided that the Tranche 4
Maturity Date shall be accelerated to the earlier of: (i) the date which is
ninety (90) days following the date on which: (A) the Borrower and/or the Laurel
Guarantor, as the case may be, has been advised by the relevant Governmental
Body that the slots application in respect of the Laurel Property submitted by
the Borrower and/or the Laurel Guarantor, as the case may be, has been denied;
or (B) the slots application in respect of the Laurel

 

28

--------------------------------------------------------------------------------


 

Property submitted by the Borrower and/or the Laurel Guarantor has been
withdrawn, (ii) the date of the closing of any sale of all or any part of the
Laurel Property, or (iii) the date of the closing of any financing not provided
by the Lender or the Borrower in connection with the Laurel Slots Facilities;

 

“Transaction Agreement” means transaction agreement dated November 26, 2008
between MID, Magna Entertainment Corp., Stronach Trust, 445327 Ontario Limited,
and Fair Enterprise Limited;

 

“Transaction Termination Event Notice” means a written notice from the Lender to
the Borrower advising that MID has advised it that: (i) the Proposed
Transactions will not proceed to a vote of MID shareholders at a special meeting
(as a result of the MID Board of Directors failing to call such a meeting, or
for any other reason); (ii) the Proposed Transactions have not received the
requisite approvals at a special meeting called to consider the Proposed
Transactions; or (iii) that a court of competent jurisdiction has not approved a
plan of arrangement implementing the Proposed Transactions;

 

“Unmatured Event of Default” means any event or circumstance which, with the
giving of notice, the lapse of time, or both, would (if not cured or otherwise
remedied during such time) constitute an Event of Default;

 

“Unaudited Financial Statements” means the unaudited consolidated financial
statements of the Borrower for the Fiscal Quarter ended September 30, 2008;

 

“Unutilized Tranche 1 Amount” has the meaning ascribed thereto in
Section 5.3(a);

 

“Unutilized Tranche 2 Amount” has the meaning ascribed thereto in
Section 5.3(a);

 

“Unutilized Tranche 4 Amount” has the meaning ascribed thereto in
Section 5.3(a);

 

“US Dollars” means lawful money of the United States of America;

 

“Voting Interests” means shares of capital stock issued by a corporation (or
other equivalent ownership interests in any other Person), the holders of which
are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or Persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of such a
contingency; and

 

“Wells Fargo Subordination Agreement” means the subordination agreement made as
of even date herewith between the Lender and Wells Fargo Bank, National
Association, as the same may be amended or restated from time to time.

 

1.2                                                                              
Gender and Number

 

Words importing the singular include the plural and vice versa and words
importing gender include all genders.

 

29

--------------------------------------------------------------------------------


 

1.3                                                                              
Invalidity, etc.

 

Each of the provisions contained in any 2008 Loan Document is distinct and
severable and a declaration of invalidity, illegality or unenforceability of any
such provision or part thereof by a court of competent jurisdiction shall not
affect the validity or enforceability of any other provision of such 2008 Loan
Document or of any other 2008 Loan Document. Without limiting the generality of
the foregoing, if any amounts on account of interest or fees or otherwise
payable by the Borrower or the Guarantors to the Lender hereunder exceed the
maximum amount recoverable under Applicable Law, the amounts so payable
hereunder shall be reduced to the maximum amount recoverable under Applicable
Law.

 

1.4                                                                              
Headings, etc.

 

The division of a 2008 Loan Document into articles, Sections and clauses, the
inclusion of a table of contents and the insertion of headings are for
convenience of reference only and shall not affect the construction or
interpretation of such 2008 Loan Document.

 

1.5                                                                              
Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts wholly to be performed within such
State.

 

1.6                                                                              
Attornment

 

Each of the parties hereto irrevocably and unconditionally submits and attorns,
for itself and its property, to the non-exclusive jurisdiction of any court of
the State of New York or federal court of the United States of America sitting
in the County and State of New York, and any appellate court therefrom for all
matters arising out of or in connection with this Agreement or any of the other
2008 Loan Documents to which it is a party, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard in any such State of New York court or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any of the other 2008 Loan Documents in the courts of any jurisdiction.

 

1.7                                                                              
Judgment Currency

 

All amounts to be paid pursuant to this Agreement shall be payable when due in
U.S. dollars, in the full amount due, without deduction for any variation in any
rate of exchange (as defined below).  Each party hereto hereby agrees to
indemnify the other parties hereto against any loss incurred by any of them as a
result of any judgment or order being given or made for the amount due hereunder
and such judgment or order being expressed and paid in a currency (the “Judgment
Currency”) other than U.S. dollars and as a result of any variation as between
(a) the rate of exchange at which the amount in U.S. dollars is converted into
the Judgment Currency for the purpose of such judgment or order and (b) the rate
of exchange at which such party is then able to purchase U.S. dollars with the
amount of the Judgment Currency actually received by it. The term “rate of
exchange” shall include any premiums and costs of exchange payable in

 

30

--------------------------------------------------------------------------------


 

connection with the purchase of, or conversion into, the relevant currency with
or from U.S. dollars.

 

1.8                                                                              
References

 

Except as otherwise specifically provided, reference in any 2008 Loan Document
to any contract, agreement or any other instrument (including, without
limitation, any other 2008 Loan Document) shall be deemed to include references
to the same as varied, amended, restated, supplemented or replaced from time to
time and reference in any 2008 Loan Document to any enactment, including without
limitation, any statute, law, by-law, regulation, ordinance or order, shall be
deemed to include references to such enactment as re-enacted, amended or
extended from time to time.

 

1.9                                                                              
Currency

 

Except as otherwise specifically provided herein, all monetary amounts in this
Agreement are stated in U.S. dollars.

 

1.10                                                                        This
Agreement to Govern

 

If there is any inconsistency between the terms of this Agreement and the terms
of any other 2008 Loan Document, the provisions hereof shall prevail.

 

1.11                                                                       
Generally Accepted Accounting Principles

 

Except as otherwise specifically provided herein, all accounting terms shall be
applied and construed in accordance with GAAP (including, without limitation,
determining the amount of any Contingent Liability).

 

1.12                                                                       
Computation of Time Periods

 

Except as otherwise specifically provided herein, in the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.

 

1.13                                                                       
Actions on Days Other Than Banking Days

 

Except as otherwise specifically provided herein, where any payment is required
to be made or any other action is required to be taken on a particular day and
such day is not a Banking Day and, as a result, such payment cannot be made or
action cannot be taken on such day, then this Agreement shall be deemed to
provide that such payment shall be made or such action shall be taken on the
first Banking Day after such day and interest and fees shall be calculated
accordingly. If the payment of any amount is deferred for any period under this
Section, then such period shall, unless otherwise provided herein, be included
for purposes of the computation of any interest or fees payable hereunder.

 

31

--------------------------------------------------------------------------------


 

1.14

Oral Instructions

 

 

 

 

 

 

 

Notwithstanding any other provision herein regarding the delivery of notices,
including Borrowing Notices, by the

Borrower, the Lender shall in its sole discretion be entitled to act upon the
oral instructions of the Borrower, or any Person reasonably believed by the
Lender to be a Person authorized by the Borrower to give instructions, regarding
any request for an Advance. All such oral instructions shall be at the risk of
the Borrower and must be confirmed in writing by the Borrower on the same
Banking Day as the verbal instruction is given. The Lender shall not be
responsible for any error or omission in such instructions or in the performance
thereof except in the case of gross negligence, wilful misconduct, fraud or
illegal acts by the Lender or any of its officers, directors, employees, agents
or representatives.

 

 

 

 

1.15

Incorporation of Schedules

 

 

 

 

 

 

 

The following schedules annexed hereto shall, for all purposes hereof, form part
of this Agreement:

 

Schedule A

Borrowing Notice

Schedule B

Mortgaged Properties

Schedule C

Environmental Reports

 

ARTICLE 2

 

2008 LOAN

 

2.1

Establishment of 2008 Loan

 

 

 

 

(a)  Subject to the terms and conditions of this Agreement, the Lender hereby
establishes in favour of the Borrower a secured non-revolving loan of up to the
principal amount of $125,000,000, available in up to four tranches on the terms
and conditions set out herein.

 

 

 

 

(b)  All Advances shall be made in US Dollars.

 

 

 

 

(c)  At no time shall the amount of the 2008 Loan exceed the 2008 Loan Amount
available to the Borrower at such time.

 

(d)

During the period from the Closing Date to the first Banking Day on or after the
satisfaction of the Tranche 2

Conditions (the “Tranche 2 Conditions Date”), the maximum principal amount of
the first tranche (“Tranche 1”) of the 2008 Loan that shall be available to the
Borrower shall be the Tranche 1 Loan Amount.

 

(e)

On the first Banking Day on or after the Tranche 2 Condition Date, the maximum
principal amount of the 2008

Loan that shall be available to the Borrower shall be increased by way of a
second tranche (“Tranche 2”), and the maximum principal amount of Tranche 2 that
shall be available to the Borrower shall be the Tranche 2 Loan Amount, subject
to the satisfaction of the Tranche 2 Conditions set out in Section 4.1, for a
total maximum principal availability as of such date of the aggregate of Tranche
1 Loan Amount and the Tranche 2 Loan Amount.

 

32

--------------------------------------------------------------------------------


 

In the event that the PNC Lender will not permit subsequent-ranking encumbrances
to be registered against the assets securing the PNC Debt, then on or after the
satisfaction of the Tranche 3 Conditions (the “Tranche 3 Conditions Date”), the
maximum principal amount of the 2008 Loan that shall be available to the
Borrower shall be increased  by way of a third tranche (“Tranche 3”), and the
maximum principal amount of Tranche 3 that shall be available to the Borrower
shall be the Tranche 3 Loan Amount, subject to the satisfaction of the Tranche 3
Conditions set out in Section 4.1 for a total maximum principal availability as
of such date of the aggregate of Tranche 1 Loan Amount, the Tranche 2 Loan
Amount and the Tranche 3 Loan Amount.

 

(f)       On the first Banking Day on or after the satisfaction of the Tranche 4
Conditions (the “Tranche 4 Conditions Date”), the maximum principal amount of
the 2008 Loan that shall be available to the Borrower shall be increased by way
of a fourth tranche (“Tranche 4”), and the maximum principal amount of Tranche 4
that shall be available to the Borrower shall be the Tranche 4 Loan Amount,
subject, for a total maximum principal availability as of such date of the
aggregate of Tranche 1 Loan Amount, the Tranche 2 Loan Amount, the Tranche 3
Loan Amount (if the Tranche 3 Conditions set out in Section 4.1 are satisfied),
and the Tranche 4 Loan Amount.

 

 

 

(g)  For greater certainty, except as expressly set out herein, the Borrower is
not required to draw down a Tranche or any portion thereof upon its first day of
availability nor by the date that the next successive Tranche is available,
availability of all Tranches being, without duplication, cumulative. The failure
of the Borrower to draw down any particular Tranche (or any portion thereof)
before the next Tranche availability (or the next following thereafter in the
case of Tranche 1) shall not terminate the Borrower’s right to such undrawn
Tranche or portion thereof provided all conditions precedent to such Tranche
have been satisfied within the time prescribed.

 

 

 

2.2

 

Non-Revolving Nature of 2008 Loan

 

 

 

 

 

The 2008 Loan is a non-revolving facility and any portion of the 2008 Loan that
is repaid shall reduce the 2008

Loan Amount and may not be re-borrowed.

 

 

 

2.3

 

Pre-Payment

 

 

 

(a)  Subject to LIBOR contract maturity dates with respect to any Advance, the
Borrower may from time to time (without premium or penalty) on any Banking Day
repay to the Lender any portion of the 2008 Loan, provided that any such
repayment (a) shall be in an amount of at least $500,000 and any greater amount
shall be an integral multiple of $50,000 and (b) shall be effected on at least
ten Banking Days notice in writing to the Lender; provided that such notice,
once given, shall be irrevocable and binding upon the Borrower. The 2008 Loan
Amount shall be automatically and permanently reduced by the amount of any such
repayment.

 

 

 

(b)  The Borrower shall also have the right to pre-pay the entire 2008 Loan at
any time, provided that the Borrower repays to the Lender the 2008 Loan then
outstanding (including, for greater certainty, all accrued and unpaid interest,
fees and other amounts owing as of such date)

 

 

 

33

--------------------------------------------------------------------------------


 

(the “Pre-Payment Amount”), and the Borrower cancels any undrawn portion of the
2008 Loan.  Notice of such voluntary pre-payment shall be given by the Borrower
(which notice shall be irrevocable when given) to the Lender not later than 10
Banking Days prior to the date of such pre-payment, specifying the date of such
pre-payment.  On receipt of full payment of the Pre-Payment Amount, the Lender
shall promptly execute and deliver a full release of the Security held by it
with respect to the transactions and obligations contemplated herein, but in no
event shall such release operate as a release of any indemnities which are
stated to survive a termination and/or release of any such security or
obligation.  There shall be no make-whole payment by the Borrower to the Lender
in connection with any pre-payment.

 

2.4

 

Mandatory Repayment

 

 

 

(a)  The 2008 Loan (or, in the case of Section 2.4(a)(iii), the relevant
Tranche) shall be repaid in the following amounts and circumstances:

 

 

 

 

 

(i)

in the event that the outstanding principal amount of the 2008 Loan at any time
shall exceed the 2008 Loan Amount at such time, the Borrower shall forthwith
make a repayment on account of the 2008 Loan such that, after giving effect to
such repayment, the aggregate principal amount of the 2008 Loan outstanding will
be not more than the 2008 Loan Amount;

 

 

 

 

 

 

(ii)

upon the receipt by the Borrower or any of its Subsidiaries of the net proceeds
of:

 

 

 

 

 

 

 

(A)

insurance claims in excess of $1,000,000 in the aggregate during the term of
this Agreement, other than proceeds of claims under business interruption
insurance, in respect of any of the assets and undertaking of the Borrower or
any of its Subsidiaries, unless such proceeds are used for repairs or
reconstruction of damaged properties (as approved by the Lender, acting
reasonably);

 

 

 

 

 

 

 

 

(B)

asset and/or real property sales by the Borrower or any of its Subsidiaries out
of the ordinary course of business consistent with past practice (which ordinary
course of business includes the sale of individual residential lots at market
prices), provided that the proceeds of such asset and/or real property sales
that are made to MID as part of the Proposed Transaction may be retained by the
Borrower and used by the Borrower or any of its Subsidiaries to repay the
amounts owing: (x) under the BMO Credit Agreement up to $40 million (which the
Borrower hereby covenants to do or cause its do Subsidiaries to); and/or
(y) amounts owing under the SunTrust Credit Agreement up to $4.5 million (which
the Borrower hereby covenants to do or cause its do Subsidiaries to) and/or
(z) for operational and working capital purposes in accordance with the
restrictions on use of proceeds set forth for Tranche 1 as described in this
Agreement;

 

34

--------------------------------------------------------------------------------


 

 

 

 

(C)

any issue of securities (including by way of incremental debt or equity) by the
Borrower (except those in respect of the Borrower’s long term incentive plan) or
any of its Subsidiaries (other than in connection with the Fair Enterprise
Investment), or borrowing of monies, other than Permitted Debt, by the Borrower
of any of its Subsidiaries;

 

 

 

 

 

 

 

 

(D)

any expropriation or condemnation of the whole or any part of its real property
or other assets,

 

 

 

 

 

 

 

 

an amount equal to 100% of such net proceeds shall be applied to repay the 2008
Loan, subject, to the extent applicable, to the terms of the Bridge Loan
Agreement and/or the BMO Intercreditor Agreement; and

 

 

 

 

 

 

 

(iii)

Tranche 1 shall be paid in full on the Termination Date applicable to Tranche 1.

 

 

 

 

 

(b)  Without limiting the provisions of Section 2.4(a), in the event that the
slots application in respect of the Laurel Property is denied or withdrawn, any
refunds, to the Borrower or any of its Subsidiaries, of any license fees and
license application fees paid in respect of the Laurel Slots Facilities
application shall be applied to repay any amounts owing in respect of Tranche 2
and/or Tranche 3.

 

 

 

 

 

(c)  The repayments referred to in items (A) to (D) inclusive of
Section 2.4(a)(ii) shall be made as promptly as practicable (and in any event
within three Banking Days) following the receipt by any of the Borrower and/or
its Subsidiaries of the net proceeds referred to therein. Notwithstanding the
foregoing, the Borrower and/or its Subsidiaries shall direct all purchasers of
the assets and/or real property specified in Section 2.4(a)(ii)(B) to pay the
applicable amount of net proceeds arising therefrom and due to the Lender
pursuant to this Agreement directly to the Lender. Upon the repayment of the
principal amount of the 2008 Loan or interest pursuant to Section 2.4(a), the
2008 Loan Amount shall be permanently reduced by an amount equal to the
principal paid.

 

 

 

 

 

(d)   For the purposes of this Section 2.4, net proceeds from any sale or other
transaction referred to herein means the proceeds (including any cash received
in respect of non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or instalment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments) but only as and when received) received by the Borrower and/or any of
its Subsidiaries therefrom net of all reasonable professional fees, brokers fees
paid on an arm’s-length market basis, filing fees, commissions, sales tax and
other direct costs and expenses of such transaction, together with, where
applicable, in respect of any sale or other disposition of assets, the amounts
necessary to repay or otherwise satisfy all Permitted Liens attaching to such
assets ranking in priority to the Security or arising by virtue of this
Agreement.

 

2.5

 

Voluntary Reduction in Aggregate Commitment

 

 

 

 

 

The Borrower shall have the right at any time and from time to time, by giving
at least ten Banking Days’ notice to

the Lender, which notice, once given, shall be irrevocable and

 

35

--------------------------------------------------------------------------------


 

binding upon the Borrower, to reduce the 2008 Loan Amount to a lower amount that
is not less than the principal amount of the 2008 Loan then outstanding.  Such
notice shall specify the amount of the reduction, which shall be in an integral
multiple of $250,000.  The amount of any such reduction so made by the Borrower
shall be permanent and irrevocable and the 2008 Loan Amount shall be reduced
accordingly.

 

 

 

2.6

 

Payments Generally

 

 

 

 

 

All payments in respect of the 2008 Loan (in respect of principal, interest,
fees or otherwise) shall be made by the

Borrower to the Lender no later than 2:00 p.m. (Toronto time) on the due date
thereof to the account specified therefor by the Lender from time to time.  Any
payments received after such time shall be considered for all purposes as having
been made on the next following Banking Day unless the Lender otherwise agrees
in writing.  All payments shall be made by way of immediately available funds.

 

2.7                                                                              
Tax Matters

 

Each  party to this Agreement agrees to treat the 2008 Loan as debt for all tax
purposes.  All payments made by the Borrower pursuant to the 2008 Loan shall be
made free and clear  of, and without deduction or withholding for or on account
of, any present or future  income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by the United States or any political
subdivision or taxing authority thereof or therein, excluding net income  taxes
and franchise taxes (imposed in lieu of net income taxes) imposed on the Lender
as a result of a present or former connection between the Lender and the United
States or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from  the Lender having executed,
delivered or performed its obligations or receive a payment under, or enforced,
this Agreement).  If any such non-excluded taxes, levies, imposts, duties,
charges, fees deductions or withholdings (“Non-Excluded Taxes”) are required to
be withheld from any amounts payable to the Lender hereunder, the amounts so
payable to the Lender shall be increased to the extent necessary to yield to the
Lender (after payment of all Non-Excluded Taxes) interest or any such other
amounts payable pursuant to the 2008 Loan at the rates or in the amounts
specified in the 2008 Loan.  Whenever any Non-Excluded Taxes are payable by the
Borrower, as promptly  as  possible thereafter the Borrower shall send to the
Lender a certified copy of an original official receipt received by the Borrower
showing payment thereof. If the Borrower fails to pay any Non-Excluded  Taxes
when due to the appropriate taxing authority or fails to remit to the Lender the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Lender for any incremental taxes, interest or penalties that may
become payable by the Lender as a result of any such failure.  The agreements in
this section shall survive the termination of this Agreement and the payment of
the 2008 Loan.

 

2.8                                                                              
Cost Consultant

 

In connection with the transactions contemplated hereunder and under the other
2008 Loan Documents, the Lender shall have the right (but not the duty) to
employ such internal and/or external consultants (hereinafter a “Cost
Consultant”), as it may deem appropriate from time to time, to (a) review and
make recommendations regarding the work to be performed

 

36

--------------------------------------------------------------------------------


 

pursuant to the Laurel Slots Facilities Contracts, (b) inspect the Laurel
Property from time to time to ensure that the Laurel Slots Facilities are being
duly constructed in accordance with the Laurel Slots Facilities Contracts and
the 2008 Loan Documents, (c) review and make recommendations regarding any
elements of a request for disbursement, (d) obtain information and documentation
respecting the acquisition of the Laurel Slots Facilities FF&E, and the
construction of the Laurel Slots Facilities, and attend meetings respecting the
acquisition of the Laurel Slots Facilities FF&E, and the construction of the
Laurel Slots Facilities and formulate reports for the Lender pertaining to the
acquisition of the Laurel Slots Facilities FF&E, and the construction of the
Laurel Slots Facilities and (e) perform such other construction-related services
with respect to the Laurel Property as the Lender from time to time may require,
all solely on behalf of the Lender. The reasonable costs and disbursements of
such consultants shall be paid by the Borrower upon demand from the Lender,
which demand shall be accompanied by an invoice from the Cost Consultant or the
Lender. Neither the Lender nor any Cost Consultant shall be deemed to have
assumed any responsibility to, or be liable to, the Borrower or any Guarantor
with respect to any actions taken or omitted by the Lender or such consultants
pursuant to this Section. The Borrower shall be entitled to receive, at its
expense, copies of all reports of the Cost Consultant, but shall not be entitled
to rely on any statements or actions of the Cost Consultant or any of the
Lender’s other consultants. Neither the Cost Consultant nor any other consultant
retained by the Lender shall have the power or authority to grant any consents
or approvals or bind the Lender in any manner, absent written confirmation from
the Lender of the accuracy of the information conveyed by such consultant to the
Borrower.  Any action or determination referred to hereunder as being taken by
the Cost Consultant may, at the Lender’s election in its sole and absolute
discretion, instead be taken by the Lender.  In the event that at any time there
shall be no Cost Consultant in place, then all actions or determinations herein
specified to be taken or made by the Cost Consultant shall be taken or made by
the Lender.

 

ARTICLE 3

 

GENERAL PROVISIONS RELATING TO THE 2008 LOAN

 

3.1                                                                              
Advances

 

(a)          General.                         Each request by the Borrower for
an Advance under the 2008 Loan shall be made by the delivery of a duly completed
and executed Borrowing Notice to the Lender on the third Banking Day prior to
the proposed Borrowing Date or such shorter time as the Lender may accept.  Any
notice in respect of a proposed Advance shall be irrevocable and binding on the
Borrower.  All Advances shall be in an amount of at least $250,000 each, other
than the last Tranche 4 Advance, which may be for a lesser amount and other than
Laurel Slots Holdback Advances, each of which shall be in an amount of not less
than One Hundred Thousand Dollars ($100,000);

 

(b)         Advances – Tranche 1.  All requests for Advances in respect of
Tranche 1 shall be consistent (to be determined by the Lender in its sole and
absolute discretion) with the weekly cash flow forecast reports that the
Borrower is required to deliver to the Lender and MID and used solely to fund:
(i) operations; (ii) mandatory payments of principal or interest and costs, fees
and expenses due and owing to the Lender under this Agreement and/or any other
loans or credit facilities provided by the Lender to the Borrower and/or its
Subsidiaries, including,

 

37

--------------------------------------------------------------------------------


 

without limitation, the Bridge Loan Agreement, the Gulfstream Construction Loan
Agreement and the Remington Construction Loan Agreement; (iii) mandatory
payments of interest in connection with Permitted Debt, provided that the making
of any such payment is not prohibited by this Agreement and shall not result in
an Unmatured Event or Default or an Event of Default under this Agreement;
(iv) Maintenance Capital Expenditures; and (v) Capital Expenditures required
pursuant to the terms of the joint venture arrangements with Forest City
Enterprises, Inc. and Caruso Affiliated;

 

(c)          Availability – Tranche 2.  All Advances in respect of Tranche 2
shall be used solely to fund: (i) the initial license fee and (ii) any
additional slots license application costs and fees in respect of the Laurel
Property; and

 

(d)         Availability – Tranche 3.  All Advances in respect of Tranche 3
shall be used solely for the purposes of paying out the PNC Debt.

 

(e)          Availability – Tranche 4.  All Advances in respect of Tranche 4
shall be used solely for the purposes of funding the construction of the Laurel
Slots Facilities.

 

3.2                                                                              
Advance Payments

 

The proceeds of all Advances shall be paid to the Borrower by way of deposit
into the Borrower’s current account as specified to the Lender in writing from
time to time, provided that the Lender may, upon the direction of the Borrower,
pay all or part of proceeds in respect of any Advance directly to a third party
to the extent of any amounts owed to such party which are the subject of such
Advance.  At its discretion, the Lender may make payment of all or part of
proceeds in respect of any Advance directly to a third party where necessary in
order to preserve the priority of the Security.  The Borrower acknowledges that
all proceeds advanced hereunder are subject to the terms hereof, including the
restrictions set out in Section 7.2(g).

 

3.3                                                                              
Holdbacks

 

Each Tranche 4 Advance (other than a Laurel Slots Facilities Holdback Advance)
shall be subject to a holdback by the Lender in an amount determined by the
Lender, acting reasonably, and taking into account Applicable Legal Requirements
and the Laurel Slots Facilities Contracts (each such holdback in respect of
Tranche 4 being referred to herein as a “Laurel Slots Facilities Holdback”), all
of which holdbacks shall be advanced to the Borrower in accordance with the
provisions of Sections 3.2 and 3.4.

 

3.4                                                                              
Holdback Advances

 

Upon notification to the Lender by the Cost Consultant of the expiry of all
applicable lien periods that relate to the Laurel Slots Facilities or any
discrete portion of the Laurel Slots Facilities or any contract or subcontract
relating to the Laurel Slots Facilities, the Borrower shall be entitled to
obtain, as an Advance (herein called a “Laurel Slots Facilities Holdback
Advance”), the amounts held back pursuant to Section 3.3 in respect of such
Laurel Slots Facilities (or any discrete portion thereof or any contract or
subcontract relating thereto, as applicable) but only upon and in compliance
with the following terms and conditions:

 

38

--------------------------------------------------------------------------------


 

(a)                                  the Borrower shall have delivered a Request
for Advance which shall reflect compliance with this Section 3.4 and shall
otherwise be complete and acceptable to the Lender;

 

(b)                                 the Borrower shall, on or before the date of
the Advance in question, have satisfied the conditions set out in Section 4.3
and no Unmatured Event of Default or Event of Default shall have occurred and be
continuing;

 

(c)                                  there shall not be any claims for Liens
(other than Permitted Liens) registered against title to the applicable Property
nor shall the Lender have received notice of any such claim and the Borrower
shall have delivered to the Lender statutory declarations or lien waivers, in
form and terms acceptable to the Lender, from all Persons entitled to payment
pursuant to the Laurel Slots Facilities Contract in question to the effect that,
subject to receipt of the holdback amounts in question, they have been fully
paid for the work completed to the date thereof and waiving any rights they may
have against the Lender in respect of non-payment for such work to date; and

 

(d)                                 payment of a Laurel Slots Facilities
Holdback Advance shall only be made contemporaneously with the payment of
another Advance other than another Laurel Slots Facilities Holdback Advance or a
deemed Advance referred to in Section 5.4; provided that this
Section 3.4(d) shall not apply to any Laurel Slots Facilities Holdback Advance
to be made after the completion of the Laurel Slots Facilities.

 

3.5                                                                              
Illegality

 

If the introduction of or change to any present or future Applicable Law, or any
change in the interpretation or application thereof by any Governmental Body,
shall make it unlawful for the Lender to make or maintain the 2008 Loan or any
relevant portion thereof or to give effect to its obligations in respect of the
2008 Loan as contemplated hereby, the Lender may, by notice to the Borrower,
declare that its obligations hereunder in respect of the 2008 Loan shall be
terminated, and thereupon, subject as hereinafter provided in this Section 3.5,
the Borrower shall prepay to the Lender forthwith (or at the end of such period
to which the Lender shall in its discretion have agreed) all of the Obligations
to the Lender in respect of the 2008 Loan, including all amounts payable in
connection with such prepayment pursuant to Section 3.6.  Any repayments made
under this Section 3.5 shall permanently reduce the 2008 Loan Amount.

 

3.6                                                                              
Indemnity

 

(a)          The Borrower and each of the Guarantors (each, an “Indemnifying
Party”) shall indemnify the Lender and its officers, directors and employees
(each, an “Indemnified Person”) and shall hold each of them harmless from and
against any and all losses, liabilities, damages, claims and reasonable costs
and out-of-pocket expenses (including reasonable legal fees on a solicitor and
his own client basis) (in each case, a “Claim”) that may be incurred by or
asserted as a result of a claim by any third party or awarded in favour of a
third party against any of them,

 

39

--------------------------------------------------------------------------------


 

in each case, arising out of, related to, or in connection with, or by reason of
(i) the transactions contemplated hereby, (ii) any Acquisition undertaken by the
Borrower or any of its Subsidiaries, or (iii) any Environmental Law, including
(A) the claim of any Lien thereunder, (B) the presence of any Hazardous
Substance affecting any Mortgaged Properties or any adjacent real estate to the
Mortgaged Properties, or (C) the Release by the Borrower or a Subsidiary of any
Hazardous Substance into the environment.  Notwithstanding the foregoing
provisions of this Section 3.6(a), an Indemnifying Party shall not be obligated
to indemnify an Indemnified Person under this Section 3.6(a) for any Claim to
the extent that such Claim is solely attributable to:

 

 

(i)

the gross negligence, fraud, wilful misconduct or wilful illegal acts of any
Indemnified Person;

 

 

 

 

(ii)

the failure on the part of any Indemnified Person to perform any of its material
covenants or obligations contained in any 2008 Loan Document to which it is a
party, or a representation or warranty made by any Indemnified Person under the
2008 Loan Documents to which it is a party or in any certificate or other
document delivered by any Indemnified Person pursuant hereto or in connection
with any 2008 Loan Document being found to be false or incorrect in any material
respect so as to make it materially misleading when made;

 

 

 

 

(iii)

the Claim of any Indemnified Person for expenses which such Indemnified Person
is obligated to bear hereunder; or

 

 

 

 

(iv)

a Claim to the extent arising from the act of offering, selling, disposing or
transferring by any Indemnified Person of all or part of its interest in the
2008 Loan Documents.

 

(b)         The obligations and indemnification of the Borrower and each of the
Guarantors under this Section 3.6 shall survive the payment and satisfaction of
all Obligations and the termination of this Agreement.  The Lender shall hold
the benefit of this indemnity in trust for those Indemnified Persons who are not
parties to this Agreement.

 

3.7                                                                              
Proceedings in Respect of Claims

 

(a)                                  If a Claim is made against an Indemnified
Person as to which an Indemnifying Party may have an indemnification obligation
under Section 3.6(a), such Indemnified Person shall notify the Indemnifying
Party of the Claim; provided that the failure to provide such notice promptly
shall not release the Indemnifying Party from any of its obligations to
indemnify unless (and only to the extent) such failure shall prevent the
Indemnifying Party from contesting, or materially and adversely affects the
ability of the Borrower to conduct a contest of, such Claim.

 

(b)                                 The Indemnified Person shall be entitled, in
its discretion, to require the Indemnifying Party to prosecute, at the
Indemnifying Party’s own cost and expense, the entire defence of such
Indemnified Person against any Claim by a third party for which such Indemnified
Person is indemnified under Section 3.6(a).  In addition, upon delivery by the
Indemnifying Party to such Indemnified Person of a written acknowledgement of
the Indemnifying Party’s obligations to indemnify such Indemnified Person in
accordance with the

 

40

--------------------------------------------------------------------------------


 

terms of this Agreement in respect of such Claim, the Indemnifying Party shall
be entitled, at its own expense, to participate in, and, to the extent that the
Indemnifying Party desires, to assume and control the defence thereof through
its own counsel (who shall be subject to the reasonable approval of the
Indemnified Person); provided, however, that if the Indemnifying Party is
controlling any proceedings, the Indemnifying Party shall keep such Indemnified
Person fully apprised of the status of such proceedings and shall provide such
Indemnified Person with all information with respect to such proceedings as such
Indemnified Person shall reasonably request.  The Indemnifying Party must
indicate its election to assume such defence by written notice to the
Indemnified Person within 30 days following receipt of the Indemnified Person’s
notice of the Claim, or in the case of a third party Claim which requires a
shorter time for response then within such shorter period as specified in the
Indemnified Person’s notice of Claim, provided that such Indemnified Person has
given the Indemnifying Party notice thereof. The Indemnified Person may
participate at its own expense and with its own counsel (provided that all
Indemnified Persons shall use the same counsel) in any proceeding conducted by
the Indemnifying Party in accordance with the foregoing; provided the
Indemnifying Party shall in any event remain liable hereunder in respect of the
Claim.  The Indemnifying Party shall not be entitled to assume and control (but
may, at its own expense, participate in) the defence of any such Claim if and to
the extent that:

 

(i)             in the reasonable opinion of such Indemnified Person acting in
good faith,

 

(A)                            such proceeding involves any risk of imposition
of criminal liability on such Indemnified Person; or

 

(B)                              such proceeding involves any risk of impairment
to the reputation of the Indemnified Person in any material respect; or

 

(C)                              the control of such action, suit or proceeding
would involve an actual or potential conflict of interest, such that it is
advisable for such Indemnified Person to be represented by separate counsel; or

 

(ii)          such proceeding involves Claims not fully indemnified by the
Indemnifying Party which the Indemnifying Party and the Indemnified Person have
been unable to sever from the indemnified Claim(s).

 

Notwithstanding the first paragraph of this Section 3.7(b), in any of the
circumstances set out in Section 3.7(b)(i) or (ii), the Indemnified Person shall
be entitled to assume the defence of such Claim with counsel selected by it
(provided that all Indemnified Parties shall use the same counsel) and the
reasonable fees and out-of-pocket expenses of such counsel shall be borne by the
Indemnifying Party; provided, that the Indemnifying Party shall in any event
remain liable hereunder in respect of the indemnified Claim.

 

(c)                                  Except in the circumstances described in
Section 3.7(b)(i)(C), the Indemnifying Party may enter into any settlement or
other compromise with respect to any Claim in respect of which it has an
indemnity payment obligation under Section 3.7(a) without the prior written
consent of the Indemnified Person, except in the case of a settlement involving
an admission of liability of such Indemnified Person, in which case the prior
written consent of the Indemnified

 

41

--------------------------------------------------------------------------------


 

Person shall be obtained, provided that if such Indemnified Person withholds its
consent to such settlement and the required admission of liability of such
Indemnified Person is not in favour of a Governmental Body other than a court,
would not give rise to the imposition of any penalty or sanction against the
Indemnified Person by any Governmental Body, is not in respect of any criminal
liability and would not otherwise impair the reputation of the Indemnified
Person in any material respect, the maximum amount of liability of the
Indemnifying Party to the Indemnified Person with respect to such Claim shall
not exceed the amount of the proposed settlement rejected by such Indemnified
Person.  Unless an Event of Default shall have occurred and be continuing, no
Indemnified Person shall enter into any settlement or other compromise with
respect to any Claim for which the Indemnifying Party has in writing agreed to
fully indemnify under Section 3.7(a) without the prior written consent of the
Indemnifying Party, which consent may be withheld in the Borrower’s sole
discretion, unless such Indemnified Person waives its right to be indemnified
under Section 3.7(a), with respect to such Claim.

 

(d)                                 Each Indemnified Person shall supply the
Indemnifying Party with such information and documents reasonably requested by
the Indemnifying Party as are necessary or advisable for the Indemnifying Party
to participate in any action, suit or proceeding to the extent permitted above,
and the Indemnifying Party shall reimburse the Indemnified Person for the
reasonable costs and out-of-pocket expenses of supplying such information and
documents, all within a reasonable period of time following the Indemnifying
Party’s request therefor.

 

(e)                                  Upon payment in full of any Claim pursuant
to Section 3.7(a) to or on behalf of an Indemnified Person, the Indemnifying
Party, without any further action, shall be subrogated to any and all claims
that such Indemnified Person may have relating thereto (other than claims in
respect of insurance policies maintained by such Indemnified Person at its own
expense). Each Indemnified Person agrees, at the Indemnifying Party’s reasonable
request and expense, to give such further assurances or agreements and to
otherwise cooperate with the Indemnifying Party to enable the Indemnifying Party
to vigorously pursue such claims.

 

(f)                                    Any amount payable to an Indemnified
Person pursuant to Section 3.7(a) shall be paid to such Indemnified Person
within 30 days of the receipt (or deemed receipt) by the Indemnifying Party of a
written request therefor from such Indemnified Person, accompanied by a written
statement describing in reasonable detail the basis for such indemnity and the
computation of the amount so payable; provided that payment of an indemnity in
respect of a third party Claim need not be made until payment is due, whether by
compromise, settlement, court proceedings, arbitration or otherwise, from the
Indemnified Person in respect of such third party Claim.

 

3.8                                                                              
Evidence of Indebtedness

 

The Lender shall maintain and keep accounts showing the amount of all 2008 Loan
Amounts advanced or deemed to be advanced by the Lender, from time to time and
the dates thereof and the interest, fees and other charges accrued thereon or
applicable thereto from time to time, and all payments of principal (including
prepayments), interest and fees and other payments made by the Borrower to the
Lender from time to time under the 2008 Loan.  Such accounts maintained by the
Lender shall be prima facie evidence of the matters recorded therein.

 

42

--------------------------------------------------------------------------------


 

ARTICLE 4

ADDITIONAL CONDITIONS PRECEDENT TO ADVANCES
UNDER TRANCHE 2, TRANCHE 3 AND TRANCHE 4

 

4.1

 

Tranche 2 Conditions

 

 

 

 

 

Without derogating from the provisions of Sections 3.1 and 8.2, the Borrower
shall only be entitled to advances

under Tranche 2 if the following conditions (the “Tranche 2 Conditions”) shall
have been satisfied:

 

 

 

 

(a)

Laurel License Application and Slots Operations: The Lender is satisfied, in its
sole and absolute discretion, with the Borrower’s plan for the slot license
application at the Laurel Property;

 

 

 

 

(b)

MJC Security: subject to 4.1(c) below, (i) the delivery, by the Borrower and the
MJC Guarantors to the Lender, of fully executed copies of the MJC Security;
(ii) the Lender having received evidence that the registrable MJC Security has
been registered against title to the relevant MJC Mortgaged Properties or a
title commitment thereof has been issued by the Title Company, all at the
expense of the Borrower; (iii) the Lender shall have received a title insurance
commitment, in from and substance satisfactory to the Lender, committing the
Title Company to issue Title Policies, in an amount to be determined by the
Lender, acting reasonably, insuring the relevant MJC Guarantor’s fee ownership
of the relevant MJC Mortgaged Properties, the adequacy of the legal descriptions
of the MJC Mortgaged Properties, the marketability of title of the MJC Mortgaged
Properties and that the mortgages forming part of the MJC Security are valid
Liens on the MJC Mortgaged Properties, free and clear of Liens other than the
Permitted Liens and exceptions to title approved in writing by the Lender, the
validity and effectiveness of any such Liens on the exercise by the Lender of
its rights and remedies upon the occurrence of an Event of Default under this
Agreement, and evidencing zoning compliance of the MJC Mortgaged Properties (in
the form of a zoning endorsement to the Title Policy), together with any other
endorsements required by the Lender; and (iv) the Lender having received the
share pledges, partnership unit pledges, or negative pledges, as the case may
be, in respect of the shares and/or partnership units of the MJC Guarantors (and
any entities comprising such MJC Guarantors);

 

 

 

 

(c)

Discharge of PNC Security: In the event that the lender in respect of the PNC
Debt will not permit subsequent-ranking encumbrances to be registered against
the assets securing the PNC Debt, the MJC Security shall be registered after the
Borrower has secured and registered discharges of all security in respect of the
PNC Debt, and Tranche 2 shall be available for drawdown (subject to the
satisfaction of the other conditions set out in this Section 4.1) after the
Tranche 3 conditions have been satisfied; and

 

43

--------------------------------------------------------------------------------


 

 

(d)

Tranche 2 Arrangement Fee: The Lender shall have received payment in full of the
Tranche 2 Arrangement Fee.

 

 

 

4.2

 

Tranche 3 Conditions

 

 

 

 

 

Without derogating from the provisions of Sections 3.1 and 8.2, the Borrower
shall only be entitled to advances

under Tranche 3 if the following conditions (the “Tranche 3 Conditions”) shall
have been satisfied:

 

 

 

 

(a)

Laurel License Application and Slots Operations: The Lender is satisfied, in
sole and absolute discretion, with the Borrower’s plan for the slot license
application at the Laurel Property;

 

 

 

 

(b)

Refusal of PNC Lender to Permit Guarantees by MJC Guarantors or the MJC
Security: The PNC Lender shall have advised the Borrower, the Laurel Guarantor,
or the Lender, that it will not permit the granting of the guarantees by the MJC
Guarantors or the MJC Security or after reasonable commercial efforts have been
made by the Borrower to obtain such consent, the Borrower has not secured any
positive or negative indication from the PNC Lender of its decision to provide
or decline such consent;

 

 

 

 

(c)

Payment and Release of the PNC Debt: The Borrower shall have delivered to the
Lender: (i) a copy of an irrevocable direction delivered by the Borrower to the
MJC Guarantors to pay all amounts outstanding in respect of the PNC Debt, and a
further direction from the MJC Guarantors to pay such amount to the title
insurer; (ii) a mortgage discharge statement, from the PNC Lender, in respect of
the PNC Debt; (iii) a commitment to  insure  title  or an endorsement to an
existing Title Policy issued by the title insurer in respect of the applicable
MJC Security, which commitment  or endorsement shall not contain exceptions to,
and/or references to, the PNC Debt; and (iv) a release, in favour of the Laurel
Guarantor and all of its Affiliates that are parties to any documentation in
respect of the PNC Debt, irrevocably releasing the MJC Guarantors and such
Affiliates from their obligations under the PNC Debt (which release shall be
delivered in escrow and released therefrom subject only to payment of all
amounts outstanding in respect of the PNC Debt); and

 

 

 

 

(d)

Tranche 3 Arrangement Fee: The Lender shall have received payment in full of the
Tranche 3 Arrangement Fee.

 

 

 

4.3

 

Tranche 4 Conditions

 

 

 

 

 

Without derogating from the provisions of Sections 3.1 and 8.2, the Borrower
shall only be entitled to advances

under Tranche 4 if the following conditions (the “Tranche 4 Conditions”) shall
have been satisfied:

 

 

 

 

(a)

Tranche 2 Conditions: The Tranche 2 Conditions shall have been satisfied;

 

44

--------------------------------------------------------------------------------


 

 

(b)

Laurel Slots License: The Borrower or the Laurel Guarantor shall have received a
slots license in respect of the Laurel Slots Facilities, and the Lender is
satisfied, in its sole and absolute discretion, with the terms of such slots
license;

 

 

 

 

(c)

Laurel Slots Facilities: The Lender is satisfied, in its sole and absolute
discretion, with: (i) the status and terms of all approvals required from
Governmental Bodies in connection with the construction and operation of the
Laurel Slots Facilities; (ii) the design of the Laurel Slots Facilities;
(iii) the Laurel Slots Facilities Plans and Specifications; (iv) the Laurel
Slots Facilities Capital Budget; and (v) the status and terms of all Laurel
Slots Facilities Contracts; and

 

 

 

 

(d)

Tranche 4 Arrangement Fee: The Lender shall have received payment in full of the
Tranche 4 Arrangement Fee.

 

 

 

4.4

 

Tranche 4 First Advance

 

 

 

 

 

Without derogating from any other provisions of this Agreement (including,
without limiting the generality of the

foregoing, the provisions of Section  4.3), the Borrower shall be entitled to
obtain the first Advance under Tranche 4 (herein called the “Tranche 4 First
Advance”) upon, and only in compliance with the following terms and upon
satisfaction of the following conditions, all in form and substance satisfactory
to the Lender in its sole discretion:

 

 

(a)

the Tranche 4 First Advance shall occur upon a date (herein called the “Tranche
4 First Advance Date”) determined by the Borrower, provided that the Borrower
shall have delivered to the Lender a complete and accurate Request for Tranche 4
Advance, which Request for Tranche 4 Advance shall reflect compliance by the
Borrower with the provisions of this Section 4.4 and, among other things, shall
contain the certificate of a senior officer of the Borrower which shall:

 

 

 

 

 

 

(i)

certify as to the aggregate amount of Laurel Slots Facilities Costs paid or
incurred and payable by the Borrower and/or the Laurel Guarantor at the date
thereof which are the subject of the Request for Tranche 4 Advance in question;

 

 

 

 

 

 

(ii)

show any construction lien holdback;

 

 

 

 

 

 

(iii)

certify that all such Laurel Slots Facilities Costs are in accordance with the
Laurel Slots Facilities Capital Budget and the Laurel Slots Facilities Plans and
Specifications and that the amount remaining to be advanced under Tranche 4 for
the Laurel Slots Facilities is not less than the remaining Laurel Slots
Facilities Costs that will be required to achieve completion of the Laurel Slots
Facilities; and

 

 

 

 

 

 

(iv)

certify that, to the best of such Person’s knowledge, all construction to the
date of the certificate is in material compliance with municipal by-laws, all
other governmental requirements, the issued building permits, the Laurel Slots
Facilities Capital Budget, and the Laurel Slots Facilities Plans and

 

45

--------------------------------------------------------------------------------


 

 

 

 

Specifications, and that there are no material infractions in respect thereof
whatsoever.

 

 

 

 

 

 

Such certificate, as part of the Request for Tranche 4 Advance, shall be
supported by evidence satisfactory to the Lender, acting reasonably, and, if
requested by the Lender, shall be accompanied by receipts, invoices, where
available and where such costs have not yet been paid, or other satisfactory
evidence for the payment of all Laurel Slots Facilities Costs forming part of
the Tranche 4 Advance requested, which shall be verified by and acceptable to
the Lender. In addition, if so requested by the Lender, the Request for Tranche
4 Advance shall be accompanied by: (a) copies of all lien waivers or releases
for all lienable work performed on the Laurel Property and paid for with the
proceeds of the prior disbursement or otherwise (all such waivers or releases to
be in such form as is reasonably required by Lender), (b) copies of all
contractor’s affidavits as to payment of work to the date and the Borrower’s
affidavit as to such work as is not covered by the Laurel Slots Facilities
Contracts, each together with supporting documentation evidencing to the
Lender’s satisfaction payment of all Laurel Slots Facilities Costs to date and
funded under Tranche 4, (c) a report in form and content satisfactory to the
Lender from the Cost Consultant, and (d) such other documents supporting the
Request for Tranche 4 Advance as the Lender may reasonably request;

 

 

 

 

 

(b)

if so requested by the Lender, the Borrower shall have made available to the
Lender true copies, where available, or otherwise photocopies of all Laurel
Slots Facilities Contracts;

 

 

 

 

 

(c)

if so requested by the Lender, the Borrower shall have made available to the
Lender an acknowledgement from each party to a Laurel Slots Facilities Contract
that is a Material Agreement concerning the status of same, in each case in form
and substance satisfactory to the Lender;

 

 

 

 

 

(d)

the representations and warranties set forth in Section 6.1 shall be true and
accurate in all material respects as of Tranche 4 First Advance Date, and the
Borrower and each of the Guarantors shall have delivered to the Lender a
certificate of senior officers of the Borrower and each of the Guarantors to the
foregoing effect;

 

 

 

 

 

(e)

if so requested by the Lender, the Borrower and the Laurel Guarantor shall have
made available to the Lender true copies of all of the Material Agreements in
respect of the Laurel Property then in existence, all of which shall be
satisfactory to the Lender and its counsel, acting reasonably;

 

 

 

 

 

(f)

if so requested by the Lender, the Borrower shall have delivered to the Lender a
certificate of the Borrower in a form satisfactory to the Lender certifying the
good standing of the Borrower (and any other entities controlled by or otherwise
affiliated with the Borrower) under, and the validity and currency in force of,
all Permitted Liens and Material Agreements;

 

46

--------------------------------------------------------------------------------


 

 

 

 

 

(g)

the Lender shall be satisfied, acting reasonably, with the Laurel Slots
Facilities Capital Budget and the Laurel Slots Facilities Plans and
Specifications;

 

 

 

 

 

(h)

the Borrower shall have made available to the Lender tax certificates in respect
of the Laurel Property, evidencing that all municipal taxes due in respect
thereof up to the Tranche 4 First Advance Date have been paid in full;

 

 

 

 

 

(i)

no litigation, regulatory or other proceeding shall have been commenced seeking
to restrict the Borrower and/or the Guarantors from completing the transactions
contemplated hereby, including the Laurel Slots Facilities;

 

 

 

 

 

(j)

without derogating from the Borrower’s representations, warranties and covenants
herein and under the 2008 Loan Documents, the Lender shall be satisfied with:
(i) its due diligence review of the Laurel Property, including with respect to
environmental reports and ability to rely upon such reports, environmental and
other approvals, title to properties and assets and legal matters; and (ii) its
assessment of all environmental conditions relating to the Laurel Property and
actual or potential environmental liabilities of the Borrower and its
subsidiaries, including any appropriate insurance;

 

 

 

 

 

(k)

in the opinion of the Lender, no Material Adverse Change shall have occurred;

 

 

 

 

 

(l)

if so requested by the Lender, the Borrower shall have made available to the
Lender copies of paid-up policies evidencing the insurance to be maintained by
the Borrower and/or any of Guarantors pursuant to Section 7.1(v);

 

 

 

 

 

(m)

if so requested by the Lender, the Borrower shall have made available to the
Lender surveys with respect to the Laurel Property certified by independent,
duly qualified, Maryland Land Surveyors, satisfactory in substance and form to
the Lender and the Lender’s Maryland Agent, which surveys shall evidence no
title defects other than Permitted Liens;

 

 

 

 

 

(n)

if so requested by the Lender, the Borrower shall have made available to the
Lender certificates of an architect or a professional engineer responsible for
the design of the Laurel Slots Facilities in substance and form satisfactory to
the Lender and to the counsel for the Lender to the effect that:

 

 

 

 

 

 

(i)

such architect or professional engineer, as the case may be, is responsible for
the preparation of the Laurel Slots Facilities Plans and Specifications;

 

 

 

 

 

 

(ii)

the Laurel Slots Facilities Plans and Specifications have been approved by all
authorities having jurisdiction and the Laurel Slots Facilities have been
constructed to date substantially in accordance with the Laurel Slots Facilities
Plans and Specifications; and

 

 

 

 

 

 

(iii)

all permits, licences or other evidence of authorization required for such
Laurel Slots Facilities to date have been obtained;

 

47

--------------------------------------------------------------------------------


 

 

 

 

 

(o)

if so requested by the Lender, the Borrower shall have made available to the
Lender evidence that the Laurel Slots Facilities, to the extent constructed to
date, comply in all material respects with all applicable zoning and building
by-laws and regulations;

 

 

 

 

 

(p)

the Lender shall be satisfied with the zoning and other by-law and regulatory
requirements for the Laurel Slots Facilities;

 

 

 

 

 

(q)

the Borrower shall have delivered to the Lender an opinion of the Borrower’s and
Guarantor’s Maryland Agent addressed to the Lender, the Lender’s Counsel and the
Lender’s Maryland Agent, in form, scope and substance satisfactory to the Lender
and its counsel, acting reasonably;

 

 

 

 

 

(r)

all proceedings to be taken in connection with the transactions contemplated by
this Agreement in connection with the Tranche 4 First Advance, and all documents
incidental thereto, shall be reasonably satisfactory in form and substance to
the Lender, and the Borrower shall have provided to or made available to the
Lender copies of all documents which the Lender may reasonably request in
connection with the Tranche 4 First Advance, said transactions and copies of the
records of all corporate proceedings in connection therewith in form and
substance reasonably satisfactory to the Lender;

 

 

 

 

 

(s)

the Borrower shall, prior to such Tranche 4 First Advance and, in accordance
with Section 7.1(c) have funded at its own cost and expense, any cost overruns
which have been identified by the Cost Consultant;

 

 

 

 

 

(t)

no Event of Default or Unmatured Event of Default shall have occurred and be
continuing or will result from the making of the Tranche 4 First Advance.

 

 

 

 

4.5

 

Subsequent Tranche 4 Advances

 

 

 

 

 

 

The Borrower shall be entitled to obtain subsequent advances of funds (herein
called “Subsequent Tranche 4

Advances”) under Tranche 4, upon the following terms and conditions:

 

 

 

 

 

(a)

except with respect to Advances deemed to be made hereunder, Subsequent Tranche
4 Advances shall occur upon a date which is a Business Day (herein called a
“Subsequent Tranche 4 Advance Date”) determined by the Borrower by way of
written notice to the Lender in the form of a Request for Tranche 4 Advance
given at least three (3) Business Days prior to the Subsequent Tranche 4 Advance
Date in question, which Request for Tranche 4 Advance shall reflect compliance
with this Section 4.5 and, in particular, shall contain the same form of
officer’s certificate and supporting documentation as is required for a Request
for Tranche 4 Advance pursuant to Section 4.3 and shall otherwise be complete
and acceptable to the Lender, acting reasonably;

 

 

 

 

 

(b)

the amount of any Subsequent Tranche 4 Advance shall be in an amount which,
together with the aggregate of all previous Advances for the Laurel Slots

 

48

--------------------------------------------------------------------------------


 

 

 

 

 

 

Facilities, does not exceed the value of the work in place for the Laurel Slots
Facilities, as determined by the Cost Consultant, provided that the amount
remaining to be advanced under the 2008 Loan for the Laurel Slots Facilities
shall never be less than the remaining Laurel Slots Facilities Costs that will
be required to achieve completion of the Laurel Slots Facilities, as estimated
by the Cost Consultant;

 

 

 

 

 

(c)

if so requested, the Lender shall have received an opinion from counsel to the
Borrower and/or the Guarantors in form, substance and scope satisfactory to the
Lender and its counsel confirming the effectiveness, perfection and priority of
the Security;

 

 

 

 

 

(d)

the Borrower shall, prior to such Tranche 4 Advance and in accordance with
Section 7.1(c) have funded at its own cost and expense any cost overruns which
have been identified by the Lender or the Cost Consultant;

 

 

 

 

 

(e)

in respect of any Subsequent Tranche 4 Advance, Subsections 4.4(c), (f), (k),
(q), and (r) shall have been satisfied and shall continue to be true and
accurate and in full force and effect as of the Subsequent Tranche 4 Advance
Date in question;

 

 

 

 

 

(f)

the representations and warranties set forth in Article 6 shall be true and
accurate in all material respects as of the date of the Subsequent Tranche 4
Advance (except as such representations and warranties may be updated or
otherwise modified to reflect any changes consented to in writing by the
Lender), and the Borrower and the Guarantors shall have delivered to the Lender
a certificate of senior officers of each of the Borrower and the Guarantors,
without personal liability, to the foregoing effect;

 

 

 

 

 

(g)

from and after the earlier of (i) the completion of construction of the Laurel
Slots Facilities and; (ii) March 31, 2011, the Lender will not be required to
make any Subsequent Tranche 4 Advances, other than Laurel Slots Facilities
Holdback Advances;

 

 

 

 

 

(h)

the final Tranche 4 Advance for sums due on the Laurel Slots Facilities
Contracts shall be made following completion of the work contemplated thereby to
the satisfaction of the Lender and the Cost Consultant and, as requested by the
Lender, the furnishing of the following documents to the Lender and the Cost
Consultant: (i) all required affidavits from the contractor under the applicable
Laurel Slots Facilities Contracts and the Borrower, (ii) a certificate from the
Borrower certifying that the applicable work was completed in accordance with
the Laurel Slots Facilities Plans and Specifications, (iii) final releases or
lien waivers, which may be conditional only upon payment of a specific amount as
provided in Applicable Laws, from all applicable contractors, subcontractors,
suppliers, and other lienors (including, without limitation, the lien rights of
the construction contractor), which releases or waivers must be acceptable to
the Lender and the Title Company; provided, however, that the Borrower shall
obtain and deliver to the Lender a final unqualified lien waiver from each such
party at

 

49

--------------------------------------------------------------------------------


 

 

 

 

 

 

the time of payment of such specific amount to such party, (iv) a certificate
from the Cost Consultant certifying that the applicable work has been completed
in accordance with the Laurel Slots Facilities Plans and Specifications
(including completion of the final punch list items, which punch list shall be
prepared by or on behalf of the Borrower and approved by the Cost Consultant in
its discretion), that all Applicable Laws in respect of the Laurel Slots
Facilities have been satisfied and that direct connection has been made for all
utility services to the Laurel Property, (v) a certificate of occupancy for the
Laurel Slots Facilities if issued by the applicable Governmental Body, any
required approval by the Board of Fire Underwriters or its equivalent having
jurisdiction over the Laurel Property, and any other approval required by any
Governmental Body to the extent that any such approval is a condition to the
lawful use and occupancy of the Laurel Property and the opening of same to the
public, (vi) a final certified “as-built” survey of the Laurel Property
satisfactory to the Lender and the Cost Consultant, and (vii) the final
endorsement to the Title Policy, reflecting no exceptions from coverage except
the Permitted Liens;

 

 

 

 

 

(i)

a if so requested by the Lender, an endorsement to each Title Policy (or if any
Title Policy is not then issued, a commitment from the Title Company to issue
such endorsement) shall have been delivered to the Lender, increasing the amount
of coverage to include the amount of the Advance then requested, which
endorsement shall show no exceptions to title other than the Permitted Liens;

 

 

 

 

 

(j)

no Event of Default or Unmatured Event of Default shall have occurred and be
continuing or will result from the making of the Subsequent Tranche 4 Advance;

 

 

 

 

 

(k)

in the opinion of the Lender, no Material Adverse Change shall have occurred
since the date of the immediately preceding Advance; and

 

 

 

 

 

(l)

the amount remaining to be Advanced under Tranche 4 is not less than the
remaining Laurel Slots Facilities Costs that will be required to achieve
completion of the Laurel Slots Facilities, as estimated by the Cost Consultant;
and

 

 

 

 

 

(m)

in respect of any request for a Subsequent Tranche 4 Advance, the Lender shall
have received from the Cost Consultant a report satisfactory to the Lender as to
the progress of the Laurel Slots Facilities as of the Subsequent Tranche 4
Advance Date in question.

 

50

--------------------------------------------------------------------------------


 

ARTICLE 5

INTEREST AND FEES

 

5.1                                                                              
Interest Rate

 

(a)                                  From and after the Closing Date, advances
under the 2008 Loan (each such advance being referred to as an “Advance”) shall,
subject to Applicable Laws, bear interest at a fixed rate per annum equal to
LIBOR plus 1,200 basis points (the “Interest Rate”), with interest in each case
payable at maturity of each separate Advance.

 

(b)                                 If any Obligations are not paid when due or
an Event of Default has occurred and is continuing, all amounts owing or deemed
to be owing hereunder, whether in respect of principal, interest, fees, expenses
or otherwise, both before and after judgment, and in the case of expenses from
the dates such expenses are invoiced to the Borrower, shall bear interest at a
rate per annum determined on a daily basis that is equal to the Interest Rate
payable pursuant to Sections 5.1(a), as applicable, plus 300 basis points per
annum, in each case calculated on the basis of the actual number of days elapsed
and on the basis of a year of 365 or 366 days, as the case may be.  Such
interest shall accrue from day to day, be payable in arrears on demand and shall
be compounded monthly on the last Banking Day of each calendar month.

 

(c)                                  If the Lender determines, in good faith,
which determination shall be final, conclusive and binding upon the Borrower,
and notifies the Borrower that (i) by reason of circumstances affecting
financial markets inside or outside Canada, the United States or Europe, as the
case may be, deposits of U.S. Dollars are unavailable to the Lender in the
London interbank market, (ii) adequate and fair means do not exist for
ascertaining the interest rate for an Advance on the basis provided in the
definition of LIBOR, or (iii) by reason of a change since the date of this
Agreement in any applicable law or governmental regulation, guideline or order
or in the interpretation thereof by any Official Body affecting the Lender, or
any relevant financial market, LIBOR no longer represents the effective cost to
the Lender of making or maintaining an Advance for a relevant interest period or
other relevant period, then:

 

(i)             the right of the Borrower to request an Advance shall be
suspended until the Lender determines that the circumstances causing such
suspension no longer exist and the Lender so notifies the Borrower; and

 

(ii)          if any of the circumstances in Section 5.1(c) shall occur, the
Borrower and the Lender shall, following the giving of notice by the Lender
under this Section 5.1(c), endeavour to determine an alternative basis, which
may, if such parties agree, include (without limitation) alternative rates of
interest, alternative Interest Periods, alternative currencies or any
combination thereof, for Advances.  If the Borrower and the Lender are unable to
agree

 

51

--------------------------------------------------------------------------------


 

on such alternative basis within a period of 30 days from the date of such
notice by the Lender (provided that in any event such period shall not extend
beyond the last day specified for giving a Borrowing Notice in respect of any
Advance then outstanding or three Banking Days before any repayment date
required under Applicable Law, as the case may be), the Lender shall determine
an interest rate and specify an Interest Period (not exceeding one month) in
respect of each Advance then outstanding, which interest rate shall be the cost
to the Lender (as certified by the Lender to the Borrower) of funding any such
Advance for the Interest Period so specified from such sources as it may
reasonably select and the amount of any such Advance shall bear interest at the
rate so determined.  The provisions of this Section 5.1(c) shall apply only for
so long as the circumstances in Section 5.1(c) shall exist.

 

5.2                                                                              
Calculation and Payment of Interest

 

Interest on Advances shall accrue from day to day, both before and after
default, demand, maturity and judgment, shall be calculated on the basis of the
actual number of days elapsed and on the basis of a year of 360 days, and shall
be payable to the Lender in arrears on the last day of the relevant Interest
Period.

 

5.3                                                                              
Fees

 

(a)          Commitment Fee.  The Borrower shall pay to the Lender on the last
Banking Day of each Fiscal Quarter and on the Termination Date (each a
“Commitment Fee Payment Date”), in arrears, a non-refundable commitment fee (the
“Tranche 1 Commitment Fee”) equal to 1% per annum of the amount, if any, by
which Tranche 1 (taking into account any repayments or cancellations that have
been made by the Borrower in accordance with the terms hereunder) exceeds the
amount of the 2008 Loan advanced in respect of Tranche 1 (the “Unutilized
Tranche 1 Amount”) on each day in such Fiscal Quarter or the part thereof ending
on the Termination Date, as applicable.  From and after the date, if any, on
which Tranche 2 is made available to the Borrower, the Borrower shall also pay
to the Lender on each Commitment Fee Payment Date thereafter, in arrears, a
non-refundable commitment fee (the “Tranche 2 Commitment Fee”) equal to 1% per
annum of the amount, if any, by which Tranche 2 (taking into account any
repayments or cancellations that have been made by the Borrower in accordance
with the terms hereunder) exceeds the amount of the 2008 Loan advanced in
respect of Tranche 2 (the “Unutilized Tranche 2 Amount”) on each day in such
Fiscal Quarter or the part thereof ending on the Termination Date, as
applicable.  From and after the date, if any, on which Tranche 4 is made
available to the Borrower, the Borrower shall also pay to the Lender on each
Commitment Fee Payment Date thereafter, in arrears, a non-refundable commitment
fee (the “Tranche 4 Commitment Fee”) equal to 1% per annum of the amount, if
any, by which Tranche 4 (taking into account any repayments or cancellations
that have been made by the Borrower in accordance with the terms hereunder)
exceeds the amount of the 2008 Loan advanced in respect of Tranche 4 (the
“Unutilized Tranche 4 Amount”) on each day in such Fiscal Quarter or the part
thereof ending on the Termination Date, as applicable. Each Commitment Fee
payable on any Commitment Fee Payment Date shall be payable in respect of the
period from and including the Closing Date or the preceding Commitment Fee
Payment

 

52

--------------------------------------------------------------------------------


 

Date, as the case may be, to but excluding the next Commitment Fee Payment Date,
and shall be calculated on a daily basis on the Unutilized Amount on each day
during such period on the basis of the number of days elapsed and a year of 365
or 366 days, as the case may be.

 

(b)          Arrangement Fee.  The Borrower shall pay to the Lender: (i) on the
Closing Date an arrangement fee (the “Closing Date Arrangement Fee”) of
$1,000,000, being 2% of Tranche 1; (ii) on the date, if any, on which all or
part of Tranche 2 is made available to the Borrower, an arrangement fee (the
“Tranche 2 Arrangement Fee”) of $600,000, being 2% of Tranche 2; (iii) on the
date, if any, on which all or part of Tranche 3 is made available to the
Borrower, an arrangement fee (the “Tranche 3 Arrangement Fee”) equal to 2% of
Tranche 3; (iv) on the date, if any, on which all or part of Tranche 4 is made
available to the Borrower, an arrangement fee (the “Tranche 4 Arrangement Fee”)
of $600,000, being 2% of Tranche 4.

 

5.4                                                                              
Payment of Costs and Expenses

 

Whether or not the Borrower takes advantage of the 2008 Loan, the Borrower shall
pay to the Lender, on demand, the following costs and expenses (collectively,
the “Lender’s Costs”):

 

(a)                                  all reasonable expenditures and expenses
which may be paid or incurred by or on behalf of the Lender (in the case of
solicitors’ costs, on a full indemnity basis) in connection with the
preparation, negotiation and execution of the 2008 Loan Documents, the
Intercreditor Agreements, any actual or proposed amendment or modification
hereof or thereof or any waiver hereunder or thereunder and all instruments
supplemental or ancillary thereto and all reasonable documented due diligence
expenses incurred in connection therewith (including any surveys or appraisals
of the Mortgaged Properties reasonably undertaken by the Lender);

 

(b)                                 all reasonable expenditures and expenses
which may be paid or incurred by or on behalf of the Lender (in the case of
solicitors’ costs, on a full indemnity basis) in connection with obtaining
advice as to the rights and responsibilities of the Lender under the 2008 Loan
Documents and the Intercreditor Agreements; and

 

(c)                                  all reasonable expenditures and expenses
which may be paid or incurred by or on behalf of the Lender (in the case of
solicitors’ costs, on a full indemnity basis) in connection with the defence,
establishment, protection or enforcement of any of the rights or remedies of the
Lender under the 2008 Loan Documents or the Intercreditor Agreements including,
without limitation, all costs and expenses of establishing the validity and
enforceability of, or of collection of amounts owing under, any of the 2008 Loan
Documents or the Intercreditor Agreements and all reasonable costs and expenses
of any receiver or receiver-manager appointed by the Lender or any of the Lender
or by a court in connection with the enforcement of the 2008 Loan Documents or
the Intercreditor Agreements; and

 

(d)                                 all reasonable expenditures and expenses
which may be paid or incurred by or on behalf of the Lender, including repair
costs, payments to remove or protect against liens, attorneys’ (primary and
local) and legal fees and costs (including,

 

53

--------------------------------------------------------------------------------


 

but not limited to, all appellate level and post-judgment proceedings),
receivers’ fees, appraisers’ fees, engineers’ fees, accountants’ fees,
independent consultants’ fees (including environmental and insurance
consultants), all reasonable costs and expenses incurred in connection with any
of the foregoing, the Lender’s out-of-pocket costs and expenses related to any
audit or inspection of the Mortgaged Properties, outlays for documentary and
expert evidence, stenographers’ charges, documentary transfer and stamp taxes,
intangible taxes, escrow fees, publication costs, and costs (which may be
estimates as to items to be expended after entry of an order or judgment) for
procuring all such abstracts of title, title searches and examination, Title
Policies, and similar data and assurances with respect to title as the Lender
may deem reasonably necessary either to prosecute any action or to evidence to
bidders at any sale of any collateral the true condition of the title to, or the
value of, such collateral,

 

including, without limitation, all of the reasonable fees and disbursements of
advisors to the Lender, its agents, and any such receiver or receiver-manager,
on a full indemnity basis, incurred in connection therewith, including all
sales, goods and services or value-added taxes payable by any of them on all
such costs, expenses and compensation. All such Lenders Costs shall be deemed
for all purposes to have been paid through deemed Advances by the Lender to the
Borrower under this Agreement.

 

For purposes of Section 5.4(a), (b) and (c) and the immediately preceding
clause, “Lender” means the Lender and MID and its Subsidiaries (other than the
Borrower and its Subsidiaries), including, without limitation, the Board of
Directors of MID and any committee thereof.

 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

 

6.1                                                                              
Representations and Warranties

 

To induce the Lender to enter into the 2008 Loan Documents and to make the 2008
Loan, the Borrower hereby makes the following representations and warranties
with respect to itself and its Subsidiaries taken as a whole on a consolidated
basis, and each of the Guarantors hereby makes the following representations and
warranties with respect to itself and its Subsidiaries taken as a whole on a
consolidated basis, as of the date hereof (provided that certain of the
representations and warranties are qualified by the Disclosure Schedule (as
specifically set out therein) delivered by the Borrower and the Guarantors to
the Lender concurrently with the execution by them of this Agreement):

 

(a)   Incorporation and Status.  Each of the Borrower and the Guarantors is duly
incorporated, formed or organized, as the case may be, and validly existing
under the laws of its jurisdiction of incorporation, formation or organization,
as the case may be, and has the power and capacity to own its properties and
assets and to carry on its business as presently carried on by it or as
contemplated hereunder to be carried on by it.  Each of the Guarantors is
wholly-owned by the Borrower.  The Borrower does not carry on any material
business other than the

 

54

--------------------------------------------------------------------------------


 

Core Line of Business.  None of the Guarantors carries on any business other
than the Core Line of Business and other than the ownership or operation of
casinos, hotels, resorts, card clubs, sports bars, restaurants and theatres, all
of which activities are associated with or ancillary or related to the Core Line
of Business, and the ownership and management of a portfolio of real estate
properties held for development or sale.  Except where the failure to have such
Material Authorization could not reasonably be expected to have a Material
Adverse Effect, the Borrower and each Guarantor holds all Material
Authorizations necessary to own or lease, as applicable, each Property or
Mortgaged Properties owned or leased by it or to carry on its Core Line of
Business (including, without limitation, all environmental and other permits,
licences and other authorizations required for the Borrower and each Guarantor
to own or lease such Property or Mortgaged Properties or to carry on its Core
Line of Business in accordance with Applicable Law and further including,
without limitation, all licensing requirements of the Racing and Gambling
Regulatory Authorities in relation to the Borrower or any Guarantor) in each
jurisdiction in which it does so, all of which are in good standing;

 

(b)   Power and Capacity.  Each of the Borrower and the Guarantors has the power
and capacity to enter into each of the 2008 Loan Documents to which it is a
party, and to do all acts and things as are required or contemplated hereunder
or thereunder to be done, observed and performed by it;

 

(c)   Due Authorization.  Each of the Borrower and the Guarantors has taken all
necessary action to authorize the execution, delivery and performance of each of
the 2008 Loan Documents to which it is a party;

 

(d)   No Contravention.  The execution and delivery of each of the 2008 Loan
Documents to which each of the Borrower and the Guarantors is a party, and the
performance by each of the Borrower and the Guarantors of its obligations
thereunder (i) do not and will not contravene, breach or result in any default
under (A) the articles, by-laws, constating documents or other organizational
documents of the Borrower or any Guarantor, (B) any Material Authorization,
(C) any Applicable Law, except where the failure to comply with such Applicable
Law could not reasonably be expected to have a Material Adverse Effect, or
(D) any Material Agreement, (ii) do not and will not oblige the Borrower or any
of its Subsidiaries to grant any Lien to any Person other than the Lender, and
(iii) do not and will not result in or permit the acceleration of the maturity
of any indebtedness, liability or obligation of the Borrower or any Guarantor
under any mortgage, lease, agreement or other legally binding instrument of or
affecting the Borrower or any Guarantor;

 

(e)   No Consents Required  Other than filings with the Securities Commission,
no Material Authorization is required, and no consents, approvals or further
documentation of any kind whatsoever is required to be obtained from, or
provided by, any Person in connection with (i) the execution, delivery or
performance of any of the 2008 Loan Documents to which it is a party by the
Borrower or any Guarantor, (ii) the creation of the Security, and (iii) the
perfection of such Security;

 

(f)    Enforceability.  Each of the 2008 Loan Documents constitutes, or upon
execution and delivery will constitute, a valid and binding obligation of the
Borrower and each Guarantor which is a party to it, enforceable against it in
accordance with its terms, subject only to the

 

55

--------------------------------------------------------------------------------


 

qualifications set out in the opinion of the Borrower’s and Guarantors’ Local
Agents delivered pursuant to Section 8.2(i)(i);

 

(g)   Financial Statements.

 

(i)            The Audited and Unaudited Financial Statements have been prepared
in accordance with GAAP and present fairly the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis as of
the dates indicated and for the periods specified; and

 

(ii)         The Lender has been furnished with a copy of the unaudited
internally prepared consolidated financial statements of the Borrower and each
of the Guarantors dated as of and at the end of the most recently completed
fiscal quarter. Such internally prepared consolidated financial statements of
the Borrower and each of the Guarantors fairly present the financial condition
of the Borrower and each of the Guarantors as at such date in conformity with
generally accepted accounting principles applied on a consistent basis (save and
except for the reflection of the value of the assets of the Borrower and each of
the Guarantors at their market value instead of their cost as reflected in the
notes to such financial statements) and there has been no Material Adverse
Change since the date of such statements;

 

(h)   Books and Records.  The Borrower, the Guarantors and each of their
respective Subsidiaries (i) makes and keeps accurate books and records and
(ii) maintains internal accounting controls that provide reasonable assurance
that (A) transactions are executed in accordance with management’s
authorization, and (B) transactions are recorded as necessary to permit
preparation of its financial statements and to maintain accountability for its
assets;

 

(i)    Borrower Organizational Documents.  A true and complete copy of the
certificate of formation, certificate of authority to transact business and
by-laws of the Borrower and all other documents creating and relative to the
organization of the Borrower (collectively, the “Borrower Incorporation
Documents”) have been made available to the Lender. There are no other
agreements, oral or written, among any of the shareholders of the Borrower
relating to the Borrower. The Borrower Incorporation Documents are in full force
and effect, and are binding upon and enforceable in accordance with their terms.
No breach exists under the Borrower Incorporation Documents and no act has
occurred and no condition exists which, with the giving of notice or the passage
of time would constitute a breach under the Borrower Incorporation Documents;

 

(j)    Guarantors’ Organizational Documents.  True and complete copies of the
certificates of formation, certificates of authority to transact business,
certificates of formation, articles of incorporation, by-laws and all other
documents creating and relative to the organization of each of the Guarantors
(collectively, the “Guarantor Incorporation Documents”) have been made available
to the Lender. There are no other agreements, oral or written, among any of the
shareholders of each of the Guarantors relating to the Guarantors. The Guarantor
Incorporation Documents are in full force and effect, and are binding upon and

 

56

--------------------------------------------------------------------------------


 

enforceable in accordance with their terms. No breach exists under the Guarantor
Incorporation Documents and no act has occurred and no condition exists which,
with the giving of notice or the passage of time would constitute a breach under
the Guarantor Incorporation Documents. The Borrower Incorporation Documents and
the Guarantor Incorporation Documents are herein collectively referred to as the
“Organizational Documents”;

 

(k)   Authorized Capital.  The authorized capital of the Borrower consists of
310,000,000 Class A Subordinate Voting Stock, par value of $0.01 per share, of
which 2,928,455 were issued and outstanding as at September 30, 2008, and
90,000,000 shares of Class B stock, par value of $0.01 per share, of
which 2,923,302 were issued and outstanding.

 

The Bowie Guarantor is a joint venture, the interest of which are held as
follows:

 

Partner

 

Units

 

 

 

 

 

Prince George’s Racing, Inc. (joint venture member)

 

51

 

 

 

 

 

Southern Maryland Racing, Inc. (joint venture member)

 

50

 

 

The partnership interest in Laurel Racing Association Limited Partnership is as
follows:

 

Partner

 

Interest

 

 

 

 

 

Laurel Racing Assoc. Inc. (general partner)

 

1

%

 

 

 

 

Maryland Racing, Inc. (limited partner)

 

99

%

 

The authorized capital of The Santa Anita Companies, Inc. consists of 10,000
common shares of which 1,100 common shares are duly issued and outstanding as
fully paid and non-assessable. The beneficial holder of such outstanding shares
is as follows:

 

--------------------------------------------------------------------------------

* 1,100 shares are pledged to Wells Fargo pursuant to the Santa Anita Senior
Facility

 

Beneficial Holder

 

Class of Shares

 

Number of Shares

 

 

 

 

 

 

 

Magna Entertainment Corp.*

 

Common

 

1,100

 

 

57

--------------------------------------------------------------------------------


 

The authorized capital of Los Angeles Turf Club, Incorporated consists of 1,000
common shares of which 25 common shares are duly issued and outstanding as fully
paid and non-assessable. The beneficial holder of such outstanding shares is as
follows:

 

--------------------------------------------------------------------------------

*25 Common shares are pledged to Wells Fargo pursuant to the Santa Anita Senior
Facility

 

Beneficial Holder

 

Class of Shares

 

Number of Shares

 

 

 

 

 

 

 

Magna Entertainment Corp.*

 

Common

 

25

 

 

The authorized capital of MEC Land Holdings (California) Inc. consists of 1000
common shares of which 100 common shares are duly issued and outstanding as
fully paid and non-assessable. The beneficial holder of such outstanding shares
is as follows:

 

Beneficial Holder

 

Class of Shares

 

Number of Shares

 

 

 

 

 

 

 

Magna Entertainment Corp.

 

Common

 

100

 

 

The authorized capital of the Pimlico Guarantor consists of 90,800 common shares
of which 382 common shares are duly issued and outstanding as fully paid and
non-assessable.  The beneficial holder of such outstanding shares is as follows:

 

Beneficial Holder

 

Class of Shares

 

Number of Shares

 

 

 

 

 

 

 

Pimlico Racing Association, Inc.

 

Common

 

382

 

 

The authorized capital of the Maryland Racing Guarantor consists of 10,000
common shares of which 100 common shares are duly issued and outstanding as
fully paid and non-assessable.  The beneficial holder of such outstanding shares
is as follows:

 

Beneficial Holder

 

Class of Shares

 

Number of Shares

 

 

 

 

 

 

 

Magna Entertainment Corp.

 

Common

 

100

 

 

58

--------------------------------------------------------------------------------


 

The authorized capital of Pacific Racing Association consists of 100,000 common
shares of which 69,347 common shares are duly issued and outstanding as fully
paid and non-assessable. The beneficial holder of such outstanding shares is as
follows:

 

Beneficial Holder

 

Class of Shares

 

Number of Shares

 

 

 

 

 

 

 

Magna Entertainment Corp.

 

Common

 

69,347

 

 

The authorized capital of the Thistledown Guarantor consists of 500 common
shares of which 250 common shares are duly issued and outstanding as fully paid
and non-assessable. The beneficial holder of such outstanding shares is as
follows:

 

Beneficial Holder

 

Class of Shares

 

Number of Shares

 

 

 

 

 

 

 

Magna Entertainment Corp.

 

Common

 

250

 

 

The authorized capital of MEC Maryland consists of 10,000 common shares of which
100 common shares are duly issued and outstanding as fully paid and
non-assessable. The beneficial holder of such outstanding shares is as follows:

 

Beneficial Holder

 

Class of Shares

 

Number of Shares

 

 

 

 

 

 

 

Magna Entertainment Corp.

 

Common

 

100

 

 

30000 Maryland is held by:

 

Member

 

Interest

 

 

 

 

 

Magna Entertainment Corp.

 

1

%

 

 

 

 

MEC Maryland Investments, Inc.

 

99

%

 

(l)    Legal Name and Chief Executive Office.  The Borrower and each Guarantor
has advised, or will advise within five Banking Days of the Closing Date, the
Lender in writing of

 

59

--------------------------------------------------------------------------------


 

their respective chief executive offices and places of business.  None of the
Borrower nor any of the Guarantors conducts business under any corporate names
other than its legal name, and the Borrower and each of the Guarantors have, in
the past, held themselves out as separate entities and have conducted operations
under their own respective names;

 

(m)  Solvency.  The Borrower has not entered into the transactions hereunder or
any 2008 Loan Document with the actual intent to hinder, delay or defraud any
creditor, and the Borrower has received reasonably equivalent value in exchange
for its obligations under the 2008 Loan Documents.  Taking into account the 2008
Loan (and assuming Advances requested by the Borrower are advanced by the
Lender), the Proposed Transactions, the Borrower and each of the Guarantors is
solvent (as such term is used in all applicable laws relating to bankruptcy,
fraudulent transfers and conveyances), able to pay its debts as such debts
become due, has capital sufficient to carry on its businesses and transactions
and all businesses and transactions in which it anticipates engaging, and the
value of its property at a fair valuation is greater than the sum of its debts. 
Neither the Borrower nor any of the Guarantors will be rendered insolvent by the
execution and delivery to the Lender of the 2008 Loan Documents or by the
transactions contemplated thereunder, and no: (i) assignment for the benefit of
the creditors of any of them; (ii) appointment of a receiver for any of them or
for the property of any of them; or (iii) bankruptcy, reorganization, or
liquidation proceeding, is pending or threatened (whether voluntary or
involuntary) or has been instituted by or against any of them;

 

(n)   Consideration.  The 2008 Loan Documents were executed and delivered by the
Borrower and the Guarantors to the Lender in good faith and in exchange for a
reasonably equivalent value without any intent to hinder, delay or defraud any
creditor of the Borrower or any of the Guarantors;

 

(o)   Affiliate Transactions.  Other than the transactions contemplated hereby
and in the Transaction Agreement and the transactions contemplated in the
Remington Construction Loan Agreement, the Gulfstream Construction Loan
Agreement and the Bridge Loan Agreement, since the date of the Unaudited
Financial Statements, neither the Borrower nor any of the Guarantors has entered
into any transaction or agreement with any Affiliate which is not the Borrower
or a Guarantor;

 

(p)   No Litigation.  There is no court, administrative, regulatory or similar
proceeding (whether civil, quasi-criminal, or criminal), arbitration or other
dispute settlement procedure; investigation or enquiry by any Governmental Body,
or any similar matter or proceeding (collectively “proceedings”) against or
involving the Borrower or any Guarantor (whether in progress or threatened),
which, if determined adversely to the Borrower or any Guarantor, could
reasonably be expected to have a Material Adverse Effect or which purports to
affect the legality, validity and enforceability of any 2008 Loan Document to
which the Borrower or any of the Guarantors is a party; to the Borrower’s
knowledge, no such proceedings are threatened or contemplated by any
Governmental Body or other Person; to the Borrower’s knowledge, no event has
occurred which could reasonably be expected to give rise to any such
proceedings; and there was no judgment, decree, injunction, rule, award or order
of any Governmental Body outstanding against the Borrower or any of the
Guarantors which has had, or could reasonably be expected to have, a Material
Adverse Effect;

 

60

--------------------------------------------------------------------------------


 

(q)   No Default.  Neither the Borrower nor any Guarantor is in default or
breach under any Applicable Law or under any Material Agreement, or under the
terms and conditions relating to any Material Authorizations, and there exists
no state of facts which, after notice or the passage of time or both, would
constitute such a default or breach; in all cases where such default or breach
could reasonably be expected to result in a Material Adverse Effect; and there
are no proceedings in progress, pending or threatened which could reasonably be
expected to result in the revocation, cancellation, suspension or any adverse
modification of any Material Authorization;

 

(r)   Unmatured Event of Default or Event of Default.  No Default or Event of
Default has occurred and is continuing;

 

(s)   No Labour Disturbance.  No labour disturbance by the employees of the
Borrower, or any of its Subsidiaries or by any horse owners or trainers exists
or, to the knowledge of the Borrower, is imminent, in each case, that could
reasonably be expected to have a Material Adverse Effect;

 

(t)    Taxes.  Except as could not reasonably be expected to have a Material
Adverse Effect, the Borrower and the Guarantors have accurately prepared and
timely filed all federal, state, provincial and other tax returns that are
required to be filed by them and have paid or made provision for the payment of
all Taxes except those Taxes that are being disputed in good faith by
appropriate proceedings for which the Borrower or any Guarantor has established
on its books reserves considered by it to be adequate therefor, and including,
without limitation, all Taxes that the Borrower or any Guarantor is obligated to
withhold from amounts owing to employees, creditors and third parties, with
respect to the periods covered by such tax returns (whether or not such amounts
are shown as due on any tax return).  No deficiency assessment with respect to a
proposed adjustment of the Borrower’s or any Guarantor’s federal, state,
provincial or other Taxes is pending or, to the knowledge of the Borrower or any
Guarantor, threatened.  There was no tax Lien, whether imposed by any federal,
state, provincial or other taxing authority, outstanding against the assets,
properties or business of the Borrower or any Guarantor other than Permitted
Liens;

 

(u)   Material Assets.  The Borrower and each of the Guarantors owns or licenses
or otherwise has legally enforceable rights to use, under validly existing
agreements, all material assets (including all real property, patents, licences,
trademarks, trade names, trade secrets, service marks, copyrights and all rights
with respect thereto), contracts, and other documents necessary to conduct their
businesses as now conducted and that (a) all such assets (other than permits and
licences) have been assigned, pledged, mortgaged or otherwise encumbered
pursuant to the Security and (b) all permits and licences are subject to a
negative pledge;

 

(v)   Material Agreements.  The list of Material Agreements included on the
Disclosure Schedule (as the same may be supplemented and amended from time to
time) constitutes all of the Material Agreements now in existence for the
Borrower and the Guarantors. Neither the Borrower nor the Guarantors nor, to the
best knowledge of the Borrower and the Guarantors, any other party thereto, is
in breach of or in default of any material obligation thereunder except those in
respect of which the Borrower has advised the Lender in writing from time to
time and of which the Lender has indicated in writing its satisfaction.  To the
best knowledge of the

 

61

--------------------------------------------------------------------------------


 

Borrower and the Guarantors, the Material Agreements are in good standing and no
event has occurred which, with the passage of time or the giving of notice or
both, would constitute an event of default under any of the Material Agreements;

 

(w)  Investments.  Except as disclosed in the Audited and Unaudited Financial
Statements, none of the Borrower and its Subsidiaries has loans to or
investments in any Person in excess of $1,000,000, nor have any of them given
any guarantee or incurred any liability in connection with the indebtedness of
any Person in excess of $1,000,000;

 

(x)   ERISA.  (i) the Borrower and its ERISA Affiliates are in compliance in all
material respects with all applicable provisions of ERISA which would result in
any material liability accruing to the Borrower or its ERISA Affiliates,
(ii) neither the Borrower nor any ERISA Affiliate has violated any provision of
any Employee Plan, (iii) no Reportable Event has occurred and is continuing with
respect to any Plan initiated by the Borrower or any ERISA Affiliate, (iv) the
Borrower and all ERISA Affiliates have met their minimum funding requirements
under ERISA with respect to each Plan, and (v) each Employee Plan was able to
fulfill its current benefit obligations as they come due in accordance with the
Employee Plan documents;

 

(y)   Investment Company.  Neither the Borrower nor any Guarantor is an
“investment company”, or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company”, as such term is defined in the
Investment Company Act of 1940, as amended; provided that with respect to
“affiliated persons” this representation is made solely to the best knowledge of
the Borrower and the best knowledge of each of the Guarantors, without any
investigation, with respect to the holders of publicly traded securities of the
Borrower and provided that no representation is made herein with respect to
Magna International Inc. or MID and the holders of their securities.  Neither
the making of any Advances, nor the application of the proceeds or repayment
thereof by the Borrower, nor the consummation of the other transactions
contemplated hereby, will violate any provision of such Act or any rule,
regulation or order of the Securities Commission thereunder;

 

(z)   Margin Regulations.  Neither the Borrower nor any Guarantor is engaged,
nor will any of them engage, principally or as one of its primary activities, in
the business of extending credit for the purpose of “purchasing” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U, and neither the Borrower nor any of the Guarantors owns
margin stock which, in each case, in the aggregate, would constitute over 25% of
the assets of such Person and no proceeds of the 2008 Loan will be used to
purchase or carry, directly or indirectly, any margin stock or to extend credit,
directly or indirectly, to any Person for the purpose of purchasing or carrying
any margin stock;

 

(aa)      Foreign Ownership.  Neither the Borrower nor any of the Guarantors is
or will be a “foreign corporation”, “foreign partnership”, “foreign trust”,
“foreign estate”, “foreign person”, “affiliate” of a “foreign person” or a
“United States intermediary” of a “foreign person” within the meaning of the
IRC, Sections 897 and 1445, the Foreign Investments in Real Property Tax Act of
1980, the International Foreign Investment Survey Act of 1976, the Agricultural
Foreign Investment Disclosure Act of 1978, or the regulations promulgated
pursuant to such Acts or any amendments to such Acts;

 

62

--------------------------------------------------------------------------------


 

(bb)     Other Regulations.  Neither the Borrower nor any Guarantor is subject
to regulation under the Investment Company Act of 1940, the Public Utility
Holding Company Act of 1935, the Federal Power Act, the Interstate Commerce Act,
any state public utilities code or to any other law, regulation, rule,
limitation or restriction of a Governmental Body limiting its ability to incur
indebtedness;

 

(cc)      USA Patriot Act.  Neither the Borrower nor any of the Guarantors nor
any Affiliate thereof, is identified in any list of known or suspected
terrorists published by any United States government agency (individually, as
each such list may be amended or supplemented from time to time, referred to as
a “Blocked Persons List”) including, without limitation, (i) the annex to
Executive Order 13224 issued on September 23, 2001 by the President of the
United States and (ii) the Specially Designated Nationals List published by the
United States Office of Foreign Assets Control;

 

(dd)     No Agreement to Sell Assets; Reorganizations.  Except as specifically
set forth in the Transaction Agreement, neither the Borrower nor any of its
Subsidiaries has any legal obligation, absolute or contingent, to any Person or
entity to sell any of its assets (including real and personal property), except
in the ordinary course of business consistent with past practice; or to effect
any merger, consolidation or other reorganization of the Borrower or any of its
Subsidiaries with any other Person or entity or to enter into any agreement with
respect thereto;

 

(ee)      Adequate Insurance.  All of the property of the Borrower and the
Guarantors is insured with good and responsible companies against fire and other
casualties in the same manner and to the same extent as such insurance is
usually carried by Persons carrying on a similar business and owning similar
property located in the same general area as the property owned by the Borrower
or Guarantor, as the case may be, including the Mortgaged Properties, and the
Borrower and each of the Guarantors maintains or causes to be maintained with
good and responsible insurance companies adequate insurance against business
interruption with respect to the operations of all of such property and
liability on account of damage to Persons or property, including damage
resulting from product liability, and under all applicable workers’ compensation
laws, in the same manner and to the same extent as such insurance is usually
carried by Persons carrying on a similar business and owning similar property;

 

(ff)       Licences and Permits.  Except for Permitted Liens, neither the
Borrower nor any of its Subsidiaries has pledged any licences or permits, held
by it or any of its Subsidiaries, to a third party;

 

(gg)     Title.  Subject only to Permitted Liens, the Borrower and (where
applicable) each Guarantor is the absolute beneficial owner of and has good and
marketable title in fee simple to, or has a good and marketable leasehold
interest in, all of the Mortgaged Properties, details of which are set forth in
Schedule B hereto.  The Disclosure Schedule contains an accurate and complete
list of the municipal addresses of all Mortgaged Properties.  The Borrower and
(where applicable) each Guarantor is the beneficial owner, lessee or licensee,
as the case may be, of all of its other real and personal property and has good
title thereto, or other applicable interest therein, free and clear of any Liens
other than Permitted Liens;

 

63

--------------------------------------------------------------------------------


 

(hh)      Improvements.  The present use of each Mortgaged Property complies,
and the future use of each Property will comply, in all material respects, with
all: (a) applicable legal and contractual requirements with regard to the use,
occupancy, construction and operation thereof, including, without limitation,
all zoning, subdivision, environmental, flood hazard, fire safety, health,
handicapped facilities, building and other laws, ordinances, codes, regulations,
orders and requirements of any governmental agency; (b) applicable in respect of
each Mortgaged Property building, occupancy and other permits, licences and
approvals; and (c) declarations, easements, rights-of-way, covenants, conditions
and restrictions of record applicable in respect of each Mortgaged Property;

 

(ii)        Mortgaged Properties Access.  The Mortgaged Properties are
accessible through all current access points, each of which connects or, upon
the completion of the contemplated development of the Mortgaged Properties will
connect, directly to a fully improved and dedicated road accepted for
maintenance and public use by the Governmental Body having jurisdiction;

 

(jj)        Utilities.  All property utility services necessary and sufficient
for the construction, use or operation of each of the Mortgaged Properties (now
and as contemplated by the Borrower and the Guarantors in the future) are
currently connected at the boundary of the applicable Mortgaged Property
directly to lines owned by the applicable utility and lying in dedicated roads,
including water, storm, sanitary sewer, gas, electric and telephone facilities;

 

(kk)      Compliance.  There are no alleged or asserted violations of law
(including, without limitation, all racing and gaming laws and regulatory
requirements), municipal ordinances, public or private contracts, declarations,
covenants, conditions, or restrictions of record, or other requirements with
respect to any of the Mortgaged Properties which if enforced could reasonably be
expected to have a Material Adverse Effect.  None of the buildings or other
structures located on the Mortgaged Properties encroaches upon any land not
leased or owned by the Borrower or one of the Guarantors, and there are no
expropriation or similar proceedings, actual or threatened, of which the
Borrower or any Guarantor has received notice, against any of the Mortgaged
Properties or any part thereof, in all cases, where the existence and
continuance of any encroachment, expropriation or similar proceedings could
reasonably be expected to have a Material Adverse Effect.  All by-laws, zoning,
licences, certificates, consents, approvals, rights, permits and agreements
required to enable the Mortgaged Properties to be used, operated and occupied in
their current and intended manner are being complied with or have been obtained
and are in good standing, or, to the extent that any have not already been
obtained, the same are not yet required and, if not yet required, the Borrower
and the Guarantors have no reason to believe that the same will not be available
prior to the time that the same are so required, except, in all cases, where the
breach or non-performance thereof could not reasonably be expected to have a
Material Adverse Effect. All building services required for the proper
functioning of the Mortgaged Properties have been obtained, except where failure
to obtain the same could not reasonably be expected to have a Material Adverse
Effect.  All buildings located on the Mortgaged Properties are functioning
properly and are fit and suitable for their intended purpose;

 

(ll)        Flood Hazards/Wetlands.  None of the Mortgaged Properties is
situated in an area designated as having special flood hazards as defined by the
Flood Disaster Protection Act of

 

64

--------------------------------------------------------------------------------


 

1973, as amended, or as wetlands by any Governmental Body having jurisdiction
over any of the Mortgaged Properties;

 

(mm)    Environmental Conditions. Except as disclosed in the Environmental
Disclosure:

 

(i)                                   each of the Mortgaged Properties is in
material compliance with all applicable Environmental Laws and all applicable
Safety Laws and all operations and activities on or at each of the Mortgaged
Properties are in material compliance with all applicable Environmental Laws and
all applicable Safety Laws and to the knowledge of the Borrower and each of the
Guarantors, there are no current facts, circumstances or conditions that are
reasonably likely to materially affect such continued compliance;

 

(ii)                                neither the Borrower nor any of the
Guarantors has received, or has knowledge of any threatened, Order, notice,
citation, directive, inquiry, summons or warning, verbal, written or otherwise,
or any other written communication from: (A) any Governmental Body or private
citizen, whether acting or purporting to act in the public interest or
otherwise; (B) the current or prior owner, occupant or operator of any of the
Mortgaged Properties; or (C) any other Person to whom any of the Borrower and
any of the Guarantors could be reasonably held liable, of any actual or
potential violation or failure to comply with any Environmental Law or Safety
Law or of any actual or potential obligation to undertake or bear the cost of
any Environmental or Safety Liability, including with respect to any Hazardous
Activity;

 

(iii)                             the Borrower and each of the Guarantors has
obtained all material Environmental Consents and Safety Consents and has
obtained or is in the process of obtaining all non-material Environmental
Consents and Safety Consents, in each case as required for their use and
operation of the Real Property and all such obtained Environmental Consents and
Safety Consents are in good standing and the Borrower and each of the Guarantors
is in compliance with all terms and conditions of such Environmental Consents
and Safety Consents;

 

(iv)                             there are no pending or, to the knowledge of
the Borrower or any of the Guarantors, threatened, claims, encumbrances or
restrictions of any nature resulting from or constituting any material
Environmental or Safety Liability or arising under or pursuant to any
Environmental Law or Safety Law affecting the Borrower or any of the Guarantors
or any of the Mortgaged Properties or offsite location;

 

(v)                                 to the knowledge of the Borrower and each of
the Guarantors, there is no material amount of Hazardous Materials present at,
near or from any of the Mortgaged Properties, including any Hazardous Materials
contained in barrels, aboveground or underground storage tanks, landfills, land

 

65

--------------------------------------------------------------------------------


 

deposits, surface impoundments, dumps, equipment (whether movable or fixed) or
other containers, either temporary or permanent, and deposited or located in
land, water, sumps, containment ponds or any other part of any facility or
incorporated into any structure therein or thereon except in the ordinary course
of business consistent with past practice and for which all necessary
environmental disclosures have been made to Governmental Bodies;

 

(vi)                            to the knowledge of the Borrower and each of the
Guarantors, there has been no material Release or Threat of Release of any
Hazardous Materials at or from any location where any Hazardous Materials were
generated, manufactured, refined, transferred, produced, imported, used,
processed, transported, stored, handled, treated, disposed, recycled or received
from the Borrower and/or any of the Guarantors;

 

(vii)                         to the knowledge of the Borrower and each of the
Guarantors, there are no aboveground or underground storage tanks in or
associated with any of the Mortgaged Properties that would have a Material
Adverse Affect on any of the Mortgaged Properties;

 

(viii)                      to the knowledge of the Borrower and each of the
Guarantors, none of the Mortgaged Properties contains any wetlands or other
sensitive, endangered or protected areas or species or flora or fauna including
any that would materially impede the construction of the Laurel Slots
Facilities;

 

(ix)                              to the knowledge of the Borrower and each of
the Guarantors, there are no facts or circumstances at the Mortgaged Properties
that could form the basis for the assertion of any material Environmental or
Safety Liability against the Borrower and/or any of the Guarantors, including
any material Environmental or Safety Liability arising from current
environmental or health and safety practices;

 

(x)                                 to the knowledge of the Borrower and each of
the Guarantors, neither the Borrower nor any of the Guarantors has compromised
or released any insurance policies, or waived any rights under insurance
policies, that may provide coverage for any Environmental or Safety Liability,
where such compromise, release or waiver would have a Material Adverse Effect;

 

(xi)                              to the knowledge of the Borrower and each of
the Guarantors, none of the Borrower, and/or any of the Guarantors has assumed
the liability of any other Person or entity for, and none of the foregoing has
agreed to indemnify any other Person or entity against, claims arising out of
the Release of Hazardous Materials into the Environment other than on or from
the Mortgaged Properties or other claims under Environmental Laws and Safety
Laws other than claims with respect to the Mortgaged Properties;

 

66

--------------------------------------------------------------------------------


 

(xii)                          to the knowledge of the Borrower and each of the
Guarantors, the Borrower and the Guarantors have delivered to the Lender true
and complete copies of any and all reports, studies, audits, analyses,
evaluations, assessments or monitoring data which could reasonably be considered
to contain a material fact pertaining to Hazardous Materials or Hazardous
Activities in, on, under or related to any of the Mortgaged Properties, the
operations and approval of development of any of the Mortgaged Properties,
compliance by the Borrower and each of the Guarantors with Environmental Laws
and Safety Laws or any actual or potential Environmental or Safety Liability of
any of the Subsidiaries;

 

(xiii)                       the Borrower and each of the Guarantors are not
aware of any material conflicts or disagreements between any Governmental Bodies
and the Borrower and each of the Guarantors with respect to environmental
matters; and

 

(xiv)                      the Borrower and each of the Guarantors do not intend
as at the date of this Agreement to decrease in any material way the resources
available to any Subsidiaries to address issues under Environmental Laws or
Safety Laws;

 

(nn)         Occupancy Agreements.  The list of all of the existing material
leases, agreements to lease, licences and other forms of occupancy agreements
affecting any of the Mortgaged Properties (collectively, the “Occupancy
Agreements”) included on the Disclosure Schedule constitutes all of the
Occupancy Agreements that are material to the Borrower, the Guarantors and the
Mortgaged Properties.  To the best knowledge of the Borrower and/or the
Guarantors, the Occupancy Agreements are in good standing and none of the
parties thereto is in default of any material obligation thereunder except those
in respect of which the Borrower has advised the Lender in writing from time to
time and of which the Lender has indicated in writing its satisfaction;

 

(oo)         Casualty.  There is no damage or destruction to any part of the
Mortgaged Properties by fire or other casualty that has not been repaired;

 

(pp)         Liens on Collateral.  The Security creates in favour of the Lender
valid and perfected mortgage liens and security interests in or on the
Collateral, subject only to Permitted Liens; and

 

(qq)         Disclosure.  All information provided to the Lender relating to the
financial condition, business, affairs and prospects of the Borrower and the
Subsidiaries (other than financial projections), consisting of those documents
and materials made available for review by the Borrower and referenced in
binders of materials compiled by the Borrower to assist the Lender and the
Lender’s counsel in connection with their due diligence review (but, for greater
certainty, excluding any work product of the Lender or the Lender’s counsel),
together with any information set out in the Disclosure Schedule, was true,
accurate and complete in all material respects and omits no material fact
necessary to make such information not misleading in light of the circumstances
under which such information was provided.  All information (other than

 

67

--------------------------------------------------------------------------------


 

financial projections) furnished or made available by the Borrower and/or any of
the Guarantors to the Lender to induce the Lender to enter into or maintain this
Agreement is true, accurate and complete in all material respects and does not
omit to state any material fact.  All financial projections furnished or made
available by the Borrower and/or any of the Guarantors to the Lender have been
prepared in good faith, on the basis of all known facts and using reasonable
assumptions and the Borrower and each of the Guarantors believes such
projections to be fair and reasonable and neither the Borrower nor any of the
Guarantors has any knowledge or information which would materially adversely
affect such financial projections.  The Borrower and each of the Guarantors has
disclosed in the Disclosure Schedule everything to which it has knowledge
regarding the business, operations, property, financial condition, or business
prospects of itself, and each of the Mortgaged Properties, which could result in
a Material Adverse Change.

 

6.2                                                                              
Survival of Representations and Warranties

 

All representations and warranties of the Borrower and the Guarantors in this
Agreement, the 2008 Loan Documents and all representations and warranties in any
certificate delivered by the Borrower pursuant hereto and thereto, shall survive
execution of the 2008 Loan Documents and the making of the 2008 Loan, and may be
relied upon by the Lender as being true and correct with effect as of the date
given (either initially or as brought down) until the 2008 Loan is fully and
irrevocably paid, notwithstanding any investigation made at any time by the
Lender or on its behalf, including, without limitation, the due diligence review
referred to in Section 6.1(qq).  Without derogating from the foregoing, the
representations and warranties of the Borrower and each of the Guarantors set
out in Section 6.1(mm) shall survive the payment and performance of the
Indebtedness, liabilities and obligations of the Borrower under, and the
termination and release by the Lender of, this Agreement and the other 2008 Loan
Documents.

 

ARTICLE 7

COVENANTS

 

7.1                                                                              
Affirmative Covenants

 

The Borrower and each of the Guarantors covenants and agrees with the Lender
that it shall, and, except where the failure to cause any Subsidiary could not
reasonably be expected to have a Material Adverse Effect, shall cause its
Subsidiaries to, from and after the Closing Date until the 2008 Loan (including
interest thereon) and all fees and expenses to be paid by the Borrower to the
Lender hereunder are paid in full:

 

(a)   Punctual Payment.  The Borrower shall pay or cause to be paid all
Obligations falling due hereunder on the dates and in the manner specified
herein;

 

(b)   Laurel Slots Facilities.  The Laurel Slots Facilities will be constructed
in a good and workmanlike manner by the Borrower and its subsidiaries and its
and their agents using quality materials in accordance with the Laurel Slots
Facilities Plans and Specifications.

 

(c)   Construction Cost Overruns:  The Borrower shall promptly fund, at its own
cost and expense, all cost overruns for the Laurel Slots Facilities, such that
the principal amount yet

 

68

--------------------------------------------------------------------------------


 

to be advanced hereunder for the Laurel Slots Facilities, shall not be less than
the remaining cost to complete the Laurel Slots Facilities.

 

(d)   Compliance with Agreements.  Carry out all its obligations under this
Agreement, the Security, the Material Agreements, and the Transaction Agreement,
and shall use its reasonable efforts to cause the other parties thereto to do
likewise;

 

(e)   Use of Proceeds.  Use the proceeds of the 2008 Loan only as authorized in
Section 2.1 hereof and subject to the terms and provisions of the 2008 Loan
Documents and for no other purpose, without the Lender’s prior written consent,
in the Lender’s sole discretion. Except as expressly permitted herein, no
portion of the proceeds of the 2008 Loan shall be used by the Borrower to pay
any amounts to any Affiliate, and in no event shall any amounts be paid in any
manner that might cause the borrowing or the application of such proceeds to
violate Regulation G, Regulation U, Regulation T or Regulation X or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
the Securities Acts;

 

(f)    Hold Disbursements in Trust.  Other than the proceeds of the 2008 Loan
that will be used for the purposes set forth herein, the Borrower will receive
and hold in trust for the Lender all advances made hereunder directly to the
Borrower and the Borrower will not apply the same for any other purposes;

 

(g)   Use of Specific Asset Sale Proceeds.  The Borrower and its Subsidiaries
will use the net proceeds from any asset and/or real property sales in the
manner set forth in Section 2.4 hereof, including, without limitation, by
providing directions to the purchasers thereof to pay the applicable amount of
net proceeds arising therefrom and due to the Lender pursuant to this Agreement
directly to the Lender;

 

(h)   Corporate Existence.  The Borrower shall maintain in good standing its
corporate existence under the laws of the State of Delaware and qualify and
remain duly qualified to do business and own property in each jurisdiction in
which such qualification is necessary in view of, and to carry on, its Core Line
of Business in a commercially reasonable manner in accordance with past
practice, and each Guarantor shall maintain in good standing its corporate
existence under the laws of the jurisdiction of its incorporation and qualify
and remain duly qualified to do business and own property in each jurisdiction
in which such qualification is necessary in view of its business and operations;

 

(i)    Preservation of Material Authorizations.  Preserve, maintain in effect at
all times and at all times comply in all material respects with all Material
Authorizations;

 

(j)    Compliance with Applicable Law, Material Agreements, etc.  (i) Except
where any such failure could not reasonably be expected to have a Material
Adverse Effect, comply with (A) the requirements of all Applicable Laws, with
all obligations, which, if contravened, could give rise to a Lien (other than a
Permitted Lien) over any of the Collateral, and with all insurance policies
required to be maintained under Section 7.1(s), and (B) all Material Agreements
to which it is a party or by which it or its properties are bound; (ii) except
where any such changes could not reasonably be expected to have a Material
Adverse Effect, obtain the Lender’s prior written consent (which consent may be
withheld in the Lender’s sole and absolute

 

69

--------------------------------------------------------------------------------


 

discretion) before making, permitting or allowing any material amendments or
other material changes to, or the termination of, any Material Agreement
(excluding leases of space in respect of the Mortgaged Properties of less than
two thousand, five hundred (2,500) square feet) or any other agreement affecting
the Security, except pursuant to an ordinary course renewal thereof consistent
with past practice; (iii) notify the Lender of any default by any party with
respect to such Material Agreements and take all commercially reasonable steps
to cure any such default; (iv) obtain the Lender’s prior written consent before
entering into any agreement containing any provision which would be violated or
breached by the performance of its obligations hereunder or under the 2008 Loan
Documents or under any instrument or document delivered or to be delivered by it
hereunder or in connection herewith, or which would violate or breach any
provision hereunder or under the 2008 Loan Documents or under any instrument or
document delivered or to be delivered by it hereunder or in connection herewith;
and (v) obtain the Lender’s prior written consent before making any material
amendments to its constating documents;

 

(k)   Payment of Obligations.  Subject to the right to contest legitimate
disputes, and subject, where applicable to the provisos in Section 7.1(x), pay
and discharge, or cause to be paid and discharged, all its indebtedness and
obligations to other Persons promptly in accordance with normal terms and
practices of its businesses, before they shall become in default, as well as all
lawful claims for labour, materials and supplies which otherwise, if unpaid,
might become a lien or charge upon its properties or any part thereof;

 

(l)    Accounting Methods and Financial Records.  Maintain a system of
accounting which is established and administered in accordance with GAAP and
keep adequate records and books of account in which accurate and complete
entries shall be made in accordance with such accounting principles reflecting
all transactions required to be reflected by such accounting principles;

 

(m)  Public Information.  The Borrower shall from time to time deliver to the
Lender copies of all reports, financial statements, information or proxy
circulars and other information sent by the Borrower to its shareholders at the
same time as the Borrower sends such material to its shareholders and the
Borrower shall deliver to the Lender copies of all registration statements,
prospectuses, press releases, material change reports and similar disclosure
documents filed by the Borrower with any securities regulatory authority
(including the Securities Commission) or stock exchange, provided that if any
such reports or disclosures are filed on a confidential basis, then the Borrower
shall not be required to deliver the same to the Lender until such time as they
are no longer filed on a confidential basis;

 

(n)   Books and Records; Reporting.  Keep and maintain (and provide the Lender
and its representatives and agents with reasonable access and copies of same if
so requested by the Lender) at all times at the Borrower’s address (in the case
of the Borrower) or at each Guarantor’s address (in the case of the Guarantors),
or at the Borrower’s address, or at such other place as the Lender may approve
in writing, complete and accurate books of accounts and records adequate to
reflect the results of the operation of each of the Mortgaged Properties, any
financial statements required to be provided to the Lender pursuant to any of
the Mortgages, and copies of all written contracts, correspondence, and other
documents affecting any of the Mortgaged

 

70

--------------------------------------------------------------------------------


 

Properties.  Without limiting the foregoing, the Borrower and each Guarantor
agrees to deliver the following to the Lender, in duplicate:

 

(i)             upon the written request of the Lender, and contemporaneously
with the Fiscal Quarter and Fiscal Year financial statements required under this
Section 7.1(n), a certificate (a “Compliance Certificate”) signed by an officer
of the Borrower and an officer of each Guarantor stating that to the best of his
or her knowledge after having made reasonable inquiry and without personal
liability to such officer:

 

(A)                              (1) no Unmatured Event of Default or Event of
Default has occurred and is continuing or (2) if any such Unmatured Event of
Default or Event of Default has occurred and is continuing, a statement as to
the nature and status thereof, including specifying the relevant particulars and
the period of existence thereof and the action taken, being taken or proposed to
be taken by or on behalf of the Borrower or any Guarantor with respect thereto,
and stating that otherwise no Unmatured Event of Default or Event of Default has
occurred during such Fiscal Quarter or Fiscal Year, as applicable, which is
still continuing;

 

(B)                               confirming that no distributions, dividends,
transfers, loans or other payments have been made by the Borrower or the
Guarantors in contravention of this Agreement; and

 

(C)                               in each case where a Material Adverse Change
has occurred, specifying the relevant particulars, the period of existence and
the action taken, being taken or proposed to be taken by or on behalf of the
Borrower of any Guarantor with respect thereto,

 

such certificate to relate to the period from the end of the then last preceding
Fiscal Quarter or Fiscal Year, as applicable, of the Borrower or such Guarantor
in question, to and including the date of such certificate;

 

(ii)        the Borrower and the Guarantors shall prepare and furnish (or cause
to be so prepared and furnished) to the Lender:

 

(A)                              within 60 days after the end of each month, an
unaudited income statement and a balance sheet for the Borrower and each of the
Guarantors for the preceding month, and such other documentation as the Lender
may reasonably request from time to time certified as true, correct and complete
by the Borrower and each of the Guarantors, as applicable;

 

(B)                               as soon as available and in any event within
60 days after the end of each Fiscal Quarter of the Borrower and the Guarantors,
a copy of the unaudited financial statements of the Borrower and each Guarantor
for such Fiscal Quarter;

 

71

--------------------------------------------------------------------------------


 

(C)                               as soon as available and in any event within
120 days after the end of the Fiscal Year of the Borrower and the Guarantors, a
copy of the audited annual financial statements for the Fiscal Year just ended
of the Borrower and unaudited for each of the Guarantors fairly presenting the
financial condition and the results of the operations of the Borrower and each
Guarantor, including, without limitation, a balance sheet, an income statement
and such additional reasonable information as the Lender may reasonably request
from time to time;

 

(D)                              as soon as practicable and in any event not
later than 40 days after the commencement of each Fiscal Year of the Borrower
and the Guarantors, projected financial statements for the following Fiscal
Year, including in each case, projected balance sheets, statements of income and
retained earnings of the Borrower and the Guarantors, all in reasonable detail
and in any event to include projected operating and capital budgets; and

 

(E)                                if reasonably requested by the Lender, the
Borrower will provide supporting documentation for all receipts and expenditures
disclosed on any of the aforementioned financial statements and reports,
including, but not limited to, bank statements, contracts, invoices, copies of
checks and general ledgers. To the extent the Lender reasonably requires based
on adverse or incorrect matters disclosed in the Borrower’s records or
computations, the Lender may audit the accuracy of the Borrower’s records and
computations at any time and the reasonable costs and expenses of any such audit
shall be paid by the Borrower. If an Event of Default shall be continuing, the
Lender shall be free to conduct such audits as the Lender may deem reasonably
necessary and such shall be paid for by the Borrower; and

 

(iii)     at any time, if requested by the Lender, the Borrower shall submit to
the Lender (A) a detailed written statement of the status of any remediation
activities in respect of the Mortgaged Properties (I) required under each of the
Environmental Reports, to comply with Environmental Laws and/or (II) requested
by the Lender in respect of the Mortgaged Properties, acting reasonably,
including, without limitation, a statement as to remediation work performed to
date and remediation work remaining to be completed, and (B) an updated report
prepared by a consultant reasonably satisfactory to the Lender of (x) each of
the Environmental Reports which contain recommendations for action by the
Borrower and/or (y) the most recent update provided to comply herewith,
including in such update the amounts expended during such period.  In addition,
the Borrower will provide to the Lender copies of all notices or warnings of
violations, or potential violations, of Environmental Laws received by the
Borrower within five days of receipt of such notices or warnings;

 

72

--------------------------------------------------------------------------------


 

(o)         Reporting Requirements.  The Borrower shall deliver to the Lender
reasonably detailed monthly progress reports on the 30th day of each month, with
the first such report to be delivered on December 30, 2008.  The monthly
progress reports shall include (i) monthly financial statements, including
up-to-date cash flow forecasts, summary of capital expenditures incurred in the
month and planned, and revised or amended budgets, (ii) an updated marketing
plan for all asset sales (including, without limiting the generality of the
foregoing, the asset sales contemplated in the Transaction Agreement), including
expected dates for retaining sales agents/brokers, distributing sales materials,
receiving offers, executing documentation and closing and summaries of any
offers and/or expressions of interest received, (iii) a reconciliation of
deviations (if any) from the previously delivered monthly progress report, and
(iv) such other information as the Lender requests, acting reasonably;

 

(p)         General Reporting Requirements.  The Borrower shall deliver to the
Lender and MID weekly cash flow forecast reports with respect to the Borrower
(in form and substance satisfactory to the Lender, acting reasonably), together
with a reconciliation of deviations (if any) from the previously delivered
weekly report;

 

(q)         Other Financial Information.  As soon as practicable following a
request therefor from the Lender, the Borrower shall furnish to the Lender such
other financial information as the Lender may reasonably request from time to
time;

 

(r)            Required Remediation and Environmental Actions. Upon request of
the Lender, the Borrower or the Guarantors, as applicable, hereby agree to
complete the remediation actions recommended to be taken in the Environmental
Reports with respect to the Mortgaged Properties and not heretofore undertaken
which, if not undertaken, would be reasonably likely to have a Material Adverse
Effect. The term “Environmental Reports” means collectively the environmental
reports referred to in Schedule C, and any updates or addenda thereto if and to
the extent approved by the Lender in writing, and any reports related to the
Environment produced internally by the Borrower or by personnel external to the
Borrower, including environmental operation and/or compliance audits, in each
case along with a reliance letter relating thereto addressed to the Lender in
form and substance satisfactory to the Lender.  In connection with such required
remediation actions, the Borrower and/or the Guarantors shall provide the
opportunity to the Lender to independently confirm that the environmental
conditions are in conformity with Environmental Laws, at the cost of the
Borrower, and if the Lender elects not to make such confirmation, then the
Borrower or the Guarantors shall obtain an update to the applicable
Environmental Report as and when requested by the Lender, acting reasonably,
reporting as to the remediation work undertaken and confirming that the
remaining environmental conditions are in conformity with Environmental Laws. In
connection with each update to an Environmental Report, the Borrower or the
Guarantors shall obtain a reliance letter relating thereto addressed to the
Lender in form and substance reasonably satisfactory to the Lender and shall
deliver such updates and reliance letters to the Lender.  The Borrower and the
Guarantors covenant that any soils or other materials that are removed in
connection with any remediation of any of the Mortgaged Properties shall be
disposed of in conformity with requirements of law at a location other than any
of the Mortgaged Properties;

 

(s)          Maintenance of Insurance.  The Borrower shall maintain on behalf of
itself and its Subsidiaries or shall cause its Subsidiaries to maintain,
insurance with responsible and reputable

 

73

--------------------------------------------------------------------------------


 

insurance companies or associations in such amounts and covering such risks as
is usually carried by companies engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower or such Subsidiary
operates, with the Lender having approved the present insurers and insurance;
provided, however, that the Borrower and its Subsidiaries may self-insure to the
same extent as other companies engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower or such Subsidiary
operates and to the extent consistent with prudent business practice;

 

(t)            Payment of Taxes.  The Borrower and each of its Subsidiaries
shall:

 

(i)

pay and discharge all Taxes, duties, assessments and other liabilities payable
by the Borrower or such Subsidiary;

 

 

(ii)

withhold and collect all Taxes required to be withheld and collected by it and
remit such Taxes to the appropriate Governmental Body at the time and in the
manner required; and

 

 

(iii)

pay and discharge all obligations incidental to any trust imposed upon it by
statute which, if unpaid, might become a Lien (other than a Permitted Lien) upon
any of its properties;

 

except that no such Taxes or obligations need be paid, collected or remitted if
(i) it is being actively and diligently contested in good faith by appropriate
and timely proceedings, (ii) reserves considered adequate by the Borrower or its
Subsidiaries shall have been set aside therefor on its books, and (iii) such
Taxes or obligation shall not have resulted in a Lien other than a Permitted
Lien, for which any enforcement proceedings, if commenced, shall have been
stayed and, in any event, appropriate security shall have been given, if
required, to prevent the commencement or continuation of proceedings;

 

(u)         Tax Deposits.  Upon written direction from the Lender after the
occurrence of an Unmatured Event of Default or an Event of Default which remains
uncured, the Borrower shall immediately commence to deposit with the Lender
commencing with the first interest payment due under the 2008 Loan and on the
first day of each month thereafter until the earlier of (i) the date that the
Indebtedness is fully paid and (ii) the Unmatured Event of Default or Event of
Default has been cured, a sum equal to one-twelfth (1/12) of the total annual
taxes and assessments (general and special) respecting each of the Mortgaged
Properties and the costs of insurance premiums, based upon the Lender’s
reasonable estimate as to the amount of the taxes, assessments and premiums to
be levied, assessed and incurred (except to the extent, and only to the extent,
that, in respect of the Golden Gate Property and/or the Santa Anita Property,
the Borrower or any Guarantor is making such payments to BMO and/or Wells Fargo,
as the case may be, pursuant to the BMO Credit Agreement and/or the Santa Anita
Senior Credit Facility). The Borrower’s initial deposit shall be increased by an
amount equal to the Lender’s reasonable estimate of the amount of such taxes and
insurance premiums to become owing on the due dates for the payment of such
taxes and insurance premiums less the monthly payments to be deposited hereunder
prior to such due dates. If any such taxes or insurance premiums relating to
each of the Mortgaged Properties are also related to other premises, the amount
of any deposit

 

74

--------------------------------------------------------------------------------


 

hereunder shall be based upon the Borrower’s and/or any Guarantor’s share of the
taxes, assessments or insurance premiums, the Borrower shall apportion the total
amount of the taxes, assessments or premiums levied or assessed as between such
other premises and each of the Mortgaged Properties for the purposes of
computing the amount of any deposit hereunder. Such deposits shall be held
without any allowance of interest. Such deposits shall be used for the payment
of such taxes, assessments and insurance premiums on each of the Mortgaged
Properties on the earliest possible date when such payments become due. If the
funds so deposited are insufficient to pay any such taxes, assessments and
insurance premiums for any year when the same shall become due and payable, the
Borrower shall, within 10 Banking Days after receipt of demand therefor from the
Lender, deposit such additional funds as may be necessary to pay such taxes,
assessments and insurance premiums in full. If the funds so deposited exceed the
amount required to pay such taxes, assessments and insurance premiums for the
year, the excess shall be applied on a subsequent deposit or deposits. Said
deposits shall be kept in a separate, non-interest bearing account created by
and in the name of the Lender. Upon the occurrence of an Unmatured Event of
Default or an Event of Default, the Lender may, at its option, without being
required to do so, apply any monies at the time on deposit pursuant to this
Section 7.1(u) on any of the Indebtedness, in such order and manner as the
Lender may elect. When the Indebtedness has been fully paid, any remaining
deposits shall be paid to the Borrower.  A security interest within the meaning
of the Uniform Commercial Code of the state in which the Borrower is organized
as a legal entity is hereby granted to the Lender in and to any monies at any
time on deposit pursuant to this Section 7.1(u), as additional security for the
Indebtedness.  Such funds shall be applied by the Lender for the purposes made
hereunder and shall not be subject to the direction or control of the Borrower.
The Lender shall not be liable for any failure to apply the funds so deposited
hereunder to the payment of any particular taxes, assessments and insurance
premiums unless the Borrower, while not in default hereunder, shall have
requested the Lender in writing to make application of such funds to the payment
of the particular taxes, assessments or premiums for payment of which they were
deposited, accompanied by the bills for such taxes, assessments or premiums. The
Lender shall not be liable for any act or omission taken in good faith or
pursuant to the instruction of any party, but shall be liable only for gross
negligence or wilful misconduct;

 

(v)         Insurance:  The Borrower and the Guarantors shall maintain or cause
to be maintained at all times with respect to the Mortgaged Properties and their
business and operations in respect thereof all customary and prudent insurance,
including, without limitation, all insurance requested by the Lender, acting
reasonably.

 

(w)       Preserve Security.  The Borrower and each of the Guarantors shall upon
reasonable request in writing by the Lender do, observe and perform all matters
and things reasonably within its powers necessary or expedient to be done,
observed or performed for the purpose of maintaining and preserving the security
interest of the Lender as provided for herein and in the Security as valid
security, perfected in the manner contemplated hereby and in the Security;

 

(x)           Defense of Collateral.  The Borrower and the Guarantors shall pay
when due all obligations, lawful claims or demands with respect to each of the
Mortgaged Properties which, if unpaid, might result in, or permit the creation
of, any Lien on such Mortgaged Property, including but not limited to all lawful
claims for labour, materials and supplies; provided that the Borrower or the
applicable Guarantor shall have the right to contest any such claim so long as

 

75

--------------------------------------------------------------------------------


 

the Borrower or such Guarantor posts a bond acceptable to the Lender to protect
the Lender’s interest in such Mortgaged Property, and, in general, do or cause
to be done everything necessary to fully preserve the rights and interests of
the Lender under this Agreement and the other 2008 Loan Documents in respect of
such Mortgaged Property. The Borrower and the Guarantors shall at all times
defend the Lender’s interest in and to the Mortgaged Properties, and the
priority position of said interest subject to the Permitted Liens, against any
and all claims of any Person adverse to the Lender.  The Borrower and the
Guarantors shall take all actions reasonably deemed necessary or appropriate by
the Lender to give effect to the Lender’s priority of interests contemplated by
this Agreement and the other 2008 Loan Documents;

 

(y)         Maintenance of the Mortgaged Properties.  Subject to work to be done
in connection with the Laurel Slots Facilities, the Borrower and the Guarantors
shall keep the Mortgaged Properties, including all buildings and improvements
now or hereafter situated thereon, and all equipment owned by them and material
to the operation of any of the Mortgaged Properties, in good condition subject
to reasonable wear and tear, not commit or permit any waste thereof, make all
necessary or advisable repairs, replacements and improvements and subject to
force majeure, and complete and restore promptly and in good workmanlike manner
any building, improvements or other items of any of the real property that may
be damaged, or destroyed, and subject to the right to contest legitimate
disputes, pay when due all costs incurred therefor;

 

(z)           Laurel Slots Facilities Completion:  Except as otherwise agreed to
by the Lender in writing, the Borrower or the Laurel Guarantor shall at all
times remain the operating company for the Laurel Property and shall diligently
cause to be done all things necessary to carry out to completion the Laurel
Slots Facilities in accordance with plans and specifications therefor as are
approved by the Lender, subject to such changes thereto as the Borrower or the
Laurel Guarantor may consider necessary and the Lender shall have approved,
acting reasonably (the “Laurel Slots Facilities Plans and Specifications”), and
in accordance with all development and construction agreements related thereto,
subject to such changes thereto as the Borrower or the Laurel Guarantor may
consider necessary and the Lender shall have approved, acting reasonably, with
all convenient speed and to complete such construction and development as
promptly as reasonably practicable and substantially in accordance with the
Laurel Slots Facilities Plans and Specifications and such agreements in each
case to the extent amended as aforesaid. Without derogating from the foregoing,
all applications for authorizations from Governmental Bodies in respect of the
Laurel Slots Facilities Plans and Specifications and/or the Laurel Slots
Facilities shall, to the extent that the scope, form and substance or terms
thereof are inconsistent or otherwise not in accordance with the Laurel Slots
Facilities Plans and Specifications, be submitted to the Lender for its review
and approval.

 

(aa)              Material Adverse Change.  Upon the happening of any Material
Adverse Change, the Borrower and/or the Guarantors shall promptly advise the
Lender of such change or event;

 

(bb)            Notice of Default.  The Borrower and each of the Guarantors
shall promptly provide the Lender with a copy of all written notices and reports
received or delivered by the Borrower or such Guarantor (including notices of
default) under any of the Organizational Documents, Occupancy Agreements,
Construction Contracts or Material Agreements or any

 

76

--------------------------------------------------------------------------------


 

other agreement providing for the borrowing of money or other extension of
credit, and notices of violations of Applicable Law received by the Borrower or
any of the Guarantors relating to any of the Mortgaged Properties that might
have a Material Adverse Effect, including, without limitation, all racing and/or
gaming licenses.  The Borrower shall furnish, or cause to be furnished, to the
Lender, immediately upon becoming aware of the existence of an Event of Default
or any Unmatured Event of Default, written notice of the existence of any such
event or the existence of any such condition;

 

(cc)              Notification of Attachment or Other Action.  As soon as it
becomes aware of same, the Borrower and/or each of the Guarantors shall
immediately notify the Lender in writing of any attachment or other legal
process levied or threatened against any of the Mortgaged Properties, or the
institution of any action, suit or proceeding by or against the Borrower, any of
the Guarantors or any of the Mortgaged Properties, or any information received
by the Borrower and/or any of the Guarantors relative to any of the Guarantors
and/or the Borrower or any of the Mortgaged Properties which might have a
Material Adverse Effect or constitute a Material Adverse Change;

 

(dd)            Notice of Litigation and Other Matters.  The Borrower and the
Guarantors shall, as soon as practicable after any of them shall become aware of
the same, give notice to the Lender of the following events:

 

(i)

the commencement of any action, proceeding, arbitration or investigation against
or in any other way relating adversely to the Borrower or any of the Guarantors
or any of their respective properties, assets or businesses by any Person
(including any Governmental Body) which, if adversely determined, could singly
or when aggregated with all other such actions, proceedings, arbitrations and
investigations reasonably be expected to have a Material Adverse Effect;

 

 

(ii)

any actual, pending or threatened litigation, arbitration or other proceeding
relating to the Borrower or any of the Guarantors or any of their property,
assets or business, including any of the Mortgaged Properties, which if decided
adversely could result in a Material Adverse Change;

 

 

(iii)

any insurance claim made by the Borrower or any of the Guarantors in excess of
$1,000,000;

 

 

(iv)

any development which has had or could reasonably be expected to have a Material
Adverse Effect; and

 

 

(v)

any Default or Event of Default;

 

specifying, in each case, the relevant particulars thereof and the period of
existence thereof and the action taken, being taken or proposed to be taken by
or on behalf of the Borrower or any Guarantor with respect thereto;

 

(ee)              Surveys.  After the recording of any subdivision, plan of
subdivision or small-scale planned development with respect to any of the
Mortgaged Properties, the Borrower and

 

77

--------------------------------------------------------------------------------


 

the Guarantors shall obtain and deliver to the Lender, at the Borrower’s and
Guarantors’ expense, in a form reasonably acceptable to the Lender: (i) an
updated plan of survey for such Mortgaged Property showing such Property as so
subdivided; and (ii) an endorsement to the Title Policy confirming the new legal
description created by said subdivision and affirmative insurance that the
Mortgage in respect of such Mortgaged Property continues to encumber such
Mortgaged Property, as subdivided and newly described;

 

(ff)                  Inspections and Meetings.  The Borrower and each of the
Guarantors shall permit each of the Lender and its authorized employees,
representatives and agents at reasonable times and during normal business hours,
upon giving reasonable notice, to discuss, or meet at the head office of the
Borrower to discuss, with senior management of the Borrower, the business,
property, financial condition and prospects of the Borrower and/or any of the
Guarantors and to inspect any of the Mortgaged Properties;

 

(gg)            USA Patriot Act.  The Borrower hereby covenants that until such
time as the Obligations are paid in full, neither it nor any of its Subsidiaries
will take action (or fail to take any action) that would violate the PATRIOT
Act, IEEPA or OFAC and will take all customary and reasonable steps to ensure
that they are in compliance with any orders issued thereunder.  For purposes
hereof, “IEEPA” means the International Emergency Economic Power Act, 50 U.S.C.
§1701 et. seq., “OFAC” means the U.S. Department of Treasury’s Office of Foreign
Asset Control and “Patriot Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56) (The USA PATRIOT Act);

 

(hh)            Separateness of Guarantors.  Each of the Guarantors shall:

 

(i)

maintain books and records and, if a Guarantor providing a secured guarantee
hereunder, bank accounts, separate from those of any other Person and maintain
separate financial statements, except that it may also be included in
consolidated financial statements of its Affiliate;

 

 

(ii)

be, and at all times hold itself out to the public and all other Persons as, a
separate legal entity and correct any known misunderstandings regarding its
existence as a separate legal entity;

 

 

(iii)

pay the salaries of its own employees, if any, and maintain a sufficient number
of employees in light of its contemplated business operations;

 

 

(iv)

use its own stationary, invoices and cheques;

 

 

(v)

file its own tax returns with respect to itself (or consolidated tax returns, if
applicable) as may be required under applicable law;

 

 

(vi)

not commingle or permit to be commingled its funds or other assets with those of
any other Person;

 

78

--------------------------------------------------------------------------------


 

(vii)

maintain its assets in such a manner that it is not costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

 

 

(viii)

except as contemplated by the 2008 Loan Documents, the Bridge Loan Agreement,
the Gulfstream Construction Loan Agreement and the Remington Construction Loan
Agreement, not guarantee or otherwise hold itself or its assets out to be
responsible or available for the debts or obligations of any Person, including
any Affiliate;

 

 

(ix)

conduct business in its own name;

 

 

(x)

hold separate annual shareholder meetings (or adopt written resolutions in lieu
thereof where permitted under applicable corporate law), with a copy of such
minutes and/or resolutions delivered to the Lender;

 

 

(xi)

hold separate quarterly and annual Board of Directors meetings (or adopt written
resolutions in lieu thereof where permitted under applicable corporate law),
with a copy of such minutes and/or resolutions delivered to the Lender; and

 

 

(xii)

maintain adequate capital in light of its contemplated business operations;

 

(ii)           Additional Security.  The Borrower shall use, and shall cause its
Subsidiaries to use, commercially reasonable efforts to provide such additional
security as the Lender, in its sole and absolute discretion, requests.

 

7.2

Negative Covenants

 

 

The Borrower and each of the Guarantors covenants and agrees with the Lender
that, except as expressly permitted under this Agreement and the other 2008 Loan
Documents, it shall not, nor shall it permit any of its respective Subsidiaries
to, from and after the Closing Date until the 2008 Loan (including interest
thereon) and all fees and expenses to be paid by the Borrower to the Lender
hereunder are paid in full:

 

(a)   Encumber Property.  Create, grant, assume or suffer to exist any Lien upon
any of its or their properties or assets, other than Permitted Liens and Liens
arising in connection with financial assistance permitted by Section 7.2(i);

 

(b)   Capital Expenditures.  Without the Lender’s prior written approval,
exercisable in the Lender’s sole discretion, incur or commit or agree to incur
any Capital Expenditures, or any lienable work to be done to or for the benefit
of any of the Mortgaged Properties, except (i) in accordance with budgets
approved by the Lender; (ii) as required pursuant to the terms of the joint
venture arrangements with Forest City Enterprises, Inc. and Caruso Affiliated,
and (iii) emergency repairs;

 

(c)   Transactions with Affiliates.  Repay any existing indebtedness or
liabilities owed to, or otherwise enter into any transaction or agreement with,
any Affiliate (or any corporation

 

79

--------------------------------------------------------------------------------


 

which, after the transaction in question becomes effective, would become an
Affiliate), other than the Lender and its Affiliates (other than the Borrower
and its Subsidiaries), or permit any of its Subsidiaries to enter into any such
transaction, other than (i) with an Affiliate which is the Borrower or a
Guarantor, (ii) where such transaction constitutes the purchase, sale or lease
of assets or the purchase or provision of services, in each case in the ordinary
course of business consistent with past practice and either (A) such transaction
is conducted on commercially reasonable terms and conditions, or (B) if such
transaction relates to sharing facilities or personnel among the Borrower and
one or more of its Affiliates, the related costs are allocated on a reasonable
basis or (iii) where the repayment is of unsecured intercompany indebtedness
that is Permitted Debt and has been established in the ordinary course of the
Borrower’s cash management process consistent with past practice;

 

(d)   Amalgamations, etc. Except as specifically set forth in the Transaction
Agreement, enter into any transaction (including by way of reorganization,
consolidation, amalgamation, liquidation, transfer, sale or otherwise) whereby
the Borrower or any of its Subsidiaries, all or any other material portion of
the undertaking, property and assets of the Borrower or any of its Subsidiaries,
would become the property of any other Person;

 

(e)   Change in Ownership of Subsidiaries.  Except as specifically set forth in
the Transaction Agreement, sell or otherwise transfer or dispose of any shares
in the capital stock of any Subsidiary, or any warrants, rights or options to
acquire such stock, or permit any Subsidiary to issue, sell or otherwise
transfer or dispose of any shares in its capital stock or the capital stock of
any Subsidiary or any warrants, rights or options to acquire such stock except
to the Borrower or any Subsidiary;

 

(f)    Investments; Acquisitions.  Engage directly or indirectly in any business
activity unrelated to its Core Line of Business, or purchase or otherwise
acquire or make any investment in any properties or assets, or permit or
otherwise undertake any Acquisitions; provided, however, that the Borrower may
make investments in Cash Equivalents in amounts and pursuant to terms acceptable
to the Lender, acting reasonably;

 

(g)   Restricted Payments:  Without in any way limiting the generality of the
restrictions and limitations contained within the covenants referenced in this
Agreement, for so long as the 2008 Loan and/or any Guarantees and Indemnities
delivered in connection therewith remains outstanding, the Borrower and each of
its Subsidiaries (except for Gulfstream Park Racing Association Inc., GPRA
Thoroughbred Training Center, Inc., and Remington Park, Inc. which entities
shall be permitted to make restricted payments in accordance with and subject to
the provisions set forth in the Gulfstream Construction Loan Agreement and the
Remington Construction Loan Agreement) is prohibited from undertaking the
following without the express prior written consent of the Lender in its sole
and absolute discretion:

 

(i)

making any payments on, in respect of or arising under or in connection with any
indebtedness pari passu with or subordinated to the 2008 Loan or indebtedness
owed to any Affiliate, including any indebtedness owing to a shareholder or a
Subsidiary (other than the Lender), other than payments of interest due and
owing where the making of such payments will not result in an Unmatured Event of
Default or an Event of Default under this

 

80

--------------------------------------------------------------------------------


 

 

Agreement; provided, however, that the Borrower may make payments of principal
on its existing unsecured indebtedness in favour of MEC Grundstucksentwicklungs
GmbH;

 

 

(ii)

making any loans to third parties or Affiliates; provided, however, that the
Borrower and its Subsidiaries may enter into unsecured intercompany indebtedness
that is Permitted Debt pursuant to clause (xviii) of the definition thereof;

 

 

(iii)

redeeming, purchasing or otherwise retiring or cancelling for consideration any
securities (including any warrants, options or rights to acquire securities,
“Securities”), excluding conversion of the Subordinated Debt into equity of the
Borrower in accordance with its terms;

 

 

(iv)

creating any sinking fund or entering into any analogous arrangement whereby
cash is set aside or segregated for the payment of any indebtedness, other than
the 2008 Loan, or for the acquisition of any equity securities of the Borrower;

 

 

(v)

except for issuances of the Borrower’s Class A Subordinate Voting Stock, issuing
any Securities containing any mandatory or fixed payment obligations of any
kind, whether dividend or premium or otherwise;

 

 

(vi)

declaring or paying any dividends, other than in the case of the Borrower as
required by the Borrower’s certificate of incorporation;

 

 

(vii)

paying any management, consulting or similar fee, or comparable payment outside
of the ordinary course of business consistent with past practice (which past
practice the Lender acknowledges includes the payment of management fees to the
Borrower by its Subsidiaries of up to 2.5% of the gross revenues of such
Subsidiary); and

 

 

(viii)

entering into any transactions with any Affiliate for the purposes of
undertaking indirectly any transaction or activity that is otherwise prohibited
by this Section 7.2(g);

 

(h)   Debt.  Directly or indirectly, incur, assume or suffer to exist any
indebtedness (including Capital Lease Obligations and Contingent Liabilities) or
enter into any guarantees, hypothecation, contracts or other agreements which
would make the Borrower or such Subsidiary liable for any indebtedness
(including Capital Lease Obligations and Contingent Liabilities) or expense
other than (i) Permitted Debt or (ii) indebtedness arising in connection with
financial assistance permitted by Section 7.2(i);

 

(i)    Financial Assistance.  Provide financial assistance, either directly or
indirectly, by means of a guarantee, provision of security or otherwise to any
Person, except for (i) Permitted Debt or Permitted Liens and any other
obligations which the Borrower may enter into in favour of the Lender,
(ii) financial assistance given by the Borrower to any Guarantor, or by any

 

81

--------------------------------------------------------------------------------


 

Guarantor to the Borrower or any other Guarantor and (iii) financial assistance
given to a Subsidiary in connection with an acquisition or investment expressly
permitted by this Agreement;

 

(j)    Disposition of Assets.  Sell, assign, transfer, convey, lease or
otherwise alienate or dispose of any assets or properties, or any interest
therein (financial or management) whether legal or equitable (or agree to do any
of the foregoing), outside of the ordinary course of business consistent with
past practice, without the prior written consent of the Lender; except that the
Borrower or any Guarantor may (i) sell, lease or consign assets or properties
contemplated for sale in the Transaction Agreement or that constitute real
property held for sale or development or excess racetrack lands, provided that,
in all cases, the proceeds therefrom are used to pay off debt in accordance with
Section 2.4, and (ii) transfer, abandon, surrender or otherwise dispose of any
non-material fixtures, equipment, machinery, tools, implements, facilities and
appliances which may have become worn out, unserviceable, obsolete, unsuitable
or unnecessary in the conduct of their businesses;

 

(k)   ERISA.  Following the Closing Date, (i) adopt or institute any Employee
Benefit Plan that is an employee pension benefit plan within the meaning of
Section 3(2) of ERISA, (ii) take any action which will result in the partial or
complete withdrawal, within the meanings of Sections 4203 and 4205 of ERISA,
from a Multiemployer Plan except in the case of a closure of the businesses or
facilities of an ERISA Affiliate, (iii) engage or permit any Person to engage in
any non-exempt transaction prohibited by Section 406 of ERISA or Section 4975 of
the IRC involving any Employee Benefit Plan or Multiemployer Plan which would
subject Borrower, any of the Guarantors or any ERISA Affiliate to any tax,
penalty or other liability including a liability to indemnify, (iv) incur or
allow to exist any accumulated funding deficiency (within the meaning of Section
412 of the IRC or Section 302 of ERISA), except for any funding deficiencies
that relate to a Multiemployer Plan caused by a third party (other than an
Affiliate of the Borrower), (v) fail to make full payment when due of all
amounts due as contributions to any Employee Benefit Plan or Multiemployer Plan,
(vi) fail to comply with the requirements of Section 4980B of the IRC or Part 6
of Title I(B) of ERISA, (vii) adopt any amendment to any Employee Benefit Plan
which would require the posting of security pursuant to Section 401(a)(29) of
the IRC or (viii) permit any ERISA Affiliate to do any of the things referred to
in items (i) to (vii) above, where singly or cumulatively, the above could be
reasonably likely to have a Material Adverse Effect;

 

(l)    Assertion of Certain Claims and Defenses.  To the extent permitted by
Applicable Law, assert in any judicial proceeding any lender liability claim or
counterclaim, the defense of lack of consideration or violation of any
applicable usury laws or any similar legal or equitable defense to the validity
or enforceability of this Agreement or any other 2008 Loan Document;

 

(m)  Sale Leasebacks.  Directly or indirectly, become or remain liable as lessee
or as guarantor or other surety with respect to any lease of any property
(whether real or personal or mixed), whether now owned or hereafter acquired,
(i) which the Borrower or any Guarantor has sold or transferred or is to sell or
transfer to any other Person other than the Borrower or a Guarantor or (ii) the
Borrower or any Guarantor intends to use for substantially the same purpose as
any other property which has been sold or is to be sold or transferred by the
Borrower or any

 

82

--------------------------------------------------------------------------------


 

Guarantor to any Person other than the Borrower or a Guarantor in connection
with such lease; and

 

(n)   Licences and Permits.  Pledge any licences or permits, held by it or any
of its Subsidiaries, to any third party;

 

(o)   Occupancy Agreements.  Enter into, nor permit to be entered into Occupancy
Agreements for any space which constitutes any material part of the Mortgaged
Properties or any of them without the prior written approval of the Lender,
acting reasonably, other than stall agreements, horsemen’s quarters and leases
for operations such as blacksmiths and veterinarians on market terms and
consistent with past practice;

 

(p)   Material Agreements.  Enter into, nor permit to be entered into, any new
Material Agreements without the prior written consent of the Lender, which
consent may be withheld by the Lender in its sole and absolute discretion;

 

(q)   Use.  Use or develop a Mortgaged Property for any purposes other than as
contemplated under this Agreement, the Gulfstream Development Agreement, the
Gulfstream Construction Contracts (as defined in the Gulfstream Construction
Loan Agreement), the Remington Construction Contracts (as defined in the
Remington Construction Loan Agreement) and other permitted related purposes.
Neither the Borrower nor any of the Guarantors shall permit a Mortgaged Property
or any portion thereof to be converted or take any preliminary actions which
could lead to a conversion to condominium or cooperative form of ownership until
such time as the 2008 Loan is paid in full, together with all interest thereon;

 

(r)    Property Manager.  Enter into any property management agreement in
respect of any of the Mortgaged Properties without the Lender’s prior written
consent;

 

(s)   No Commingling Funds.  Commingle any assets or funds of the Guarantors
with assets or funds of any of its shareholders, members, partners, principals,
Affiliates or any other Person;

 

(t)    Subordinated Debt.  The Borrower shall not redeem any Subordinated Debt
(other than by conversion into equity of the Borrower, in accordance with its
terms) or otherwise create or become subject to any obligation to make any
unscheduled repayment of principal on, or repurchase of, the Subordinated Debt;
and

 

(u)   No Change in Accounting Policies.  Except as required by Applicable Law,
there shall be no changes to accounting policies, practices and calculation
methods from the accounting policies, practices and calculation methods used by
the Borrower and the Guarantors, respectively, as at the date of this Agreement,
except as required under Applicable Law.

 

7.3                          Environmental Matters

 

(a)   The Borrower and each of the Guarantors shall maintain, for itself and its
Subsidiaries, a system to ensure and monitor continued compliance with
Environmental Laws, which shall include reviews of such compliance, and the
maintenance, in all material respects, of

 

83

--------------------------------------------------------------------------------


 

environmental documents and records relating to their respective businesses as
required by Environmental Law.

 

(b)   The Borrower and each of the Guarantors shall comply, and shall take all
necessary corporate or other action to cause any of its Subsidiaries to comply
with all Environmental Laws except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

(c)   The Borrower and each of the Guarantors covenants and agrees that it and
each Subsidiary shall not cause or permit a Release of any Hazardous Substance
except in compliance, in all material respects, with Environmental Laws or that
would not reasonably be expected to lead to material liability under
Environmental Laws against the Borrower or a Subsidiary.

 

(d)   The Borrower and each of the Guarantors covenants and agrees that it and
each Subsidiary shall not knowingly permit, and shall use reasonable commercial
efforts to prevent any person, including but not limited to any invitee,
occupant or tenant of or on real property or any part thereof, to engage in any
activity (or fail to take action), which is likely to lead to the imposition of
any Environmental or Safety Liability against the Borrower or a Subsidiary which
would have a Material Adverse Effect.

 

(e)   The Borrower and each of the Guarantors shall, and shall take all
necessary corporate action to cause each Subsidiary to, promptly remove any
Hazardous Substance (or if removal is prohibited by any Environmental Law, the
Borrower or applicable Subsidiary shall take whatever action is required to
ensure compliance with such Environmental Law) from any real properties (or
neighbouring lands where the Hazardous Substance has come from the Mortgaged
Properties) to the extent required by Environmental Law where the failure to do
so could reasonably be expected to have a Material Adverse Effect.

 

(f)    The Borrower and each of the Guarantors shall provide the Lender with an
environmental audit report (which shall include a report arising from an
environmental site assessment, investigation, compliance audit or environmental
review) with respect to any real property or an update of such audit (i) upon
the written request of the Lender documenting its reasonable opinion that the
Borrower or any Guarantor may not be in material compliance with this
Section 7.3; (ii) if such audit is required by any Governmental Body or (iii) if
an Event of Default relating to an environmental matter has occurred, and the
Lender has made a reasonable written request to the Borrower for such audit or
update to address the Event of Default within 60 days after such request, and
all such audits or updates thereof shall be at the Borrower’s expense.

 

(g)   If the Borrower, any Guarantor or any Subsidiary (i) receives notice that
any violation of any Environmental Law may have been committed or is about to be
committed by it, (ii) receives notice that any administrative or judicial
complaint or order has been filed or is about to be filed against it alleging
violations of any Environmental Law or requiring it to take any action in
connection with the release of Hazardous Substances into the environment, or
(iii) receives any notice from a Governmental Body or other Person alleging that
the Borrower or any Guarantor may be liable or responsible for any Environmental
or Safety Liability, in each case

 

84

--------------------------------------------------------------------------------


 

where the ultimate liability of the Borrower and/or any of the Guarantors or any
Subsidiary which may arise from such notice could reasonably be expected to have
a Material Adverse Effect, the Borrower shall, and shall cause each Subsidiary
to, provide the Lender with a copy of such notice within five days of receipt
thereof.  The Borrower and each of the Guarantors shall, and shall cause each
Subsidiary to, also provide to the Lender, as soon as practicable after it
becomes available, a copy of any environmental audit report (including any
report arising from an environmental site assessment, investigation, compliance
audit or environmental review), including any report required to be submitted to
any Governmental Body.  If any such report estimates the cost of any clean-up or
remedial action, including any approved by a Governmental Body, to be in excess
of $500,000, the Borrower and each of the Guarantors shall, and shall cause each
Subsidiary to, provide evidence satisfactory to the Lender, acting reasonably,
of disbursements made from time to time to effect and complete such clean-up or
remedial action, including within such time as may be prescribed by a
Governmental Body.  The Borrower and each of the Guarantors shall, and shall
cause each Subsidiary to, provide written evidence to the Lender, including a
report which the Lender shall expressly be entitled to rely on, confirming the
completion of the clean-up or remediation of a site with a cost in excess of
$500,000, including any investigations and monitoring.

 

(h)   The Borrower shall, and shall cause each Subsidiary to, permit the Lender
and its authorized employees, representatives and agents, at reasonable times
and during normal business hours and at the Borrower’s own cost, upon giving
reasonable notice, to visit, inspect and investigate (including intrusive
investigations) any real property where the Lender, in its reasonable opinion,
believes that the Borrower or any Subsidiary may not be in compliance with
Section 7.3(g).

 

ARTICLE 8

CONDITIONS PRECEDENT

 

8.1                                                                              
Conditions Precedent to Closing

 

The obligations of the Lender to make available the 2008 Loan or any part
thereof to the Borrower are subject to compliance, on or before the Closing
Date, with each of the following conditions precedent, which conditions
precedent are for the sole and exclusive benefit of the Lender and may be waived
in writing by the Lender:

 

(a)                                 the representations and warranties set out
in Section 6.1 shall be true and correct in all material respects on the Closing
Date as if made on and as of such date;

 

(b)                                no Default or Event of Default shall have
occurred and be continuing nor shall it be reasonably anticipated that there be
any Default or Event of Default immediately after giving effect to the execution
of the 2008 Loan Documents;

 

(c)                                 this Agreement, in form and substance
satisfactory to the Lender, shall have been executed and delivered to the
Lender;

 

(d)                                each of the Borrower, the Lender and MID
shall have received the approval of their respective board of directors to enter
into this Agreement;

 

85

--------------------------------------------------------------------------------


 

(e)           the Lender shall have received the following in form, scope and
substance satisfactory to the Lender, acting reasonably:

 

(i)

an Officer’s Certificate dated the Closing Date certifying that attached thereto
are true and correct copies of the following documents, and that such documents
are in full force and effect, unamended:

 

(A)          the articles or constating documents of the Borrower and each
Guarantor;

 

(B)           the by-laws or other organizational documents of the Borrower and
each Guarantor;

 

(C)           a certificate of incumbency including sample signatures of
officers and directors of the Borrower and each Guarantor who have executed any
of the 2008 Loan Documents, or any other document delivered to the Lender under
this Article; and

 

(D)          the resolutions or other documentation evidencing that all
necessary action, corporate or otherwise, has been taken by the Borrower and
each Guarantor to authorize the execution, delivery and performance of the 2008
Loan Documents to which it is a party;

 

(ii)

a certificate of status, certificate of good standing or similar certificate
with respect to the jurisdiction of incorporation of the Borrower and each
Guarantor;

 

 

(iii)

the Disclosure Schedule; and

 

 

(iv)

such other documentation or information as the Lender shall have reasonably
requested; and

 

(f)            the Lender shall have received from the Borrower, the Guarantors,
and each of the Guarantors (as defined in the Bridge Loan Agreement)
(collectively, the “Releasing Persons”), a release, in form and substance
satisfactory to the Lender, given by the Borrower, the Guarantors, and each of
the Guarantors (as defined in the Bridge Loan Agreement) to, inter alios, the
Lender, MID and its Subsidiaries (other than MEC and its Subsidiaries) and their
respective directors, officers, employees and advisors (collectively, the
“Released Persons”), with respect to any Claims that any of the Releasing
Parties may have against any of the Released Persons.

 

8.2                                                                              
Conditions Precedent to Advances

 

The obligation of the Lender to make any Advances is subject to compliance, on
or before the relevant Borrowing Date, with each of the following conditions
precedent, which

 

86

--------------------------------------------------------------------------------


 

conditions precedent are for the sole and exclusive benefit of the Lender and
may be waived in writing by the Lender in its sole discretion:

 

(a)

the representations and warranties set out in Section 6.1 hereof shall be true
and correct on the relevant Borrowing Date as if made on and as of such date and
the Borrower and the Guarantors shall have delivered a certificate to that
effect;

 

 

(b)

no Default or Event of Default shall have occurred and be continuing nor shall
it be reasonably anticipated that there will be any Default or Event of Default
immediately after giving effect to the proposed Advance and the Borrower and the
Guarantors shall have delivered a certificate to that effect;

 

 

(c)

no Material Adverse Change shall have occurred since the Closing Date in the
case of the initial Advance and in the case of each subsequent Advance, since
the date of the last Advance and the Borrower and the Guarantors shall have
delivered a certificate to that effect;

 

 

(d)

the Lender shall have received a Borrowing Notice dated at least five Banking
Days prior to the relevant Borrowing Date (other than with respect to the First
Advance, which Borrowing Notice shall be dated contemporaneously therewith);

 

 

(e)

the Intercreditor Agreements, in form and substance satisfactory to the Lender,
in its sole and absolute discretion, shall have been executed and delivered by
all parties thereto;

 

 

(f)

the BMO Credit Agreement shall have been amended in form and substance
satisfactory to the Lender, in its sole and absolute discretion, to provide for
(i) this Agreement (unless a consent from BMO, in form and substance
satisfactory to the Lender, shall have been received to provide for this
Agreement), and (ii) an extension of the term of the credit facility therein
such that it expires no earlier than March 16, 2009 (subject to accelerated
maturity under the BMO Credit Agreement);

 

 

(g)

the Lender shall have received and be satisfied, in its sole and absolute
discretion, with updated environmental reports for each of the Mortgaged
Properties owned or leased by the Guarantors to be delivered pursuant to
Section 7.1(r).

 

 

(h)

as a condition precedent to the initial Advance only, the Lender shall have
received payment in full of (i) all reasonable invoiced fees and reimbursable
out-of-pocket expenses payable by the Borrower on or prior to the date of such
initial Advance in respect of this Agreement or under any other 2008 Loan
Document, including payment of all reasonable fees, disbursements and
out-of-pocket expenses of counsel to the Lender and (ii) the Closing Date
Arrangement Fee. For greater certainty, the Lender acknowledges that such
amounts may be paid to the Lender by the Borrower using proceeds from the
initial Advance;

 

 

(i)

as a condition precedent to the initial Advance only (or to such subsequent
Advance as the Lender may determine, in its sole and absolute discretion), the

 

87

--------------------------------------------------------------------------------


 

Lender shall have received the following in form, scope and substance
satisfactory to the Lender, acting reasonably:

 

(i)

if so requested by the Lender, opinions of each of the Borrower’s and
Guarantors’ New York Agent, the Borrower’s and Guarantors’ Maryland Agent, and
the Borrower’s and Guarantors’ California Agent addressed to the Lender, the
Lender’s Agent and, as applicable, the Lender’s Maryland Agent, the Lender’s
California Agent, the Lender’s Delaware Agent, or the Lender’s New York Agent,
which shall be similar, mutatis mutandis, to opinions provided to the Lender in
connection with the initial advance under the Bridge Loan Agreement and which
shall be acceptable, in form and substance, to the Lender, acting reasonably;
and

 

 

(ii)

the Lender shall have received, at the expense of the Borrower, a Title Policy
(or a commitment to the issuance thereof) and evidence of zoning compliance (in
the form of a zoning endorsement to the Title Policy ) in respect of each of the
Mortgaged Properties, all in form, scope and substance satisfactory the Lender;

 

 

(j)            as a condition precedent to the initial Advance only (or to such
subsequent Advance as the Lender may determine, in its sole and absolute
discretion), as evidence of, and security for, the 2008 Loan and all other
obligations, liability and indebtedness of the Borrower hereunder and under the
other 2008 Loan Documents, both present and future (the “Indebtedness”), the
Borrower shall have delivered to the Lender, in form satisfactory to the Lender
and its counsel, all of the deliveries set out below:

 

(i)

a grid promissory note from the Borrower in favour of the Lender (the “Borrower
Note”);

 

 

(ii)

a perfected Lien (subject only to Permitted Liens) in all personal property of
the Borrower now owned and hereafter acquired (including, licences and permits),
in each case to the extent permitted by Applicable Law (with a negative pledge
provided where a pledge is not permitted by Applicable Law) pursuant to a
general security agreement from the Borrower to the Lender (the “Borrower
General Security Agreement”);

 

 

(iii)

a third assignment of the right, title and interest of the Borrower in, to and
under the Holdback Agreement of even date with the Bridge Loan Agreement from
the Borrower to the Lender; provided that in connection with such assignment,
the Borrower shall have complied with all notice requirements under the Holdback
Agreement and shall have obtained all consents and waivers necessary to assign
to the Lender such Holdback Agreement (the “Assignment of Holdback Agreement”);

 

 

(iv)

a second specific assignment of all inter-company loans between the Borrower and
its Subsidiaries;

 

88

--------------------------------------------------------------------------------


 

 

(v)

a second specific assignment to the Lender of the policies of insurance referred
to in Section 6.1(ee) and the proceeds thereof, together with endorsements
thereof in form and terms satisfactory to the Lender reflecting the Lender as a
loss payee or additional insured, as applicable;

 

 

 

 

(vi)

share pledges, where permitted by Applicable Law, or negative pledges if share
pledges are not permitted by Applicable Law or have previously been pledged
pursuant to Permitted Debt, in respect of the shares of each of the Guarantors;

 

 

 

 

(vii)

negative pledges in respect of the shares of each of the Subsidiaries of the
Borrower other than the Guarantors (subject to any existing pledges pursuant to
Permitted Debt);

 

 

 

 

(viii)

a perfected fourth priority Lien on the Santa Anita Property pursuant to a
mortgage of even date with this Agreement from the Santa Anita Guarantors in
favour of the Lender (the “Santa Anita Fourth Mortgage”);

 

 

 

 

(ix)

a fourth priority assignment of rents and leases generated by the use and
occupancy of the Santa Anita Property pursuant to an assignment of rents and
lessor’s interest in the Occupancy Agreements relating to the Santa Anita
Property of even date with this Agreement from the Santa Anita Guarantors in
favour of the Lender (the “Santa Anita Fourth Assignment of Rents and Leases”);

 

 

 

 

(x)

a fourth general assignment of the Santa Anita Guarantors’ interest in the
Material Agreements relating to the Santa Anita Property, where permitted;
provided that if the assignment of any such Material Agreements is not
permitted, the Santa Anita Guarantors shall use is commercially reasonable
efforts to obtain all consents and waivers necessary to assign to the Lender
such Material Agreement and further agrees that if such consents and waivers are
not obtained, such Material Agreement shall be held by the Santa Anita
Guarantors for the benefit of and in trust for the Lender (the “Santa Anita
Fourth Assignment of Material Agreements”);

 

 

 

 

(xi)

a perfected fourth priority Lien in all personal property of the Santa Anita
Guarantors now owned and hereafter acquired (excluding licenses and permits), in
each case to the extent permitted by Applicable Law, and a negative pledge in
respect of all such personal property (excluding licenses and permits), pursuant
to a general security agreement from the Santa Anita Guarantors to the Lender
(the “Santa Anita Fourth General Security Agreement”), it being acknowledged and
agreed that the Santa Anita Fourth Mortgage, the Santa Anita Fourth Assignment
of Rents and Leases, the Santa Anita Fourth Assignment of Material Agreements
and the Santa Anita Fourth General Security Agreement (collectively, the

 

89

--------------------------------------------------------------------------------


 

 

 

“Santa Anita Security”) is security for the Indebtedness, and not as security
for the Santa Anita Guarantee and Indemnity;

 

 

 

 

(xii)

the environmental indemnity agreement in respect of the Santa Anita Property,
from the Santa Anita Guarantors in favour of the Lender (the “Santa Anita
Property Environmental Indemnity”);

 

 

 

 

(xiii)

related UCC financing statements;

 

 

 

 

(xiv)

a specific fourth assignment by the Santa Anita Guarantors of the policies of
insurance in respect of the Santa Anita Property and the proceeds thereof,
together with endorsements thereof in form and terms satisfactory to the Lender
reflecting the Lender as a loss payee or additional insured, as applicable;

 

 

 

 

(xv)

any other collateral or security described in this Agreement or in any of the
other 2008 Loan Documents, and such other assignments, mortgages, security
agreements and undertakings relating to the Santa Anita Property and other
documentation in support thereof as the Lender and its counsel shall reasonably
require;

 

 

 

 

(xvi)

a perfected third priority Lien on the Golden Gate Fields Property pursuant to a
mortgage of even date with this Agreement from the Golden Gate Fields Guarantors
in favour of the Lender (the “Golden Gate Fields Third Mortgage”);

 

 

 

 

(xvii)

a third priority assignment of rents and leases generated by the use and
occupancy of the Golden Gate Fields Property pursuant to an assignment of rents
and lessor’s interest in the Occupancy Agreements relating to the Golden Gate
Fields Property of even date with this Agreement from the Golden Gate Fields
Guarantors in favour of the Lender (the “Golden Gate Fields Third Assignment of
Rents and Leases”);

 

 

 

 

(xviii)

a third general assignment of the Golden Gate Fields Guarantors’ interest in the
Material Agreements relating to the Golden Gate Fields Property, where
permitted; provided that if the assignment of any such Material Agreements is
not permitted, the Golden Gate Fields Guarantors shall use commercially
reasonable efforts to obtain all consents and waivers necessary to assign to the
Lender such Material Agreement and further agrees that if such consents and
waivers are not obtained, such Material Agreement shall be held by the Golden
Gate Fields Guarantors for the benefit of and in trust for the Lender (the
“Golden Gate Fields Third Assignment of Material Agreements”);

 

 

 

 

(xix)

a perfected third priority Lien in all personal property of the Golden Gate
Fields Guarantors now owned and hereafter acquired (excluding licences and
permits), in each case to the extent permitted by Applicable Law, and a negative
pledge in respect of all such personal property (excluding

 

90

--------------------------------------------------------------------------------


 

 

 

licences and permits), pursuant to a general security agreement from the Golden
Gate Fields Guarantors to the Lender (the “Golden Gate Fields Third General
Security Agreement”), it being acknowledged and agreed that the Golden Gate
Fields Third Mortgage, the Golden Gate Fields Third Assignment of Rents and
Leases, the Golden Gate Fields Third Assignment of Material Agreements and the
Golden Gate Fields Third General Security Agreement (collectively, the “Golden
Gate Fields Security”) is security for the Indebtedness, and not as security for
the Golden Gate Fields Guarantee and Indemnity;

 

 

 

 

(xx)

the environmental indemnity agreement in respect of the Golden Gate Fields
Property, from the Golden Gate Fields Guarantors in favour of the Lender (the
“Golden Gate Fields Property Environmental Indemnity”);

 

 

 

 

(xxi)

related UCC financing statements;

 

 

 

 

(xxii)

a specific third assignment by the Golden Gate Fields Guarantors of the policies
of insurance relating to the Golden Gate Fields Property and the proceeds
thereof, together with endorsements thereof in form and terms satisfactory to
the Lender reflecting the Lender as a loss payee or additional insured, as
applicable;

 

 

 

 

(xxiii)

any other collateral or security described in this Agreement or in any of the
other 2008 Loan Documents, and such other assignments, mortgages, security
agreements and undertakings relating to the Golden Gate Fields Property and
other documentation in support thereof as the Lender and its counsel shall
reasonably require including, without limiting the generality of the foregoing,
a title insurance commitment, in from and substance satisfactory to the Lender,
committing the Title Company to issue Title Policies, in an amount to be
determined by the Lender, acting reasonably, from the Title Company, insuring
the relevant Guarantor’s fee ownership of the relevant Mortgaged Properties
(other than the MJC Mortgaged Properties (the “Non-MJC Mortgaged Properties”),
the adequacy of the legal descriptions of the Non-MJC Mortgaged Properties, the
marketability of title of the Non-MJC Mortgaged Properties and that the
mortgages forming part of the Security (other than the MJC Security) are valid
Liens on the Non-MJC Mortgaged Properties, free and clear of Liens other than
the Permitted Liens and exceptions to title approved in writing by the Lender,
the validity and effectiveness of any such Liens on the exercise by the Lender
of its rights and remedies upon the occurrence of an Event of Default under this
Agreement;

 

 

 

 

(xxiv)

a perfected Lien on the Bowie Property pursuant to a mortgage from the Bowie
Guarantor in favour of the Lender, ranking subsequent in priority only to
Permitted Liens in respect of the Bowie Property (the “Bowie Mortgage”);

 

91

--------------------------------------------------------------------------------


 

 

(xxv)

an assignment of rents and leases generated by the use and occupancy of the
Bowie Property pursuant to an assignment of rents and lessor’s interest in the
Occupancy Agreements relating to the Bowie Property from the Bowie Guarantor in
favour of the Lender, ranking subsequent in priority only to Permitted Liens in
respect of the Bowie Property (the “Bowie Assignment of Rents and Leases”);

 

 

 

 

(xxvi)

a general assignment of the Bowie Guarantor’s interest in the Material
Agreements relating to the Bowie Property, where permitted, ranking subsequent
in priority only to Permitted Liens in respect of the Bowie Property; provided
that if the assignment of any such Material Agreements is not permitted, the
Bowie Guarantors shall use commercially reasonable efforts to obtain all
consents and waivers necessary to assign to the Lender such Material Agreement
and further agrees that if such consents and waivers are not obtained, such
Material Agreement shall be held by the Bowie Guarantor for the benefit of and
in trust for the Lender (the “Bowie Assignment of Material Agreements”);

 

 

 

 

(xxvii)

a perfected Lien in all personal property of the Bowie Guarantor now owned and
hereafter acquired (excluding licenses and permits), in each case to the extent
permitted by Applicable Law, and a negative pledge in respect of all such
personal property (excluding licenses and permits), pursuant to a general
security agreement from the Bowie Guarantor to the Lender, ranking subsequent in
priority only to Permitted Liens in respect of the Bowie Property (the “Bowie
General Security Agreement”);

 

 

 

 

(xxviii)

the environmental indemnity agreement in respect of the Bowie Property, from the
Bowie Guarantor in favour of the Lender (the “Bowie Property Environmental
Indemnity”);

 

 

 

 

(xxix)

related UCC financing statements;

 

 

 

 

(xxx)

a specific assignment by the Bowie Guarantor of the policies of insurance in
respect of the Bowie Property and the proceeds thereof, ranking subsequent in
priority only to Permitted Liens in respect of the Bowie Property, together with
endorsements thereof in form and terms satisfactory to the Lender reflecting the
Lender as a loss payee or additional insured, as applicable;

 

 

 

 

(xxxi)

any other collateral or security described in this Agreement or in any of the
other 2008 Loan Documents, and such other assignments, mortgages, security
agreements and undertakings relating to the Bowie Property and other
documentation in support thereof as the Lender and its counsel shall reasonably
require (all of the deliveries in Section 8.2(j)(xxiv) through (xxxi) being
defined herein as the “Bowie Security”, it being agreed that the Bowie Security
shall be delivered to the Lender following the Closing Date in escrow and shall
become effective in the event that the PNC Debt

 

92

--------------------------------------------------------------------------------


 

 

 

is repaid in full or in the event that the PNC Lender consents to the Bowie
Security);

 

 

 

 

(xxxii)

a perfected Lien on the Laurel Property pursuant to a mortgage from the Laurel
Guarantor in favour of the Lender, ranking subsequent in priority only to
Permitted Liens in respect of the Laurel Property (the “Laurel Mortgage”);

 

 

 

 

(xxxiii)

an assignment of rents and leases generated by the use and occupancy of the
Laurel Property pursuant to an assignment of rents and lessor’s interest in the
Occupancy Agreements relating to the Laurel Property from the Laurel Guarantor
in favour of the Lender, ranking subsequent in priority only to Permitted Liens
in respect of the Laurel Property (the “Laurel Assignment of Rents and Leases”);

 

 

 

 

(xxxiv)

a general assignment of the Laurel Guarantor’s interest in the Material
Agreements relating to the Laurel Property, where permitted, ranking subsequent
in priority only to Permitted Liens in respect of the Laurel Property; provided
that if the assignment of any such Material Agreements is not permitted, the
Laurel Guarantor shall use its commercially reasonable efforts to obtain all
consents and waivers necessary to assign to the Lender such Material Agreement
and further agrees that if such consents and waivers are not obtained, such
Material Agreement shall be held by the Laurel Guarantor for the benefit of and
in trust for the Lender (the “Laurel Assignment of Material Agreements”);

 

 

 

 

(xxxv)

a perfected Lien in all personal property of the Laurel Guarantor now owned and
hereafter acquired (excluding licenses and permits), in each case to the extent
permitted by Applicable Law, and a negative pledge in respect of all such
personal property (excluding licenses and permits), pursuant to a general
security agreement from the Laurel Guarantor to the Lender, ranking subsequent
in priority only to Permitted Liens in respect of the Laurel Property (the
“Laurel General Security Agreement”);

 

 

 

 

(xxxvi)

the environmental indemnity agreement in respect of the Laurel Property, from
the Laurel Guarantor in favour of the Lender (the “Laurel Property Environmental
Indemnity”);

 

 

 

 

(xxxvii)

related UCC financing statements;

 

 

 

 

(xxxviii)

a specific assignment by the Laurel Guarantor of the policies of insurance in
respect of the Laurel Property and the proceeds thereof, ranking subsequent in
priority only to Permitted Liens in respect of the Laurel Property, together
with endorsements thereof in form and terms satisfactory to the Lender
reflecting the Lender as a loss payee or additional insured, as applicable;

 

93

--------------------------------------------------------------------------------


 

 

(xxxix)

any other collateral or security described in this Agreement or in any of the
other 2008 Loan Documents, and such other assignments, mortgages, security
agreements and undertakings relating to the Laurel Property and other
documentation in support thereof as the Lender and its counsel shall reasonably
require (all of the deliveries in Section 8.2(j)(xxxii) through (xxxix) being
defined herein as the “Laurel Security”, it being agreed that the Laurel
Security shall be delivered to the Lender following the Closing Date in escrow
and shall become effective in the event that the PNC Debt is repaid in full or
in the event that the PNC Lender consents to the Laurel Security);

 

 

 

 

(xl)

a perfected Lien on the Pimlico Property pursuant to a mortgage from the Pimlico
Guarantor in favour of the Lender, ranking subsequent in priority only to
Permitted Liens in respect of the Pimlico Property (the “Pimlico Mortgage”);

 

 

 

 

(xli)

an assignment of rents and leases generated by the use and occupancy of the
Pimlico Property pursuant to an assignment of rents and lessor’s interest in the
Occupancy Agreements relating to the Pimlico Property from the Pimlico Guarantor
in favour of the Lender, ranking subsequent in priority only to Permitted Liens
in respect of the Pimlico Property (the “Pimlico Assignment of Rents and
Leases”);

 

 

 

 

(xlii)

a general assignment of the Pimlico Guarantor’s interest in the Material
Agreement relating to the Pimlico Property, where permitted; provided that if
the assignment of any such Material Agreements is not permitted, the Pimlico
Guarantor shall use its commercially reasonable efforts to obtain all consents
and waivers necessary to assign to the Lender such Material Agreement and
further agrees that if such consents and waivers are not obtained, such Material
Agreement shall be held by the Pimlico Guarantor for the benefit of and in trust
for the Lender, ranking subsequent in priority only to Permitted Liens in
respect of the Pimlico Property (the “Pimlico Assignment of Material
Agreements”);

 

 

 

 

(xliii)

a perfected Lien in all personal property of the Pimlico Guarantor now owned and
hereafter acquired (excluding licenses and permits), in each case to the extent
permitted by Applicable Law, and a negative pledge in respect of all such
personal property (excluding licenses and permits), pursuant to a general
security agreement from the Pimlico Guarantor to the Lender, ranking subsequent
in priority only to Permitted Liens in respect of the Pimlico Property (the
“Pimlico General Security Agreement”);

 

 

 

 

(xliv)

the environmental indemnity agreement in respect of the Pimlico Property, from
the Pimlico Guarantor in favour of the Lender (the “Pimlico Property
Environmental Indemnity”);

 

94

--------------------------------------------------------------------------------


 

 

(xlv)

related UCC financing statements;

 

 

 

 

(xlvi)

a specific assignment by the Pimlico Guarantor of the policies of insurance in
respect of the Pimlico Property and the proceeds thereof, ranking subsequent in
priority only to Permitted Liens in respect of the Pimlico Property, together
with endorsements thereof in form and terms satisfactory to the Lender
reflecting the Lender as a loss payee or additional insured, as applicable;

 

 

 

 

(xlvii)

any other collateral or security described in this Agreement or in any of the
other 2008 Loan Documents, and such other assignments, mortgages, security
agreements and undertakings relating to the Pimlico Property and other
documentation in support thereof as the Lender and its counsel shall reasonably
require (all of the deliveries in Section 8.2(j)(xl) through (xlvii) being
defined herein as the “Pimlico Security”, it being agreed that the Pimlico
Security shall be delivered to the Lender following the Closing Date in escrow
and shall become effective in the event that the PNC Debt is repaid in full or
in the event that the PNC Lender consents to the Pimlico Security);

 

 

 

 

(xlviii)

in consideration of the guarantee and indemnity fees paid by the Borrower to the
Golden Gate Fields Guarantors collectively in the amount of $15,000 (the “Golden
Gate Fields Guarantee Fee”), the direct and indirect financial and other support
that the Borrower has provided, and such direct and indirect financial and other
support as the Borrower intends in the future to provide, to the Golden Gate
Fields Guarantors, and in order to induce the Lender to enter into the
Agreement, the guarantee and indemnity (the “Golden Gate Fields Guarantee and
Indemnity”) of the Golden Gate Fields Guarantors, under which the Golden Gate
Fields Guarantors unconditionally guarantee the payment and performance of the
Indebtedness outstanding from time to time, as well as interest and other
amounts owing hereunder or under the other 2008 Loan Documents and the
performance of all other obligations of the Borrower under the 2008 Loan and the
2008 Loan Documents;

 

 

 

 

(xlix)

related UCC financing statements;

 

 

 

 

(l)

 

any other collateral or security described in this Agreement or in any of the
other 2008 Loan Documents, and such other assignments, mortgages, security
agreements and undertakings relating to the Golden Gate Fields Property and
other documentation in support thereof as the Lender and its counsel shall
reasonably require;”

 

 

 

 

(li)

 

in consideration of the guarantee and indemnity fees paid by the Borrower to the
Santa Anita Guarantors collectively in the amount of $15,000 (the “Santa Anita
Guarantee Fee”), the direct and indirect financial and other support that the
Borrower has provided, and such direct and indirect

 

95

--------------------------------------------------------------------------------


 

 

 

financial and other support as the Borrower intends in the future to provide, to
the Santa Anita Guarantors, and in order to induce the Lender to enter into the
Agreement, the guarantee and indemnity (the “Santa Anita Guarantee and
Indemnity”) of the Santa Anita Guarantors, under which the Santa Anita
Guarantors unconditionally guarantee the payment and performance of the
Indebtedness outstanding from time to time, as well as interest and other
amounts owing hereunder or under the other 2008 Loan Documents and the
performance of all other obligations of the Borrower under the 2008 Loan and the
2008 Loan Documents;

 

 

 

 

(lii)

 

related UCC financing statements;

 

 

 

 

(liii)

 

any other collateral or security described in this Agreement or in any of the
other 2008 Loan Documents, and such other assignments, mortgages, security
agreements and undertakings relating to the Santa Anita Property and other
documentation in support thereof as the Lender and its counsel shall reasonably
require;”

 

 

 

 

(liv)

 

in consideration of the guarantee and indemnity fees paid by the Borrower to the
Bowie Guarantor in the amount of $10,000 (the “Bowie Guarantee Fee”), the direct
and indirect financial and other support that the Borrower has provided, and
such direct and indirect financial and other support as the Borrower intends in
the future to provide, to the Bowie Guarantor, and in order to induce the Lender
to enter into the Agreement, the guarantee and indemnity (the “Bowie Guarantee
and Indemnity”) of the Bowie Guarantor, under which the Bowie Guarantor
unconditionally guarantees the payment and performance of the Indebtedness
outstanding from time to time, as well as interest and other amounts owing
hereunder or under the other 2008 Loan Documents, and the performance of all
other obligations of the Borrower under the 2008 Loan and the 2008 Loan
Documents (it being agreed that the Bowie Guarantee and Indemnity shall be
delivered to the Lender on the Closing Date in escrow and shall become effective
in connection with the satisfaction of the Tranche 2 Conditions (and Tranche 3
Conditions, if applicable);

 

 

 

 

(lv)

 

in consideration of the guarantee and indemnity fees paid by the Borrower to the
Laurel Guarantor in the amount of $10,000 (the “Laurel Guarantee Fee”), the
direct and indirect financial and other support that the Borrower has provided,
and such direct and indirect financial and other support as the Borrower intends
in the future to provide, to the Laurel Guarantor, and in order to induce the
Lender to enter into the Agreement, the guarantee and indemnity (the “Laurel
Guarantee and Indemnity”) of the Laurel Guarantor, under which the Laurel
Guarantor unconditionally guarantees the payment and performance of the
Indebtedness outstanding from time to time, as well as interest and other
amounts owing hereunder or under the other 2008 Loan Documents, and the
performance of all other obligations of the Borrower under the 2008 Loan and the
2008 Loan

 

96

--------------------------------------------------------------------------------


 

 

 

Documents (it being agreed that the Laurel Guarantee and Indemnity shall be
delivered to the Lender on the Closing Date in escrow and shall become effective
in connection with the satisfaction of the Tranche 2 Conditions (and Tranche 3
Conditions, if applicable);

 

 

 

 

(lvi)

 

in consideration of the guarantee and indemnity fees paid by the Borrower to the
Pimlico Guarantor in the amount of $10,000 (the “Pimlico Guarantee Fee”), the
direct and indirect financial and other support that the Borrower has provided,
and such direct and indirect financial and other support as the Borrower intends
in the future to provide, to the Pimlico Guarantor, and in order to induce the
Lender to enter into the Agreement, the guarantee and indemnity (the “Pimlico
Guarantee and Indemnity”) of the Pimlico Guarantor, under which the Pimlico
Guarantor unconditionally guarantees the payment and performance of the
Indebtedness outstanding from time to time, as well as interest and other
amounts owing hereunder or under the other 2008 Loan Documents, and the
performance of all other obligations of the Borrower under the 2008 Loan and the
2008 Loan Documents (it being agreed that the Pimlico Guarantee and Indemnity
shall be delivered to the Lender on the Closing Date in escrow and shall become
effective in connection with the satisfaction of the Tranche 2 Conditions (and
Tranche 3 Conditions, if applicable);

 

 

 

 

(lvii)

 

in consideration of the guarantee and indemnity fees paid by the Borrower to the
Maryland Racing Guarantor in the amount of $10,000 (the “Maryland Racing
Guarantee Fee”), the direct and indirect financial and other support that the
Borrower has provided, and such direct and indirect financial and other support
as the Borrower intends in the future to provide, to the Pimlico Guarantor, and
in order to induce the Lender to enter into the Agreement, the guarantee and
indemnity (the “Maryland Racing Guarantee and Indemnity”) of the Maryland Racing
Guarantor, under which the Maryland Racing Guarantor unconditionally guarantees
the payment and performance of the Indebtedness outstanding from time to time,
as well as interest and other amounts owing hereunder or under the other 2008
Loan Documents, and the performance of all other obligations of the Borrower
under the 2008 Loan and the 2008 Loan Documents;

 

 

 

 

(lviii)

 

any other collateral or security described in this Agreement or in any of the
other 2008 Loan Documents, and such other assignments, mortgages, security
agreements and undertakings relating to any of the Mortgaged Properties and
other documentation in support thereof as the Lender and its counsel shall
reasonably require;

 

 

 

 

(lix)

 

in consideration of the guarantee and indemnity fees paid by the Borrower to the
Thistledown Guarantor in the amount of $2,500 (the “Thistledown Guarantee Fee”),
the direct and indirect financial and other support that

 

97

--------------------------------------------------------------------------------


 

 

 

the Borrower has provided, and such direct and indirect financial and other
support as the Borrower intends in the future to provide, to the Laurel
Guarantor, and in order to induce the Lender to enter into the Agreement, the
guarantee and indemnity (the “Thistledown Guarantee and Indemnity”) of the
Thistledown Guarantor, under which the Thistledown Guarantor unconditionally
guarantees the payment and performance of the Indebtedness outstanding from time
to time, as well as interest and other amounts owing hereunder or under the
other 2008 Loan Documents, and the performance of all other obligations of the
Borrower under the 2008 Loan and the 2008 Loan Documents;

 

 

 

 

(lx)

 

in consideration of the guarantee and indemnity fees paid by the Borrower to the
Amtote Guarantors in the amount of $2,500 (the “Amtote Guarantee Fee”), the
direct and indirect financial and other support that the Borrower has provided,
and such direct and indirect financial and other support as the Borrower intends
in the future to provide, to the Amtote Guarantors, and in order to induce the
Lender to enter into the Agreement, the guarantee and indemnity (the “Amtote
Guarantee and Indemnity”) of the Amtote Guarantors, under which the Amtote
Guarantors unconditionally guarantee the payment and performance of the
Indebtedness outstanding from time to time, as well as interest and other
amounts owing hereunder or under the other 2008 Loan Documents and the
performance of all other obligations of the Borrower under the 2008 Loan and the
2008 Loan Documents;

 

At all times from and after the Execution Date to and including the date that
the Tranche 2 Conditions (and Tranche 3 Conditions, if applicable) have been
satisfied, the security set out above in this Section 8.2(j) (save and except
the Borrower Note and the MJC Security) is herein called the “Security”. At all
times from and after the date that the Tranche 2 Conditions (and Tranche 3
Conditions, if applicable) have been satisfied, the security set out above in
this Section 8.2(j) (save and except the Borrower Note) is herein called the
“Security”. All of the foregoing documents and instruments shall have been
properly registered, recorded and filed in all places which, searches shall have
been conducted in all jurisdictions which, and deliveries of all consents,
approvals, acknowledgements, undertakings, non-disturbance agreements,
directions, negotiable documents of title and other documents and instruments to
the Lender shall have been made which, in the opinion of the Lender’s counsel,
are desirable or required to make effective the Security created or intended to
be created in favour of the Lender to ensure the perfection and the intended
priority of the Security.

 

98

--------------------------------------------------------------------------------


 

ARTICLE 9

 

EVENTS OF DEFAULT AND REMEDIES

 

9.1                                                                              
Events of Default

 

The occurrence of any of the following events shall constitute an Event of
Default:

 

(a)                                  default by the Borrower in payment of
(i) any principal when due (including, without limitation, any mandatory
prepayments pursuant to Section 2.4 or (ii) any interest thereon within three
Banking Days after the same becomes due or (iii) any other amount hereunder
within 10 days after notice of non-payment thereof is received by the Borrower;

 

(b)                                 default by the Borrower or any Guarantor in
the performance or observance of any covenant, condition or obligation contained
in any 2008 Loan Document to which it is a party that does not require the
payment of money to the Lender, and such default continues for a period of 20
days (or such longer period as the Lender may in its sole discretion determine)
after the earliest of (x) receipt of notice from the Lender of such default, and
(y) knowledge of the existence of such default by any officer of the Borrower;

 

(c)                                  any representation, warranty, certificate,
information or other statement (financial or otherwise) made, deemed to be made,
or furnished by or on behalf of the Borrower or any Guarantor in, or in
connection with, this Agreement or any of the other 2008 Loan Documents (i) that
is not or has not been qualified by reference to “material”, “in all material
respects” or “Material Adverse Effect”, or any other materiality standard, shall
be found to be false, incorrect, incomplete or misleading in any material
respect when made, deemed to be made, or furnished or (ii) that is or has been
qualified by reference to “material”, “in all material respects” or “Material
Adverse Effect”, or any other materiality standard, shall be found to be false,
incorrect, incomplete or misleading when made, deemed to be made, or furnished,
where, in all such cases, the consequences of such misrepresentation or breach
of warranty could reasonably be expected to have a Material Adverse Effect;

 

(d)                                 any event shall occur or condition shall
exist, and shall continue after the applicable grace period, if any, specified
in any agreement or instrument relating to any indebtedness or liability
(including Capital Lease Obligations and Contingent Liabilities) of the
Borrower, any Guarantor, and or any Subsidiary of the Borrower or any Guarantor
(other than Obligations) and the effect of such event or condition is to
accelerate the maturity of such indebtedness or liability (including Capital
Lease Obligations and Contingent Liabilities) of the Borrower, any Guarantor,
and or any Subsidiary of the Borrower or any Guarantor which (except in respect
of any such indebtedness or liability to the Lender) is outstanding in an
aggregate principal amount exceeding $2,000,000, or any such indebtedness or
liability (including Capital Lease Obligations and Contingent Liabilities) of
the Borrower, any Guarantor, and or any Subsidiary of the Borrower or any
Guarantor which (except in respect of any such indebtedness or liability to the
Lender) is outstanding in an aggregate principal amount exceeding $2,000,000
shall be declared to be due and payable prior to the stated maturity thereof;
provided, in each case, that it shall not be an Event of Default if the

 

99

--------------------------------------------------------------------------------


 

Borrower or applicable Guarantor or applicable Subsidiary is diligently
contesting such acceleration or declaration in good faith by appropriate
proceedings or has fully repaid the indebtedness accelerated or declared due;

 

(e)                                  the Borrower or any Guarantor admits in
writing or by way of a public or press announcement its inability to pay its
debts generally as they become due or otherwise acknowledges in writing or by
way of a public or press announcement its insolvency;

 

(f)                                    the Borrower or any Guarantor institutes
any proceeding, or takes any corporate action or executes any agreement, to
authorize its participation in or commencement of, or consents to, acquiesces
in, any proceeding:

 

(i)

 

seeking to adjudicate it a bankrupt or insolvent, or

 

 

 

(ii)

 

seeking liquidation, dissolution, winding up, reorganization, arrangement,
protection, relief or composition of it or any of its property or debt or making
a proposal or application with respect to it under any law relating to
bankruptcy, insolvency, reorganization or compromise of debts or other similar
laws (including, without limitation, any reorganization, arrangement or
compromise of debt under the laws of its jurisdiction of incorporation);

 

(g)                                 any proceeding is commenced against or
affecting the Borrower or any Guarantor:

 

(i)

 

seeking to adjudicate it a bankrupt or insolvent;

 

 

 

(ii)

 

seeking liquidation, dissolution, winding up, reorganization, arrangement,
protection, relief or composition of it or any of its property or debt or making
a proposal with respect to it under any law relating to bankruptcy, insolvency,
reorganization or compromise of debts or other similar laws (including, without
limitation, any reorganization, arrangement or compromise of debt under the laws
of its jurisdiction of incorporation); or

 

 

 

(iii)

 

seeking appointment of a receiver, trustee, agent, custodian or other similar
official for it or for any Property or any substantial part of its properties
and assets; and

 

in each case, such proceeding is not being contested in good faith by
appropriate proceedings or, if so contested, remains outstanding, undismissed
and unstayed more than 45 days from the institution of such first mentioned
proceeding; provided, in each case, the Borrower and any of the Guarantors
remain current on their respective payroll obligations during such contest;

 

(h)                                 any creditor of the Borrower or any other
Person shall privately appoint a receiver, trustee or similar official for any
Property or any substantial part of the Borrower’s properties and assets having
a Replacement Cost greater than

 

100

--------------------------------------------------------------------------------


 

$10,000,000 and such appointment is not stayed and is not being contested in
good faith by appropriate proceedings or, if so contested, such appointment is
not terminated within 45 days from the original date of such appointment;
provided, in each case, the Borrower and any of the Guarantors remain current on
their respective payroll obligations during such contest;

 

(i)                                     any judgment or order for the payment of
money in excess of $10,000,000 shall be rendered against the Borrower or any
Guarantor which remains unsatisfied and (i) executions shall have been levied on
any property of the Borrower or any Guarantor by or on behalf of any creditor in
reliance on such judgment or order and (ii) there shall be any period during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

 

(j)                                     if, at any time after execution and
delivery thereof, other than by reason of a wilful act or omission of the
Lender, (i) any 2008 Loan Document ceases to be in full force and effect
(ii) any 2008 Loan Document is declared by a court or tribunal of competent
jurisdiction to be null and void; or (iii) the validity or enforceability of any
2008 Loan Document is contested by the Borrower or any Guarantor; or (iv) the
Borrower or any Guarantor denies in writing that it has any or further liability
or obligations under any 2008 Loan Document; or

 

(k)                                  except in connection with a transaction
permitted under Section 7.2(d), the Borrower or any Guarantor ceases or
threatens in writing or by way of public or press announcement to cease to carry
on business in the ordinary course; or

 

(l)                                     any event shall occur or condition shall
exist, and shall continue after the applicable grace period, if any, specified
in any note or indenture relating to the Subordinated Debt, and the effect of
such event or condition is to enable the holders of Subordinated Debt to
accelerate the maturity of the Subordinated Debt (whether or not the
Subordinated Debt is accelerated), or any Subordinated Debt shall be declared to
be due and payable or the Borrower shall be required to repurchase any
Subordinated Debt prior to the stated maturity thereof; or

 

(m)                               a Material Adverse Change occurs; or

 

(n)                                 any event of default shall occur under any
other obligation of the Borrower or any of its Subsidiaries to the Lender,
including, without limitation, any Event of Default (as defined in the
Gulfstream Construction Loan Agreement and/or the Remington Construction Loan
Agreement).

 

9.2                                                                              
Remedies Upon Default

 

Upon the occurrence of any Event of Default, subject to any applicable cure
period, the Lender may by notice given to the Borrower:

 

(a)                                  declare the unutilized portion of the 2008
Loan to be terminated (whereupon the Lender shall not be required to make any
further Advances);

 

101

--------------------------------------------------------------------------------


 

(b)                                 declare all Obligations to be immediately
due and payable; and

 

(c)                                  take such actions and commence such
proceedings as may be permitted at law or in equity at such times and in such
manner as the Lender in its sole discretion may consider expedient,

 

all without, except as may be required by Applicable Law, any additional notice,
presentment, demand, protest, notice of protest, dishonour or any other action. 
The rights and remedies of the Lender hereunder are cumulative and are in
addition to and not in substitution for any other rights or remedies provided by
Applicable Law.

 

9.3                                                                              
Distributions

 

During the occurrence and continuance of an Event of Default, all distributions
under or in respect of any of the 2008 Loan Documents shall be held by the
Lender on account of the Obligations without prejudice to any claim by the
Lender for any deficiency after such distributions are received by the Lender,
and the Borrower shall remain liable for any such deficiency.  All such
distributions may be applied to such part of the Obligations as the Lender may
see fit in its sole discretion.  The Lender may at any time change any such
appropriation of any such distributions or other moneys received by the Lender
and may reapply the same to any other part of the Obligations as the Lender may
from time to time in its sole discretion see fit, notwithstanding any previous
application.

 

ARTICLE 10

 

GENERAL

 

10.1                                                                       
Reliance and Non-Merger

 

All covenants, agreements, representations and warranties of the Borrower made
herein or in any other 2008 Loan Document or in any certificate or other
document signed by any of its directors or officers and delivered by or on
behalf of any of them pursuant hereto or thereto are material, shall be deemed
to have been relied upon by the Lender notwithstanding any investigation
heretofore or hereafter made by the Lender or Lender’s Counsel or any employee
or other representative of any of them and shall survive the execution and
delivery of this Agreement and the other 2008 Loan Documents until there are no
amounts outstanding under the 2008 Loan and the Lender shall have no further
obligation to make Advances hereunder.  For clarity, this Section 10.1 shall in
no way affect the survival of those provisions of this Agreement or any 2008
Loan Document which by their terms are stated to survive termination of this
Agreement.

 

10.2                                                                       
Confidentiality

 

The Lender will maintain on a confidential basis (except as otherwise permitted
hereunder or as required by Applicable Law) all information relating to the
Borrower and its Subsidiaries provided to it hereunder by and on behalf of the
Borrower or any of its Subsidiaries or obtained in respect of any diligence
conducted in respect hereof; provided, however, that this Section 10.2 shall not
apply to any information which (i) was lawfully in the public domain at

 

102

--------------------------------------------------------------------------------


 

the time of communication to the Lender, (ii) lawfully enters the public domain
through no fault of the Lender subsequent to the time of communication to the
Lender, (iii) was lawfully in the possession of the Lender free of any
obligation of confidence at the time of communication to the Lender, or (iv) was
lawfully communicated to the Lender free of any obligation of confidence
subsequent to the time of initial communication to the Lender.

 

10.3                                                                        No
Set-Off

 

To the fullest extent permitted by law, the Borrower and each of the Guarantors
shall make all payments hereunder regardless of, but without prejudice to or
otherwise releasing the Lender of or from, any liability, defense or
counterclaim, including, without limitation, any defense or counterclaim based
on any law, rule or policy which is now or hereafter promulgated by any
Governmental Body which may adversely affect the Borrower’s and each of the
Guarantor’s obligation to make, or the Lender’s right to receive, such payments.
The Borrower and each of the Guarantors grants to the Lender the right to set
off all accounts, credits or balances owed by the Lender to the Borrower and/or
any of the Guarantors against the aggregate amount of principal, interest, fees
and other amounts due hereunder or under any other 2008 Loan Document when any
such amount shall become due and payable, whether at maturity, upon acceleration
of maturity thereof or otherwise.

 

10.4                                                                       
Employment of Experts

 

The Lender may, at any time and from time to time, at the Borrower’s cost,
retain and employ legal counsel, independent accountants and other experts in
order to perform or assist it in the performance of its rights and powers under
this Agreement, the other 2008 Loan Documents or the Intercreditor Agreements
and will advise the Borrower at any time that it elects to do so.

 

10.5                                                                       
Reliance by Lender

 

The Lender shall be entitled to rely upon any schedule, certificate, statement,
report, notice or other document or written communication (including any
facsimile, telex or other means of electronic communication) of the Borrower
believed by it to be genuine and correct.

 

10.6                                                                       
Notices

 

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be given by facsimile or other means of electronic
communication or by hand-delivery or courier as hereinafter provided.  Any such
notice, if delivered by courier, shall be deemed to be received on the next
Banking Day after the date of delivery thereof, or if sent by facsimile or other
means of electronic communication, shall be deemed to have been received on the
day sent if sent prior to 2:00 p.m. (Toronto time) on any Banking Day or
otherwise on the next succeeding Banking Day.  Notice of change of address shall
also be governed by this Section 10.6.  Notices and other communications shall
be addressed as follows:

 

103

--------------------------------------------------------------------------------


 

(a)

if to the Borrower:

 

 

 

Magna Entertainment Corp.

 

337 Magna Drive

 

Aurora, Ontario

 

L4G 7K1

 

 

 

Attention:

Chief Financial Officer, Finance

 

Facsimile number:

(905) 726-7448

 

 

(b)

if to the Guarantors:

 

 

 

Pacific Racing Association

 

c/o Magna Entertainment Corp.

 

337 Magna Drive

 

Aurora, Ontario

 

L4G 7K1

 

 

 

Attention:

Chief Financial Officer, Finance

 

Facsimile number:

(905) 726-7448

 

 

 

MEC Land Holdings (California) Inc.

 

c/o Magna Entertainment Corp.

 

337 Magna Drive

 

Aurora, Ontario

 

L4G 7K1

 

 

 

Attention:

Chief Financial Officer, Finance

 

Facsimile number:

(905) 726-7448

 

 

 

The Santa Anita Companies, Inc.

 

c/o Magna Entertainment Corp.

 

337 Magna Drive

 

Aurora, Ontario

 

L4G 7K1

 

 

 

Attention:

Chief Financial Officer, Finance

 

Facsimile number:

(905) 726-7448

 

 

 

Los Angeles Turf Club, Incorporated

 

c/o Magna Entertainment Corp.

 

337 Magna Drive

 

Aurora, Ontario

 

L4G 7K1

 

 

 

Attention:

Chief Financial Officer, Finance

 

Facsimile number:

(905) 726-7448

 

104

--------------------------------------------------------------------------------


 

 

Laurel Racing Association Limited Partnership, Southern
Maryland Agricultural Association, Maryland Racing, Inc.,

 

c/o Magna Entertainment Corp.

 

337 Magna Drive

 

Aurora, Ontario

 

L4G 7K1

 

 

 

Attention:

Chief Financial Officer, Finance

 

 

 

 

Fax:

905.726.2585

 

 

 

Thistledown, Inc.,

 

c/o Magna Entertainment Corp.

 

337 Magna Drive

 

Aurora, Ontario

 

L4G 7K1

 

 

 

Attention:

Chief Financial Officer, Finance

 

Facsimile number:

(905) 726-7448

 

 

 

MEC Maryland Investments Inc.

 

c/o Magna Entertainment Corp.

 

337 Magna Drive

 

Aurora, Ontario

 

L4G 7K1

 

 

 

Attention:

Chief Financial Officer, Finance

 

Facsimile number:

(905) 726-7448

 

 

 

30000 Maryland Investments LLC

 

c/o Magna Entertainment Corp.

 

337 Magna Drive

 

Aurora, Ontario

 

L4G 7K1

 

 

 

Attention:

Chief Financial Officer, Finance

 

Facsimile number:

(905) 726-7448

 

 

 

in each case with a copy to:

 

 

 

Magna Entertainment Corp.

 

337 Magna Drive

 

Aurora, Ontario

 

L4G 7K1

 

 

 

Attention:

Chief Financial Officer, Finance

 

Facsimile number:

(905) 726-4448

 

105

--------------------------------------------------------------------------------


 

(c)

if to the Lender:

 

 

 

MID Islandi sf. Zug Branch

 

Baererstrasse 16, CH-6304

 

Zug Switzerland

 

 

 

Attention:

Thomas Schultheiss

 

 

Branch Manager

 

Facsimile number:

+41 41725 2725

 

 

 

with a copy to:

 

 

 

MI Developments Inc.

 

455 Magna Drive

 

Aurora, Ontario

 

L4G 7A9

 

 

 

Attention:

General Counsel

 

Facsimile number:

(905) 726-2095

 

10.7                                                                       
Further Assurances

 

Whether before or after the happening of an Event of Default, the Borrower shall
at its own expense do, make, execute or deliver, or cause to be done, made,
executed or delivered by its Subsidiaries or other Persons, all such further
acts, documents and things in connection with the 2008 Loan and the 2008 Loan
Documents as the Lender may reasonably require from time to time for the purpose
of giving effect to the 2008 Loan Documents all within a reasonable period of
time following the request of the Lender.

 

10.8                                                                       
Assignment

 

The 2008 Loan Documents shall enure to the benefit of the Lender, its successors
and assigns, and shall be binding upon the Borrower and the Guarantors, and
their respective successors and assigns.  Neither the Borrower nor either of the
Guarantors shall assign, sell, convey or otherwise transfer any of its rights or
obligations under the 2008 Loan or the 2008 Loan Documents.  The Lender, may
assign, sell, convey, grant participations in, pledge, or otherwise transfer all
or any part of its rights or obligations under the 2008 Loan and the 2008 Loan
Documents as follows (each a “Permitted Lender Assignee”): (a) at any time, to
any Affiliate of the Lender, without the Borrower’s or the Guarantors’ consent;
(b) at any time during which an Event of Default has occurred and is continuing,
to any third party, without the Borrower’s or any Guarantor’s consent; and
(c) at any time, with the Borrower’s consent, not to be unreasonably withheld. 
Any Permitted Lender Assignee shall provide written notice to the Borrower and
the Guarantors of such assignment and its assumption of the obligations of the
Lender hereunder and thereafter shall be entitled to the performance of all of
the Borrower’s and the Guarantors’ agreements and obligations under the 2008
Loan and the 2008 Loan Documents and shall be entitled to enforce all the rights
and remedies of the Lender under the 2008 Loan Documents, for the benefit of
such Permitted Lender Assignee, as fully as if such Permitted Lender Assignee
was herein by name specifically given such rights and remedies.  Each of the

 

106

--------------------------------------------------------------------------------


 

Borrower and the Guarantors expressly agrees that it will assert no claims or
defenses that it may have against the Lender against any Permitted Lender
Assignee, except those specifically available under this Agreement.  In the
event that the Borrower or any Guarantor shall become directly liable for any
additional charges or levies by any governmental or regulatory authority in
consequence of the operation of this Section 10.8, the Borrower shall give the
Lender notice thereof and thereafter the Lender shall indemnify the Borrower or
the Guarantor, as applicable, in full for any such charges or levies.  The
Borrower and the Guarantors shall be given written notice of any such
assignment.  The Borrower and the Guarantors shall cooperate with and perform
the reasonable requirements of the Permitted Lender Assignee, but the costs and
expenses, including reasonable legal fees and disbursements relating directly to
or arising directly out of any such assignment shall not be the expense of the
Borrower or the Guarantors.

 

10.9                                                                       
Disclosure of Information to Potential Permitted Lender Assignees

 

The Borrower and the Guarantors agree that the Lender shall have the right (but
shall be under no obligation) to make available to any potential Permitted
Lender Assignee any and all information which the Lender may have pursuant to
the 2008 Loan Documents, provided such disclosure is not in violation of any
applicable securities laws, rules or regulations and such potential Permitted
Lender Assignee enters into a typical and customary confidentiality agreement in
favour of the Borrower and the Guarantors.

 

10.10                                                                 Right to
Cure

 

The Lender may from time to time, in its sole and absolute discretion (but shall
have no obligation to do so), for the Borrower’s account and at the Borrower’s
expense, pay any amount or do any act required of the Borrower or a Guarantor
hereunder or required under the 2008 Loan Documents or requested by the Lender
to preserve, protect, maintain or enforce any 2008 Loan, any of the Mortgaged
Properties or any other Collateral, and which the Borrower or a Guarantor fails
to pay or do or cause to be paid or done, including, without limitation, payment
of insurance premiums, taxes or assessments, warehouse charge, finishing or
processing charge, landlord’s claim, and any other lien upon or with respect to
the Mortgaged Properties or any other Collateral.  Any payment made or other
action taken by the Lender pursuant to this Section shall be without prejudice
to any right to assert an Event of Default hereunder and to pursue the Lender’s
other rights and remedies with respect thereto.

 

10.11                                                                
Forbearance by the Lender Not a Waiver

 

Any forbearance by the Lender in exercising any right or remedy under any of the
2008 Loan Documents, or otherwise afforded by Applicable Law, shall not be a
waiver of or preclude the exercise of any right or remedy. The Lender’s
acceptance of payment of any sum secured by any of the 2008 Loan Documents after
the due date of such payment shall not be a waiver of the Lender’s right to
either require prompt payment when due of all other sums so secured or to
declare a default for failure to make prompt payment. The procurement of
insurance or the payment of taxes or other liens or charges by the Lender shall
not be a waiver of the Lender’s right to accelerate the maturity of the 2008
Loan, nor shall the Lender’s receipt of any awards, proceeds or damages operate
to cure or waive the Borrower’s or any of the Guarantors’ default in payment or
sums secured by any of the 2008 Loan Documents. With

 

107

--------------------------------------------------------------------------------


 

respect to all 2008 Loan Documents, only waivers made in writing by the Lender
shall be effective against the Lender.

 

10.12                                                                 Waiver of
Statute of Limitations and Other Defenses

 

The Borrower and Guarantors hereby waive the right to assert any statute of
limitations or any other defense as a bar to the enforcement of the lien created
by any of the 2008 Loan Documents or to any action brought to enforce any
obligation secured by any of the 2008 Loan Documents.

 

10.13                                                                
Relationship

 

The relationship between the Lender and the Borrower and the Guarantors shall be
that of creditor-debtor only. No term in this Agreement or in the other 2008
Loan Documents, nor any shareholder or other Affiliate relationship between the
parties, and no course of dealing between the parties shall be deemed to create
any relationship of agency, partnership or joint venture or any fiduciary duty
by the Lender to any other party.

 

10.14                                                                 Time of
Essence

 

Time is of the essence of this Agreement and each of the other 2008 Loan
Documents and the performance of each of the covenants and agreement contained
herein and therein.

 

10.15                                                                 Service of
Process/Venue

 

The Borrower and each Guarantor hereby consents to service of process, and to be
sued, in the State of New York and consents to the jurisdiction of the state and
federal courts where the Mortgaged Properties are located as well as the
jurisdiction of all courts from which an appeal may be taken from such courts,
for the purpose of any suit, or other proceeding arising out of any of their
obligations hereunder, and expressly waive any and all objections they may have
as to venue in any such courts. Further, in the Lender’s sole and absolute
discretion, suits to enforce this Agreement or in any way relating to the
subject matter of this Agreement may be brought by the Lender in any court
located within the State or County where any of the Mortgaged Properties is
located or in the United States District Court having jurisdiction over all or
any portion of the Mortgaged Properties.

 

10.16                                                                 Jury Trial
Waiver

 

THE BORROWER, THE GUARANTORS AND THE LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE
SUBJECT MATTER OF THIS AGREEMENT AND THE BUSINESS RELATIONSHIP THAT IS BEING
ESTABLISHED. THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY THE
BORROWER, THE GUARANTORS AND THE LENDER, THE BORROWER AND EACH GUARANTOR
ACKNOWLEDGES THAT NEITHER THE LENDER NOR ANY PERSON ACTING ON BEHALF OF THE
LENDER HAS MADE ANY REPRESENTATIONS OF FACT TO INCLUDE THIS WAIVER OF TRIAL BY
JURY OR

 

108

--------------------------------------------------------------------------------


 

HAS TAKEN ANY ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. THE
BORROWER, EACH GUARANTOR AND THE LENDER ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH OF THEM HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH OF
THEM WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. THE
BORROWER, EACH GUARANTOR AND LENDER FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN
REPRESENTED (OR HAVE HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF
THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL.

 

10.17                                                                 Final
Agreement/Modification

 

This Agreement, together with the other 2008 Loan Documents is intended as the
final expression of the agreement between the Borrower, the Guarantors and the
Lender. All prior discussions, negotiations and agreements are of no further
force and effect. This Agreement can be modified only in writing executed by all
parties and the written agreement may not be contradicted by any evidence of any
alleged oral agreement.

 

10.18                                                                 Continuing
Agreement

 

This Agreement shall in all respects be a continuing agreement and shall remain
in full force and effect (notwithstanding, without limitation, the death,
incompetence or dissolution of any of the Borrower or any of the Guarantors).

 

10.19                                                                 No Third
Party Beneficiaries

 

This Agreement, the Security and the other 2008 Loan Documents are made for the
sole benefit of the Lender, the Borrower and the Guarantors, and no other party
shall have any legal interest of any kind under or by reason of any of the
foregoing. Whether or not the Lender elects to employ any or all the rights,
powers or remedies available to it under any of the foregoing, the Lender shall
have no obligation or liability of any kind to any third party by reason of any
of the foregoing or any of the Lender’s actions or omissions pursuant thereto or
otherwise in connection with this transaction.

 

10.20                                                                 No Brokers

 

Each of the Borrower and the Guarantors, on the one hand, and the Lender on the
other hand, warrants and represents to the other that it has not employed any
broker or agent in connection with the transaction contemplated hereby.  Each of
the Borrower and the Guarantors, on the one hand, and the Lender on the other
hand, shall indemnify and hold the other harmless from any loss or cost suffered
or incurred by it as a result of any commission owed to any broker or agent
claiming a commission due as a result of representing such party (or any of its
Affiliates) with respect hereto.

 

109

--------------------------------------------------------------------------------


 

10.21                                                                 Execution
in Counterparts

 

This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.

 

10.22                                                                
Contribution by Guarantors with Respect to Obligations.

 

To the extent that any Guarantor shall make a payment (a “Guarantor Payment”)
under its Guarantee and Indemnity given in connection with this Agreement,
which, taking into account all other Guarantor Payments then previously or
concurrently made by any other Guarantor, exceeds the amount which otherwise
would have been paid by or attributable to such Guarantor if each Guarantor had
paid the aggregate Obligations satisfied by such Guarantor Payment in the same
proportion as such Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Guarantors as determined immediately prior to
the making of such Guarantor Payment, then, following irrevocable payment in
full in cash of the Guarantor Payment and the Obligations, and termination of
this Agreement, such Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Guarantor for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.

 

As of any date of determination, the “Allocable Amount” of any Guarantor shall
be equal to the maximum amount of the claim which could then be recovered from
such Guarantor under its Guarantee and Indemnity given in connection with this
Agreement without rendering such claim voidable or avoidable under Section 548
of Chapter 11 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law.

 

This Section 10.22 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 10.22 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of the respective Guarantees and Indemnity given by each of them in
connection with this Agreement.

 

The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

 

The rights of the indemnifying Guarantors against other Guarantors under this
Section 10.22 shall be exercisable only upon the full and irrevocable payment of
the Obligations in cash and the termination of this Agreement, including,
without limitation, the termination of the 2008 Loan commitment hereunder.

 

10.23                                                                 Successors
and Assigns Bound; Joint and Several Liability; Agents; and Captions

 

The covenants and agreements contained in the 2008 Loan Documents shall bind,
and the rights thereunder shall inure to, the respective permitted successors
and assigns of the Lender, the Borrower and the Guarantors, subject to the
provisions of this Agreement. Subject to

 

110

--------------------------------------------------------------------------------


 

Section 10.22, all covenants and agreements of the Borrower and the Guarantors
shall be joint and several. In exercising any rights under the 2008 Loan
Documents or taking any actions provided for therein, the Lender may act through
its employees, agents or independent contractors as authorized by the Lender.

 

10.24                                                                 Loss of
Borrower Note

 

Upon notice from the Lender of the loss, theft, or destruction of the Borrower
Note and upon receipt of an indemnity reasonably satisfactory to the Borrower
from the Lender, or in the case of mutilation of the Borrower Note, upon
surrender of the mutilated Borrower Note, the Borrower shall make and deliver a
new note of like tenor in lieu of the then to be superseded Borrower Note.

 

10.25                                                                
Acknowledgment

 

THE BORROWER AND EACH GUARANTOR ACKNOWLEDGES THAT IT HAS THOROUGHLY READ AND
REVIEWED THE TERMS AND PROVISIONS OF THIS AGREEMENT, THE ATTACHED SCHEDULES AND
THE 2008 LOAN DOCUMENTS AND IS FAMILIAR WITH THE TERMS OF SAME; THAT THE TERMS
AND PROVISIONS CONTAINED IN THIS AGREEMENT HAVE BEEN THOROUGHLY READ BY THE
BORROWER AND EACH GUARANTOR AND ARE CLEARLY UNDERSTOOD AND FULLY AND
UNCONDITIONALLY CONSENTED TO BY THE BORROWER AND EACH GUARANTOR. THE BORROWER
AND EACH GUARANTOR HAS HAD FULL BENEFIT AND ADVICE OF COUNSEL OF ITS SELECTION,
IN REGARD TO UNDERSTANDING THE TERMS, MEANING, AND EFFECTS OF THIS AGREEMENT.
THE BORROWER AND EACH GUARANTOR FURTHER ACKNOWLEDGES THAT ITS EXECUTION OF THIS
AGREEMENT AND THE 2008 LOAN DOCUMENTS IS DONE FREELY, VOLUNTARILY AND WITH FULL
KNOWLEDGE, AND WITHOUT DURESS, AND THAT IN EXECUTING THIS AGREEMENT AND THE 2008
LOAN DOCUMENTS, THE BORROWER AND EACH GUARANTOR HAS RELIED ON NO OTHER
REPRESENTATIONS, EITHER WRITTEN OR ORAL, EXPRESS OR IMPLIED, MADE TO IT BY ANY
OTHER PARTY TO THE AGREEMENT; AND THAT THE CONSIDERATION RECEIVED BY THE
BORROWER AND EACH GUARANTOR UNDER THIS AGREEMENT AND THE 2008 LOAN DOCUMENTS AND
HAS BEEN ACTUAL AND ADEQUATE.

 

[Intentionally Left Blank]

 

111

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the date first written above.

 

 

MAGNA ENTERTAINMENT CORP.,
as Borrower

 

 

 

 

by

 

 

 

 Name:

Blake Tohana

 

 

 Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 

 

 Name:

William Ford

 

 

 Title:

Secretary

 

 

 

 

 

We have authority to bind the Corporation.

 

 

 

 

 

 

 

PACIFIC RACING ASSOCIATION

 

 

 

 

by

 

 

 

 Name:

Blake Tohana

 

 

 Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 

 

 Name:

William Ford

 

 

 Title:

Secretary

 

 

 

 

 

We have authority to bind the Corporation.

 

 

 

 

 

MEC LAND HOLDINGS
(CALIFORNIA) INC.

 

 

 

 

by

 

 

 

 Name:

Blake Tohana

 

 

 Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 

 

 Name:

William Ford

 

 

 Title:

Secretary

 

 

 

 

 

We have authority to bind the Corporation.

 

--------------------------------------------------------------------------------


 

 

THE SANTA ANITA COMPANIES,
INC.

 

 

 

 

by

 

 

 

 Name:

Blake Tohana

 

 

 Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 

 

 Name:

William Ford

 

 

 Title:

Secretary

 

 

 

 

 

We have authority to bind the Corporation.

 

 

 

 

 

 

 

LOS ANGELES TURF CLUB,
INCORPORATED

 

 

 

 

by

 

 

 

 Name:

Blake Tohana

 

 

 Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 

 

 Name:

William Ford

 

 

 Title:

Secretary

 

 

 

 

 

We have authority to bind the Corporation.

 

--------------------------------------------------------------------------------


 

 

SOUTHERN MARYLAND AGRICULTURAL ASSOCIATION, a joint venture formed under the
laws of the State of Maryland, by its members, PRINCE GEORGE’S RACING, INC. and
SOUTHERN MARYLAND RACING, INC.

 

 

 

 

PRINCE GEORGE’S RACING, INC.

 

 

 

 

By:

 

 

 

Name:

Blake Tohana

 

 

Title:

Executive Vice President,

 

 

Finance

 

 

 

 

 

 

 

By:

Name:

William Ford

 

 

Title:

Secretary

 

 

 

 

SOUTHERN MARYLAND RACING,
INC.

 

 

 

 

By:

 

 

 

Name:

Blake Tohana

 

 

Title:

Executive Vice President,

 

 

Finance

 

 

 

 

 

 

 

By:

Name:

William Ford

 

 

Title:

Secretary

 

 

 

 

We have authority to bind the Association.

 

--------------------------------------------------------------------------------


 

 

LAUREL RACING ASSOCIATION LIMITED PARTNERSHIP a partnership formed under the
laws of the State of Maryland, acting through its General Partner, LAUREL RACING
ASSOC., INC.

 

 

 

 

by

 

 

 

Name:

Blake Tohana

 

 

Title:

Executive Vice President,
Finance

 

 

 

 

 

 

 

 

Name:

William Ford

 

 

Title:

Secretary

 

 

 

 

We have authority to bind the Corporation.

 

 

 

 

 

 

 

THE MARYLAND JOCKEY CLUB
OF BALTIMORE CITY, INC.

 

 

 

 

by

 

 

 

Name:

Blake Tohana

 

 

Title:

Title:  Executive Vice
President, Finance

 

 

 

 

 

 

 

 

Name:

William Ford

 

 

Title:

Secretary

 

 

 

 

We have authority to bind the Corporation.

 

 

 

 

 

 

 

MARYLAND RACING, INC.

 

 

 

 

by

 

 

 

Name:

Blake Tohana

 

 

Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 

 

Name:

William Ford

 

 

Title:

Secretary

 

 

 

 

We have authority to bind the Corporation.

 

--------------------------------------------------------------------------------


 

 

THISTLEDOWN, INC.

 

 

 

 

by

 

 

 

Name:

Blake Tohana

 

 

Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 

 

Name:

William Ford

 

 

Title:

Secretary

 

 

 

 

 

We have authority to bind the Corporation.

 

 

 

 

 

 

 

MEC MARYLAND INVESTMENTS
INC.

 

 

 

 

by

 

 

 

Name:

Blake Tohana

 

 

Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 

 

Name:

William Ford

 

 

Title:

Secretary

 

 

 

 

We have authority to bind the Corporation.

 

--------------------------------------------------------------------------------


 

 

30000 MARYLAND INVESTMENTS
LLC

 

 

 

 

by

 

 

 

Name:

Blake Tohana

 

 

Title:

Executive Vice President
and Chief Financial Officer

 

 

 

 

 

 

 

 

Name:

William Ford

 

 

Title:

Secretary

 

 

 

 

We have authority to bind the Corporation.

 

--------------------------------------------------------------------------------


 

 

MID ISLANDI SF., acting through its
Zug Branch

 

 

 

 

by

 

 

 

Name:

Thomas Schultheiss

 

 

Title:

Branch Manager

 

 

 

 

 

 

 

 

Name:

Peter Nideroest

 

 

Title:

Branch Manager

 

 

 

 

We have authority to bind the Partnership.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Borrowing Notice

 

TO:                            MID Islandi sf., acting through its Zug Branch

 

RE:                              Magna Entertainment Corp.

 

Reference is made to a loan agreement (the “2008 Loan Agreement”) dated as of
December     , 2008 between Magna Entertainment Corp., as Borrower, the
Guarantors and the Lender.  All terms used in this Borrowing Notice which are
defined in the 2008 Loan Agreement have the meanings attributed thereto in the
Bridge Loan Agreement.

 

The Borrower hereby requests an Advance as follows:

 

1.

Amount of Advance:

 

 

 

 

2.

Borrowing Date:

 

 

 

 

3.

Payment instructions (if any):

 

 

Except as specifically qualified in the Disclosure Schedule, all of the
representations and warranties of the Borrower in Article 5 of the 2008 Loan
Agreement are true and correct on the date hereof as if made on and as of the
date hereof.

 

No Default or Event of Default has occurred and is continuing nor is it
reasonably anticipated that any Default or Event of Default will occur
immediately after giving effect to the aforementioned Advance.

 

Except as disclosed in writing by the Borrower to the Lender, no Material
Adverse Change since the date of the last Advance (or, in the case of the
initial Advance, the Closing Date) has occurred.

 

DATED this          day of                         ,               .

 

 

MAGNA ENTERTAINMENT CORP.

 

 

 

 

by

 

 

 

  Name:

Blake Tohana

 

 

  Title:

Executive Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

 

  Name:

William Ford

 

 

 

 

 

 

  Title:

Secretary

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Properties

 

1.                                                                                     
Golden Gate Fields Property

 

Owner: MEC Land Holdings (California) Inc.

 

Description: See Exhibit B-1

 

2.                                                                                     
Santa Anita Property

 

Owner: The Santa Anita Companies, Inc.

 

Description: See Exhibit B-2

 

3.                                                                                     
Bowie Property

 

Owner: Southern Maryland Agricultural Association

 

Description: See Exhibit B-3

 

4.                                                                                     
Laurel Property

 

Owner: Laurel Racing Association Limited Partnership, acting through its general
partner, Laurel Racing Assoc., Inc.

 

Description: See Exhibit B-4

 

5.                                                                                     
Pimlico Property

 

Owner: The Maryland Jockey Club of Baltimore City, Inc.

 

Description: See Exhibit B-5

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

DESCRIPTION OF THE GOLDEN GATE FIELDS PROPERTY

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF ALBANY/BERKELEY,
COUNTY OF ALAMEDA, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

Parcel D:

 

Real property partly in the city of Albany, and partly in the city of Berkeley,
County of Alameda, State of California .

 

An irregular shaped parcel of land in the cities of Albany and Berkeley, County
of Alameda, State of California, being portions of Lots 13, 14, 22 through 26,
In section 33, Township 1 North, Range 4, West, Mount Diablo Base and Meridian,
and the uplands, formerly called South Cerrito, now known as Point Fleming and
adjacent Marsh Lands easterly of the Meander line of ordinary high tide, as
shown on that certain Map entitled “Map No. 4 of Salt Marsh and Tide Lands
situated in the County of Alameda, State of California “certified copies of
which are on file with the State Lands, Commission of California and with the
Recorder of the City and Count of San Francisco; portions of lots 5 and 6,
section 4, Township 1 South Range 4 west; Mount Diablo Base & Meridian and a
portion of the land granted to Berkeley Waterfront Company described in
Article II of Agreement dated March 10, 1936, recorded in Book 3306 Page 437,
Official Records of said County, said Parcel being more particularly described
as follows:

 

Commencing at the intersection of the boundary. line between the cities of
Berkeley and Albany with the westerly line of said section 33; thence north
75°39’55” east, 154.82 feet to a line that is parallel with and distant easterly
150.00 feet at right angles from said westerly section line, which point is the
true point of beginning for this description; thence from said true point of
beginning, along said parallel line due north, a distance of 3171.10 feet, to
its intersection with the southerly line of Buchanan Street (80.00 feet wide);
thence due east thereon, a distance of 1095.46 feet to the beginning of a
tangent curve therein concave southwesterly having a radius of 580.00 feet;
thence southeasterly along said line of said Street, tangent to said curve south
36°09’00” east 63.49 feet; thence along a northwesterly line of said Street,
which is the northeasterly prolongation of a radial line of a curve therein
concave southwesterly having a radius of 765.00 feet, south 53°44’02” west, 5.89
feet; thence southeasterly, along said last mentioned curve Street line, a
distance of 326.67 feet; thence along a westerly line of said Street, tangent to
said curve, south 11°47’58” east, 596.12 feet to the beginning of a non-tangent
curved westerly line of east shore state highway, which is a curve concave
easterly, having a radius of 3060.00 feet (radial to said point bears south
83°00’49” west) thence southerly along said last mentioned westerly curved line,
a distance of 206.19 feet to the end thereof (radial to said point bears south
79°09’11” west); thence continuing along said westerly highway line, the
following described courses: south 12°01’20 east, 97.96 feet to the beginning of
a non-tangent curve concave easterly, having a radius of 5052.0 feet (a radial
to said point bears south 80°03’14” west); thence southerly along said last
mentioned curve, a distance of 266.64 feet; thence tangent to said curve, south
12°58’12” east 33.08 feet to the beginning of a tangent curve concave westerly,
having a radius of 9948.0 feet; thence southerly, along said last mentioned
curve, a

 

--------------------------------------------------------------------------------


 

distance of 202.56 feet; thence tangent to said curve, south 11°48’12” east,
367.34 feet; thence south 9°53’35” east 679.01 feet; thence south 4°16’44” east,
597.54 feet to the beginning of a tangent curve concave easterly, having a
radius of 3052.00 feet; thence southerly along said last mentioned curve, a
distance of 418.62 feet; thence tangent to said curve south 12°08’16” east,
43.12 feet to the beginning of a tangent curve concave northwesterly, having a
radius of 40.00 feet; thence along said last mentioned curve, a distance or
61.29 feet; thence along northerly line of said highway, tangent to said curve,
south 75°39’25” west 80.63 feet to a westerly line of said highway; thence south
14°20’35” east thereon, 23.00 feet to its intersection with a northerly line of
Gilman Street (80.00 feet wide); thence south 75°39’25” west thereon, 400.00
feet to the easterly line of Parcel 1, described in the Deed to the City of
Berkeley, recorded as Reel 195, Image 217, Official Records of said County;
thence north 14°20’35” west thereon, 90 feet to the northerly line of said
Parcel 1, thence south 75°30’25” west thereon, 446.78 feet; thence north
25°59’00” west, 1418.53 feet to said boundary line between the cities of
Berkeley and Albany; thence south 75°39’55” west thereon, 770.00 feet to the
true point of beginning

 

Excepting therefrom, that portion lying within the land described in that
certain final order of condemnation recorded. March 17, 1949, Book 5753,
Page 171, Official Records

 

A. P. Nos.

 

066-2680-003-01

 

 

066-2680-3-3

 

 

066-2680-3-4

 

 

066-2686-016

 

 

066-2686-017

 

 

066-2535-001

 

 

 

APN:      66-2686-17/60-2535-01

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

DESCRIPTION OF THE SANTA ANITA PROPERTY

 

Parcel A:

 

Those portions of Lots 1 and 5 of Tract 949, in the City of Arcadia, as shown on
map recorded in Book 17 Page 13 of maps; in the office of the County Recorder of
said county, described as follows:

 

Beginning at the Southeast corner of Parcel Map. No. 4626, as shown on map filed
in Book 51 Page 50 of Parcel Maps, in the office of the County Recorder of said
county, being a point on the North line of Huntington Drive, 195.00 feet in
width; thence along the Easterly and Northeasterly boundary of said Parcel Map
as follows:

 

North 3E 53’00” East 475.168 feet to the beginning of tangent curve, concave to
the East and having a radius of 1200.00 feet; thence Northerly along said curve
through a central angle of 15E 31’48” an arc distance of 325.26 feet; thence
tangent to said curve North 19E 24’48” East 534.43 feet to the beginning of a
tangent curve, concave to the West and having a radius of 350.00 feet; thence
Northerly and Northwesterly along said curve through a central angle of 71E
22’48” an arc distance of 436.03 feet; thence tangent to said curve North 51E
58’00” West 873.36 feet; thence continuing along said boundary of Parcel Map No,
4626 North 66E 58’00” West 154.55 feet and North 51E 58’00” West 437.83 feet to
the most Northerly corner of said Parcel Map, being a point on the Southeasterly
line of Baldwin Avenue, 100.00 feet in width; thence Northeasterly along said
Southeasterly line of Baldwin Avenue, as it now exists, to the intersection with
the Westerly prolongation of the Southerly boundary line of Tract 15318 as shown
on map recorded in Book 427 Pages 34 and 35 of said Maps, shown thereon as
having a bearing of North 88E 57’33” East; thence North 88E 57’33” East along
said Southerly boundary line to the angle point in the Southerly line of Lot 38
of said Tract 15318; thence continuing along the boundary line of said Tract
15318, and the Southerly boundary line of Tract 14940 as shown on map recorded
in Book 350 Pages 48 to 50 inclusive of maps, North 68E 46’53” East 2265.62 feet
to the most Easterly corner of Lot 81 of said Tract 14940, being a point on the
Southwesterly line of Colorado Place; thence South 30E 33’16” East 2171.20 feet
along said Southwest line of Colorado Place, 80.00 feet in width, as it now
exist, to the beginning of a tangent curve therein, concave to the Northeast and
having a radius of 756.78 feet; thence Southeasterly along said curve 554.82
feet to the intersection with the curved Northwesterly line of Huntington Drive,
80.00 feet in width, said curve being concave to the Southeast having a radius
of 995.37 feet; thence Southwesterly along said curve 607.48 feet; thence
Southwesterly along the Northwesterly line of said Huntington Drive, as it may
exists, 2843.30 feet to the beginning of a tangent curve therein concave to the
Northwest and having a radius of 915.20 feet; thence Southwesterly and Westerly
along said curve 883.99 feet; thence Westerly along the Northerly line of said
Huntington Drive, as it now exists to the point of beginning.

 

Except therefrom that portion of said land lying within Parcel 1 of Parcel Map
No. 15852, in the City of Arcadia, as per map recorded in Book 179 Pages 93 and
94 of Parcel Maps, in the office of the County Recorder of said county.

 

--------------------------------------------------------------------------------


 

Also except therefrom those portions of the above described parcel lying within
Parcels 3 and 4 of Parcel Map No. 23862, in the City of Arcadia, as per map
filed in Book 261 Pages 91 through 95 inclusive of maps, in the office of the
County Recorder of said county.

 

Parcel B: (Includes Parcels B1 and B2)

 

Parcel B1:

 

An easement for ingress and egress and access, as reserved in the certain Short
form lease (the “Lease”), dated April 6, 1972, recorded September 14, 1973 as
Instrument No. 824, as amended by an American Short form of Lease III, recorded
January 25, 1974 as Instrument No. 473, and as amended by a Second Amended,
Short Form of Lease III, recorded January 9, 1978 as Instrument No. 78-71478,
Official Records, Official Records the term and upon and subject to all the
Provisions contained in the lease, as amended, across that portion of Parcel 3
of Parcel Map No. 6374, in the City of Arcadia, as per map recorded in Book 89
Pages 76 and 77 of Parcel Maps, in the office of the County Recorder of said
county, described in the lease as Easement No. 2 on Exhibit “D-4” attached
thereto.

 

Parcel B2a:

 

An easement for ingress and egress and access, as reserved in that certain Short
form lease (the “Lease”), dated April 6, 1972, recorded September 14, 1973 as
Instrument No. 824, as amended by an Amended Short Form of Lease 1, recorded
January 25, 1974 as Instrument No. 472, as amended by a Short Form of Lease IV,
recorded January 19, 1978 as Instrument No. 78-71479, Official Records, and as
amended by an Amendment to Short Form of Lease IV, recorded December 30, 1993 as
Instrument No. 93-2542579, Official Records, for the term and upon and subject
to all the provisions contained in the lease, as amended, across that portion of
Parcel 3, of Parcel Map No. 23862, in the City of Arcadia, as per map filed in
book 261 Pages 91 to 95 inclusive of Parcel Maps, in the office of the County
Recorder of said county, described in the lease as Easement No. 1 on
Exhibit “D-6” attached thereto, lying below an Elevation of 466.34 feet.

 

Parcel C:

 

Non-exclusive easements, as created by a Declaration of Covenants, Conditions
and Restrictions and Grant of Easements, recorded April 4, 1988 as Instrument
No. 88-453704, Official Records, as amended by a document recorded December 14,
1993 as Instrument No. 93-2439878, for:

 

1)             Ingress and egress for pedestrian and vehicular traffic within
areas improved from time to time for use as parking facilities and for
pedestrian and vehicular access for parking motor vehicles in the described
parking areas.

 

2)             Sanitary sewer system located within the area described on
Exhibit “B” attached thereto.

 

3)             Ingress and egress for pedestrian and vehicular traffic located
within the area described on Exhibit “D” attached thereto, and

 

4)             Surface water drainage;

 

--------------------------------------------------------------------------------


 

All as described and defined in said Declaration, within portions of Parcel 1 of
Parcel Map No. 15852, in the City of Arcadia, as per map filed in book 179
Pages 93 and 94 of Parcel Maps in the office of the County Recorder of said
county.

 

Assessor’s Parcel No: 5775-001-021/025

 

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

DESCRIPTION OF BOWIE PROPERTY

 

PART 1:

 

BEGINNING for the same at a point on the easterly right of way line of Race
Track Road (variable width R/W) as shown on Prince George’s County Right of Way
Plat No. 1394, said point being 25.00 feet easterly of and perpendicular to
baseline of right of way station 4+38.73 and running with and along said right
way line

 

1)                                    North 17°40’24” East 410.15 feet to a
point being 25.00 feet easterly of and perpendicular to baseline station
8+48.88; thence

 

2)                                    North 18°58’27” East 191.80 feet to a
point; thence

 

3)                                    North 45°38’48” West 130.29 feet to a
point; thence

 

4)                                    North 32°32’09” West 12.94 feet to a
point; thence

 

5)                                    North 45°35’24” West 67.09 feet to a point
being 18.00 feet northeasterly of and perpendicular to baseline station I+84.84
(Ahead) or 11+84.84 (Back); thence

 

6)                                    North 45°35’22” West 915.34 feet to a
point; thence

 

7)                                    North 46°00’48” West 650.01 feet to a
point; thence

 

8)                                    North 45°23’36” West 143.88 feet to a
point being 22.00 feet northeasterly of and perpendicular to baseline station
18+94.51 (Ahd) or 18+93.87 (Bk) as shown on P.G. Co. Right of Way Plat No. 1396;
thence

 

9)                                    North 45°54’04” West 98.24 feet to a
point; thence

 

10)                              270.81 feet along the arc of a curve deflecting
to the left having a radius of 1927.74 feet and a chord bearing and distance of
North 53°08’07” West 270.58 feet to a point being 25.00 feet northerly of and
perpendicular to baseline station 22+58.81; thence

 

11)                              204.25 feet along the arc of a curve deflecting
to the left having a radius of 3025.00 feet and a chord bearing and distance of
North 59°05’39” West 204.21 feet to a point being 25.00 feet northerly of and
perpendicular to baseline station 24+61.37; thence

 

12)                              North 61°01’42” West 176.96 feet to a point
being 25.00 feet northerly of and perpendicular to baseline station 26+38.33;
thence

 

13)                              88.58 feet along the arc of a curve deflecting
to the right having a radius of 875.00 feet and a chord bearing and distance of
North 58°07’42” West 88.54 feet to a point being

 

25.00 feet northerly of and perpendicular to baseline station 27+29.51 (Ahd) or
27+29.44 (Bk) as shown on P.G. Co. Right of Way Plat No. 1397; thence

 

--------------------------------------------------------------------------------


 

14)                              North 55°13’41” West 21.28 feet to a point;
thence leaving said right of way line of Race Track Road and running with the
southeasterly line of Lots 3 and 4 as shown on a plat of subdivision entitled.

 

This commitment is invalid unless the insuring provisions and Schedules A and B
are attached.

“Addition to Bowie, Lots 3 and 4” recorded in Plat Book VJ 189 as Plat No. 69
and the southwesterly extension thereof

 

15)                              North 47°24’13’ East 287.88 feet to an iron
pipe found, said point being the northeast corner of said Lot 4; thence running
with and along the northerly line of said Lot 4 and Lot 1 as shown on a plat of
subdivision entitled “Lots 1 and 2, Addition to Bowie” recorded in Plat Book WWW
78 as Plat No. 31

 

16)                              North 60°29’43” West 302.60 feet to a point,
said point being the northerly most corner of said Lot 1; thence running with
and along the easterly outline of the land of the Maryland-National Capital
Park & Planning Commission (MNCPPC) as described as Parcel 2 in a deed recorded
in Liber 13708 Folio 619

 

17)                              446.88 feet along the arc of a curve deflecting
to the left having a radius of 4844.19 feet and a chord bearing and distance of
North 57°56’33” East 446.72 feet to a point at the northeast corner of said
parcel; thence running with and along the southerly outline of the land of the
MNCPPC as described as Parcel B in a deed recorded in Liber 14469 Folio 673 the
following courses and distances:

 

18)                              221.78 feet along the arc of a curve deflecting
to the right having a radius of 378.50 feet and a chord bearing and distance of
South 62°40’07” East 218.62 feet to a point; thence

 

19)                              South 50°14’57” East 265.00 feet to a point;
thence

 

20)                              South 48°55’47” East 147.73 feet to a point;
thence

 

21)                              South 51°35’47” East 29.61 feet to a point;
thence

 

22)                              North 33°11’03” East 60.00 feet to a point on
the outline of the land of MNCPPC as described as Parcel 1 in a deed recorded in
Liber 13708 Folio 619; thence running with and along said property the following
courses and distances:

 

23)                              South 51°31’43” East 3.55 feet to an iron pipe
found; thence

 

24)                              North 32°17’12” East 6.06 feet to an iron pipe
found; thence

 

25)                              South 70°45’50” East 119.15 feet to an iron
pipe found; thence

 

26)                              North 66°39’51” East 1719.20 feet to a point on
the southerly bank of the Patuxent River; thence running with and along the said
southerly bank of the Patuxent River the following eleven (11) courses and
distances:

 

27)                              South 17°18’30” East 131.92 feet to a point;
thence

 

28)                              South 24°01’21” East 115.09 feet to a point;
thence

 

29)                              South 38°14’19” East 93.53 feet to a point;
thence

 

30)                              North 86°58’13” East 106.68 feet to a point;
thence

 

--------------------------------------------------------------------------------


 

31)                              South 25°04’22” East 91.l8 feet to a point;
thence

 

32)                              South 08°28’21” West 115.62 feet to a point;
thence

 

33)                              South 21°55’ 13” East 243.26 feet to a point;
thence

 

34)                              South 41°35’37” East 173.63 feet to a point;
thence

 

35)                              South 16°26’25” East 134.83 feet to a point;
thence

 

36)                              South 35°58’09” East 114.34 feet to a point;
thence

 

37)                              South 45°01 ‘43” East 140.73 feet to a point on
the westerly outline of Parcel H as shown on a plat of subdivision entitled
“Plat Twenty, Saddlebrook” recorded in Plat Book VJ 171 as Plat No. 82; thence
leaving said bank of the Patuxent River and running with and along the said
westerly outline of Parcel H as shown on said “Plat Twenty, Saddlebrook” and a
plat entitled “Plat Eighteen, Saddlebrook” recorded in Plat Book VJ 172 as Plat
No. 48 the following seven (7) courses and distances:

 

38)                              South 42”08’43” West 253.81 feet to a point;
thence

 

39)                              South 07°21’ 17” East 460.00 feet to a point;
thence

 

40)                              South 23°08’43” West 215.00 feet to a point;
thence

 

41)                              South 40°58’03” East 327.90 feet to a point;
thence

 

42)                              South 02°12’48” West 337.96 feet to a point;
thence

 

43)                              South 45°28’41” West 471 feet to a point;
thence

 

44)                              South 02°07’55” West 150.43 feet to a point;
thence running with the northerly outline of Parcel D as shown on plats of
subdivision entitled “Plat Five, Saddlebrook” recorded in Plat Book No. 72 the
following three (3) courses and distances:

 

45)                              North 88°10’24” West 342.41 feet to a point;
thence

 

46)                              South 79°20’ 16” West 329.69 feet to a point;
thence

 

47)                              South 67°45’27” West 405.81 feet to the point
of beginning.

 

CONTAINING 5,604,297 square feet or 128.6570 acres of land.

 

PART 2:

 

BEGININNG for the same at a point, said point being at the northerly end of the
division line between Lot 56 and Lot 59, Block F as shown on plats of
subdivision entitled “Plat Sixteen, Saddlebrook West” recorded in Plat Book VJ
179 as Plat No. 32 and “Plat Seventeen, Saddlebrook West” recorded in Plat Book
VJ 179 as Plat No. 33 and running with the northerly outline of said “Plat
Sixteen” and plats entitled “Plat Fifteen, Saddlebrook West” and “Plat Fourteen,
Saddlebrook West” recorded in Plat Books VJ 179 as Plat Nos. 31 and 30,
respectively

 

--------------------------------------------------------------------------------


 

North 65°56’41” West 1719.11 feet to a point being the northwest corner of Lot
37, Block F as shown on said “Plat Fourteen”; thence running with the easterly
outline of subdivision plats entitled” Plat Thirteen, Saddlebrook West” and
“Plat Thirty-two, Saddlebrook West” recorded in Plat Books VJ 179 as Plat Nos.
29 and 48, respectively

 

48)                              North 09°32’42” East 66.64 feet to a point;
thence

 

49)                              North 28°50’20” East 427.02 feet to a point;
thence

 

50)                              North 86°20’41” East 117.11 feet to a point;
thence

 

51)                              South 85°45’54” East 166.25 feet to a point;
thence

 

52)                              North 31°24’21” East 216.13 feet to a point;
thence

 

53)                              North 60°34’43” East 276.67 feet to a point;
thence

 

54)                              North 60°34’43” East 16.74 feet to a point on
the southerly right of way line of Race Track Road (variable width R/W) as shown
on P.G. Co. Right of Way Plat No. 1396; thence running with and along said right
of way line the following courses and distances:

 

55)                              20.28 feet along the arc of a curve deflecting
to the right having a radius of 2975.00 feet and a chord bearing and distance of
South 57°21’18” East 20.28 feet to a point being 25.00 feet southerly of and
perpendicular to baseline station 22+58.81; thence

 

56)                              359.52 feet along the arc of a curve deflecting
to the right having a radius of 1877.74 feet and a chord bearing and distance of
South 51°40’29” East 358.97 feet to a point being 25.00 feet southerly of and
perpendicular to base line station 18+94.51 (Ahd) or 18+93.87 (Bk); thence

 

57)                              South 46°11’23” East 793.56 feet to a point;
thence

 

58)                              South 45°35’22” East 283.89 feet to a point;
thence leaving said southerly road right of way line and running with the
westerly outline of said “Plat Seventeen, Saddlebrook West” the following
courses and distances:

 

59)                              South 45°18’24” West 278.92 feet to a point;
thence

 

60)                              South 42°09’34” West 100.41 feet to a point;
thence

 

61)                              South 34°52’32” West 67.65 feet to a point;
thence

 

62)                              South 23°25’24” West 170.69 feet to the point
of beginning.

 

CONTAINING 1,436,571 square feet or 32.9791 acres of land.

As shown on an ALTA/ACSM Land Title Survey prepared by Greenman-Pedersen, Inc.
entitled “Property of Southern Maryland Agricultural Association” dated
April 26, 2002

(Drawing: ABO12015-bowie.dwg).

 

--------------------------------------------------------------------------------


 

EXHIBIT B-4

 

DESCRIPTION OF LAUREL PROPERTY

 

PART 1

 

Part of the Property of

 

Laurel Racing Association Limited Partnership

 

Anne Arundel County, Maryland

 

West of Brock Bridge Road

 

BEING A PORTION OF THE LAND ACQUIRED BY LAUREL RACING ASSOCIATION LIMITED
PARTNERSHIP, A MARYLAND LIMITED PARTNERSHIP, BY TWO DEEDS; THE FIRST FROM LAUREL
RACE COURSE, INC., A MARYLAND CORPORATION, BY DEED DATED DECEMBER 10, 1984 AND
RECORDED IN LIBER 3826 FOLIO 310, AND THE SECOND FROM WINDOM CARLETON MILLER,
JR., ET AL, BY DEED DATED JUNE 8, 2001 AND RECORDED IN LIBER 10472 FOLIO 22; ALL
AMONG THE LAND RECORDS OF ANNE ARUNDEL COUNTY, MARYLAND.

 

BEGINNING FOR THE SAME AT A POINT ON THE NORTHERLY RIGHT OF WAY LINE OF MARYLAND
ROUTE 198, SAID POINT BEING LOCATED 130.00 FEET RIGHT OF PC STATION 74+23.41 BK
= 74+23.43 AHD, AS SHOWN ON STATE ROADS COMMISSION PLAT 48211; THENCE, BINDING
ON SAID RIGHT OF WAY, WITH COURSES REFERRED TO THE MARYLAND STATE PLANE
COORDINATE SYSTEM (NAD 83)

 

63)                                SOUTH 58°09’45” WEST 743.37 FEET TO A POINT;
THENCE LEAVING SAID NORTHERLY RIGHT OF WAY LINE AND RUNNING

 

64)                                NORTH 32°19’15” WEST 280.53 FEET TO A POINT;
THENCE

 

65)                                NORTH 36°31’15” WEST 1309.18 FEET TO A POINT;
THENCE

 

66)                                NORTH 70°16’15” WEST 72.00 FEET TO A POINT;
THENCE

 

67)                                SOUTH 36°31’15” EAST 1367.58 FEET TO A POINT;
THENCE

 

--------------------------------------------------------------------------------


 

68)                                SOUTH 32°19’15” EAST 278.72 FEET TO A POINT
ON THE SAID NORTHERLY RIGHT OF WAY LINE OF MARYLAND ROUTE 198; THENCE RUNNING
WITH AND ALONG SAME

 

69)                                SOUTH 58°09’45” WEST 832.97 FEET TO A POINT
ON THE 3RD OR NORTH 80°06’57” WEST 267.98 FOOT LINE OF THE ABOVE SAID FIRST
CONVEYANCE, SAID POINT ALSO BEING ON THE EASTERN MOST BANK OF THE PATUXENT
RIVER; THENCE RUNNING WITH AND ALONG SAID BANK

 

70)                                NORTH 80°06’47” WEST 67.37 FEET TO THE END OF
THE SAID THIRD LINE ;  THENCE, BINDING ON THE 4TH THROUGH THE 22ND, LINE, ALONG
THE SAID BANK

 

71)                                SOUTH 82°28’44” WEST 213.84 FEET TO A POINT;
THENCE,

 

72)                                NORTH 58°23’23” WEST 122.11 FEET TO A POINT;
THENCE,

 

73)                                NORTH 34°01’00” WEST 96.52 FEET TO A POINT;
THENCE,

 

74)                                NORTH 00°21’44” WEST 314.01 FEET TO A POINT;
THENCE,

 

75)                                NORTH 14°02’00” WEST 239.14 FEET TO A POINT;
THENCE,

 

76)                                NORTH 35°45’13” EAST 280.74 FEET TO A POINT;
THENCE,

 

77)                                NORTH 03°24’51” EAST 184.49 FEET TO A POINT;
THENCE,

 

78)                                NORTH 18°45’55” WEST 217.57 FEET TO A POINT;
THENCE,

 

79)                                NORTH 03°10’57” EAST 162.25 FEET TO A POINT;
THENCE

 

80)                                NORTH 41°33’49” WEST 141.68 FEET TO A POINT;
THENCE,

 

81)                                NORTH 76°48’51” WEST 228.01 FEET TO A POINT;
THENCE,

 

82)                                NORTH 47°14’35” WEST 144.36 FEET TO A POINT;
THENCE,

 

--------------------------------------------------------------------------------


 

83)                                NORTH 15°56’33” WEST 160.16 FEET TO A POINT;
THENCE,

 

84)                                NORTH 29°38’31” WEST 349.97 FEET TO A POINT;
THENCE,

 

85)                                NORTH 40°12’13” WEST 99.70 FEET TO A POINT ON
THE SOUTHERLY RIGHT OF WAY LINE OF THE CSX TRANSPORTATION RAILROAD (LIBER 89,
FOLIO 94 AND LIBER 19, FOLIO 310); THENCE RUNNING WITH AND ALONG SAME

 

86)                                NORTH 52°38’25” EAST 89.68 FEET TO A POINT;
THENCE

 

87)                                NORTH 54°38’25” EAST 100.00 FEET TO A POINT;
THENCE

 

88)                                NORTH 44°38’25” EAST 105.90 FEET TO A POINT;
THENCE

 

89)                                NORTH 51°38’25” EAST 96.50 FEET TO A POINT;
THENCE

 

90)                                NORTH 58°38’25” EAST 102.90 FEET TO A POINT;
THENCE

 

91)                                NORTH 58°08’25” EAST 103.90 FEET TO A POINT;
THENCE

 

92)                                NORTH 57°53’25” EAST 97.00 FEET TO A POINT;
THENCE

 

93)                                NORTH 59°08’25” EAST 99.00 FEET TO A POINT;
THENCE

 

94)                                SOUTH 29°51’13” EAST 10.00 FEET TO A POINT;
THENCE

 

95)                                350.00 FEET ALONG THE ARC OF A CURVE
DEFLECTING TO THE RIGHT HAVING A RADIUS OF 3729.83 FEET AND A CHORD BEARING AND
DISTANCE OF NORTH 62°50’05” EAST 349.87 FEET TO A POINT; THENCE

 

96)                                SOUTH 24°28’38” EAST 10.00 FEET TO A POINT;
THENCE

 

97)                                650.00 FEET ALONG THE ARC OF A CURVE
DEFLECTING TO THE RIGHT HAVING A RADIUS OF 3719.83 FEET AND A CHORD BEARING AND
DISTANCE OF NORTH 70°31’44” EAST 649.17 FEET TO A POINT; THENCE

 

--------------------------------------------------------------------------------


 

98)                                NORTH 14°38’19” WEST 20.02 FEET TO A POINT;
THENCE

 

99)                                NORTH 75°21’41” EAST 250.00 FEET TO A POINT;
THENCE

 

100)                          NORTH 14°38’19” WEST 10.00 FEET TO A POINT; THENCE

 

101)                          NORTH 75°21’41” EAST 54.15 FEET TO A POINT; THENCE

 

102)                          NORTH 71°53’41” EAST 701.38 FEET TO A POINT;
THENCE

 

103)                          NORTH 66°40’52” EAST 144.01 FEET TO A POINT;
THENCE

 

104)                          NORTH 25°03’57” WEST 10.00 FEET TO A POINT; THENCE

 

105)                          NORTH 62°29’54” EAST 199.94 FEET TO A POINT;
THENCE

 

106)                          NORTH 29°56’16” WEST 20.00 FEET TO A POINT; THENCE

 

107)                          NORTH 52°18’34” EAST 69.91 FEET TO A POINT; THENCE

 

108)                          NORTH 60°23’35” EAST 98.00 FEET TO A POINT; THENCE

 

109)                          NORTH 50°23’35” EAST 97.00 FEET TO A POINT; THENCE

 

110)                          NORTH 53°23’35” EAST 101.50 FEET TO A POINT;
THENCE

 

111)                          NORTH 50°08’35” EAST 106.90 FEET TO A POINT;
THENCE

 

112)                          NORTH 48°08’35” EAST 101.50 FEET TO A POINT;
THENCE

 

113)                          NORTH 43°53’35” EAST 102.90 FEET TO A POINT;
THENCE

 

114)                          NORTH 43°23’35” EAST 105.90 FEET TO A POINT;
THENCE

 

--------------------------------------------------------------------------------


 

115)                          NORTH 41°25’01” EAST 96.00 FEET TO A POINT; THENCE

 

116)                          NORTH 38°12’01” EAST 114.80 FEET TO A POINT;
THENCE

 

117)                          NORTH 37°25’01” EAST 93.00 FEET TO A POINT; THENCE

 

118)                          NORTH 31°55’01” EAST 99.00 FEET TO A POINT; THENCE

 

119)                          NORTH 32°40’01” EAST 102.80 FEET TO A POINT;
THENCE

 

120)                          NORTH 26°40’01” EAST 98.00 FEET TO A POINT; THENCE

 

121)                          NORTH 28°12’01” EAST 68.35 FEET TO A POINT ON THE
SOUTHERLY RIGHT OF WAY LINE OF WHISKEY BOTTOM ROAD (VARIABLE WIDTH R/W); THENCE
RUNNING WITH AND ALONG SAID SOUTHERLY ROAD RIGHT OF WAY LINE

 

122)                          SOUTH 62°54’57” EAST 98.61 FEET TO A POINT; THENCE

 

123)                          SOUTH 71°05’02” EAST 206.56 FEET TO A POINT;
THENCE

 

124)                          229.96 FEET ALONG THE ARC OF A CURVE DEFLECTING TO
THE LEFT HAVING A RADIUS OF 1472.39 FEET AND A CHORD BEARING AND DISTANCE OF
SOUTH 64°28’24” EAST 229.72 FEET TO A POINT; THENCE

 

125)                          SOUTH 68°56’51” EAST 95.56 FEET TO A POINT; THENCE

 

126)                          SOUTH 26°14’41” EAST 40.69 FEET TO A POINT ON THE
WESTERLY RIGHT OF WAY LINE OF BROCK BRIDGE ROAD (80’ R/W) AS DESCRIBED IN A DEED
RECORDED IN LIBER 14201 AT FOLIO 501; THENCE RUNNING WITH AND ALONG SAID
WESTERLY ROAD RIGHT OF WAY LINE

 

127)                          SOUTH 16°27’30” WEST 149.56 FEET TO A POINT;
THENCE\

 

128)                          310.17 FEET ALONG THE ARC OF A CURVE DEFLECTING TO
THE LEFT HAVING A RADIUS OF 2040.00 FEET AND A CHORD BEARING AND DISTANCE OF
SOUTH 12°06’09” WEST 309.87 FEET TO A POINT; THENCE

 

--------------------------------------------------------------------------------


 

129)                          SOUTH 07°44’49” WEST 2141.48 FEET TO A POINT;
THENCE

 

130)                          SOUTH 10°03’09” WEST 300.10 FEET TO A POINT;
THENCE

 

131)                          SOUTH 34°40’39” WEST 26.60 FEET TO A POINT ON THE
SAID NORTHERLY RIGHT OF WAY LINE OF MARYLAND ROUTE 198; THENCE RUNNING WITH AND
ALONG SAID NORTHERLY ROAD RIGHT OF WAY LINE

 

132)                          956.24 FEET ALONG THE ARC OF A CURVE DEFLECTING TO
THE LEFT HAVING A RADIUS OF 5408.89 FEET AND A CHORD BEARING AND DISTANCE OF
SOUTH 71°10’35” WEST 955.00 FEET TO A POINT; THENCE

 

133)                          NORTH 23°53’18” WEST 10.00 FEET TO A POINT; THENCE

 

134)                          344.75 FEET ALONG THE ARC OF A CURVE DEFLECTING TO
THE LEFT HAVING A RADIUS OF 5418.89 FEET AND A CHORD BEARING AND DISTANCE OF
SOUTH 64°17’20” WEST 344.69 FEET TO A POINT; THENCE

 

135)                          296.70 FEET ALONG THE ARC OF A CURVE DEFLECTING TO
THE LEFT HAVING A RADIUS OF 3949.72 FEET AND A CHORD BEARING AND DISTANCE OF
SOUTH 60°18’52” WEST 296.63 FEET TO THE POINT OF BEGINNING;  CONTAINING 229.304
ACRES OF LAND.

 

PART 2

 

Part of the Property of

 

Laurel Racing Association Limited Partnership

 

Anne Arundel County, Maryland

 

East of Brock Bridge Road

 

BEING A PORTION OF THE LAND ACQUIRED BY LAUREL RACING ASSOCIATION LIMITED
PARTNERSHIP, A MARYLAND LIMITED PARTNERSHIP, BY TWO DEEDS; THE FIRST FROM LAUREL
RACE COURSE, INC., A MARYLAND CORPORATION, BY DEED DATED DECEMBER 10, 1984 AND
RECORDED IN LIBER 3826 FOLIO 310, AND THE SECOND FROM WINDOM CARLETON MILLER,
JR., ET AL, BY DEED DATED JUNE 8, 2001 AND RECORDED IN LIBER 10472 FOLIO 22; ALL
AMONG THE LAND RECORDS OF ANNE ARUNDEL COUNTY, MARYLAND.

 

BEGINNING FOR THE SAME AT A POINT ON THE EASTERLY RIGHT OF WAY LINE OF BROCK
BRIDGE ROAD (80’ R/W), SAID POINT BEING AT THE END OF THE 13TH OR SOUTH
07°44’49”

 

--------------------------------------------------------------------------------


 

WEST 1347.88 FOOT LINE AS DESCRIBED IN A DEED RECORDED IN LIBER 14201 FOLIO 501
(PART 1) AND RUNNING WITH AND ALONG SAID ROAD RIGHT OF WAY LINE WITH COURSES
REFERRED TO THE MARYLAND STATE PLANE COORDINATE SYSTEM (NAD 83)

 

1)      NORTH 07°44’49” EAST 1347.89 FEET TO A POINT; THENCE

 

2)      54.97 FEET ALONG THE ARC OF A CURVE DEFLECTING TO THE RIGHT HAVING A
RADIUS OF 1960.00 FEET AND A CHORD BEARING AND DISTANCE OF NORTH 08°33’01” EAST
54.97 FEET TO A POINT; THENCE

 

3)      SOUTH 80°49’13” EAST 32.92 FEET TO A POINT; THENCE

 

4)      NORTH 09°10’47” EAST 190.20 FEET TO A POINT; THENCE

 

5)      189.56 FEET ALONG THE ARC OF A CURVE DEFLECTING TO THE RIGHT HAVING A
RADIUS OF 2929.28 FEET AND A CHORD BEARING AND DISTANCE OF NORTH 11°02’00” EAST
189.53 FEET TO A POINT; THENCE

 

6)      NORTH 66°03’31” EAST 46.68 FEET TO A POINT ON THE SOUTHERLY RIGHT OF WAY
LINE OF WHISKEY BOTTOM ROAD (VARIABLE WIDTH R//W); THENCE RUNNING WITH AND ALONG
SAID ROAD RIGHT OF WAY LINE

 

7)      SOUTH 70°02’32” EAST 348.71 FEET TO A POINT; THENCE

 

8)      SOUTH 71°02’30” EAST 702.33 FEET TO A POINT; THENCE

 

9)      SOUTH 65°07’35” EAST 297.96 FEET TO A POINT; THENCE

 

10)    SOUTH 69°08’53” EAST 160.55 FEET TO A POINT; THENCE

 

11)    SOUTH 71°35’33” EAST 137.33 FEET TO A POINT; THENCE

 

12)    SOUTH 72°10’39” EAST 175.34 FEET TO A POINT; THENCE LEAVING SAID
SOUTHERLY ROAD RIGHT OF WAY LINE AND RUNNING WITH AND ALONG THE WESTERLY

 

--------------------------------------------------------------------------------


 

OUTLINE OF THE LAND OF AUGUST B. PIPER (LIBER 7242 FOLIO 384) THE FOLLOWING TWO
(2) COURSES AND DISTANCES VIZ.:

 

13)    SOUTH 14°22’10” EAST 238.83 FEET TO A POINT; THENCE

 

14)    SOUTH 48°54’43” EAST 162.17 FEET TO AN IRON PIPE FOUND AT           THE
END THEROF; THENCE RUNNING WITH AND ALONG THE WESTERLY OUTLINE OF THE LAND OF
ST. JACOBS LODGE NO. 28

 

15)    SOUTH 22°39’07” WEST 459.90 FEET TO A STONE FOUND; THENCE RUNNING WITH
AND ALONG THE NORTHERLY LINE OF THE LANDS OF MARYLAND CITY ACQUISITION CORP.
(LIBER 6392 FOLIO 384), LAURELDALE BUSINESS CENTER (LIBER 4594 FOLIO 441) AND
ANNE ARUNDEL DEVELOPMENT GROUP, LLC (LIBER 12021 FOLIO 329)

 

16)    SOUTH 79°15’01” WEST 2082.14 FEET TO THE POINT OF BEGINNING, PASSING THRU
AN IRON PIPE FOUND 1051.10 FEET FROM THE BEGINNING THEREOF; CONTAINING 58.045
ACRES OF LAND.

 

--------------------------------------------------------------------------------


 

EXHIBIT B-5

 

DESCRIPTION OF PIMLICO PROPERTY

 

Metes and Bounds Description

Being Partly the Lands Conveyed to

The Maryland Jockey Club of Baltimore City, Inc.

And

Being Partly Lots 1-10, 16-19, 29, 46-50, 59-65 & 80-83

C.J. Hull’s Subdivision of Land

Adjoining Fair Ground at Pimlico

And

Being Partly Lots 6-36, 47-73 & 103-146

AVONDALE PARK

And

Being Partly Lots 23; P/O 26, 29, 30; 35, 37; P/O 56; 57 & 58

MT. WASHINGTON HEIGHTS

 

BEING I5 certain parcels of land, generally situated along Belvedere Avenue,
Park Heights Avenue, Hayward Avenue, Winner Avenue, Rogers Avenue, Northern
Parkway and Preakness Way, in the City of Baltimore; said parcels being, partly,
all the lands conveyed by various grantors to The Maryland Jockey Club of
Baltimore City, Inc. by the following deeds recorded among the Land Records of
Baltimore City, Maryland (unless otherwise noted, all title references
hereinafter refer to said Land Records): Liber MLP7201 at Folio 194, Liber
MLP6849 at Folio 206, Liber RHB3414 at Folio 81, LiberCWM4132 at Folio 774,
Liber RHB2594 at Folio 50, Liber JFC1142 at Folio 377, Liber CWM4248 at Folio
355, Liber RHB3429 at Folio 842, Liber CWM4184 at Folio 150, Liber RHB3064 at
Folio 569, Liber SEB667 at Folio 81, Liber RHB3104 at Folio 173, Liber SEB897 at
Folio 258, Liber SEB2613 at Folio 418, Liber SEB319 at Folio 6, Liber RHB2406 at
Folio 154, Liber SCL3400 at Folio 185, Liber RHB3210 at Folio 376, Liber SEB270
at Folio 581, Liber RHB3551 at Folio 622, Liber RHB3599 at Folio 493, Liber
WA3958 at Folio 566, Liber WA3701 at Folio 677, Liber RHB3057 at Folio 722,
Liber RHB3465 at Folio 127, Liber RHB3071 at Folio 58, Liber RHB2628 at Folio
601, Liber RHB3529 at Folio 259, Liber RHB3545 at Folio 27, Liber WA3695 at
Folio 86 and Liber SEBl627 at Folio 260, said parcels also being, partly, Lots
1-10, 16-19 , 29, 46-50, 59-65 and 80-83 as shown on a plat of record titled
“C.J. Hull’s Subdivision of Land Adjoining Fair Ground at Pimlico” dated
December 29, 1874 and recorded in Liber JB89 at Folio 41, said parcels also
being, partly, Lots 6-36, 47·73 and 103-146 as shown on a plat of record titled
“Plat No. 2, AVONDALE PARK” dated March 1917 and recorded among the Land Records
of Baltimore County, Maryland in Plat Book 6 at Page 117, said parcels also
being, partly, Lots 23; parts of 26, 29, 30; 35, 37; part of 56; 57 and 58 as
shown on a plat of record titled “MT. WASHINGTON HEIGHTS” dated January 22, 1907
and recorded in Plat Book JWS2 at Page 272; said parcels are more particularly
described as follows, in accordance with an ALTAIACSM Land Title Survey prepared
by Patton Harris Rust & Associates, pc dated June 2002:

 

--------------------------------------------------------------------------------


 

PARCEL 1

 

BEGINNING for the same at a point in the existing asphalt paving at the
intersection of the centerline of Belvedere Avenue and the centerline of the old
Pimlico Road, said point also being the point of beginning of the lands conveyed
by Henry Cohen and Jeannette Beck to The Maryland Jockey Club of Baltimore
City, Inc. by deed dated January 9, 1946 and recorded in Liber MLP6849 at Folio
206, said point also being at the beginning of the third, or South 62° 11’ West,
1,668 feet 9 inches, line of the lands conveyed by the Safe Deposit and Trust
Company of Baltimore to The Maryland Jockey Club of Baltimore City, Inc. by deed
dated August 21, 1947 and recorded in Liber MLP7201 at Folio 194; thence leaving
the outlines of said Liber MLP6849 at Folio 206 and running with the third line
of Liber MLP7201 at Folio 194 and with the centerline of Belvedere Avenue the
following course:

 

1.                                      South 54° 39’ 44” West, 1,676.25 feet to
a point at the beginning of the fourth, or North 15° 34’ 52” West, 8 feet 10½
inches, line of the aforesaid Liber MLP7201 at Folio 194; thence leaving the
centerline of Belvedere Avenue and running with the fourth through sixth lines
of said Liber MLP7201 at Folio 194 and crossing Belvedere Avenue the following
three courses:

 

2.                                      North 23° 34’ 18” West, 8.88 feet to a
point,

 

3.                                      South 54° 46’ 35” West, 196.46 feet to a
point, and

 

4.                                      North 35° 43’ 25” West, 20.92 feet to a
point on the northerly side of Belvedere Avenue, said point also being at the
beginning of the second, or South 57° 19’ 50” West, 119.30 feet (chord), line of
the lands conveyed by The Maryland Jockey Club of Baltimore City, Inc. to the
Mayor and City Council of Baltimore by deed dated August 16, 1951 and recorded
in Liber MLP8563 at Folio 166; thence leaving the outlines of the aforesaid
Liber MLP7201 at Folio 194 and running with the second and third lines of said
Liber MLP8563 at Folio 166 and continuing with the northerly side of Belvedere
Avenue the following two courses:

 

136)                        By a tangent curve to the right having a radius of
1,272.88 feet, an arc distance of 119.35 feet, a central angle of 05° 22’ 20”
and subtended by a chord bearing and distance of South 57° 20’ 54” West, 119.31
feet to a point, and

 

137)                        South 60° 01’ 53” West, 96.18 feet to a point on the
northerly side of Park Heights Avenue; thence running with the northerly side of
Park Heights Avenue the following two courses:

 

138)                        By a curve to the left having a radius of 2,084.60
feet, an arc distance of 350.40 feet, a central angle of 09° 31’ 51” and
subtended by a chord bearing and distance of North 65° 36’ 11” West, 349.98 feet
to a point, and

 

139)                        North 70° 25’ 01” West, 320.65 feet to the
southeasterly face of an existing building, said point also being on the
northwesterly outline of Lot 59 as shown on the aforesaid plat of C.J. Hull’s
Subdivision recorded in Liber JB89 at Folio 41; thence leaving the northerly
side of Park Heights Avenue and running with said outline of Lot 59 and with
said building face the following course:

 

140)                        North 18° 10’ 11” East, 90.18 feet to a point on the
southerly side of a fifteen feet wide alley as laid out on the aforesaid Liber
JB89 at Folio 41; thence running with said alley and with the northerly and
westerly outlines of Lots 59, 60, 61 and 49 the following two courses:

 

2

--------------------------------------------------------------------------------


 

141)                        South 70° 25’ 07” East, 49.86 feet to a point, and

 

142)                        North 50° 22’ 43” East, 89.48 feet to a point on the
southerly side of Ethelbert Avenue as laid out on the aforesaid Liber JB89 at
Folio 41; thence running with said Ethelbert Avenue and with the northerly and
westerly outlines of Lots 49-46 and 66-73 the following two courses:

 

143)                        South 39° 37’ 17 East, 150.12 feet to a point, and

 

144)                        South 70° 25’ 07” East, 116.66 feet to a point on
the southerly side of Washington Avenue as laid out on the aforesaid Liber JB89
at Folio 41; thence running with said Washington Avenue and with the
northwesterly outlines of Lots 76-83 the following course:

 

145)                        North 50° 22’ 43” East, 195.27 feet to a point on
the southerly side of Maple Avenue as laid out on the aforesaid Liber JB89 at
Folio 41; thence running with the outlines of Maple Avenue the following three
courses and continuing with the outlines of the aforesaid Lot 83 the following
course:

 

146)                        South 39° 37’ 17 East, 108.00 feet to a point,

 

147)                        North 50° 22’ 43” East, 40.00 feet to a point on the
southwesterly outline of Lot 19 as shown on the aforesaid Liber JB89 at Folio
41; thence running with the southwesterly outlines of Lots 19-5 the following
course

 

148)                        North 39° 37’ 17” West, 373.00 feet to a point on
the southeasterly side of a fifteen feet wide alley as laid out on the aforesaid
Liber JB89 at Folio 41; thence running with the outlines of said alley the
following three courses and continuing with the outlines of the aforesaid Lot 5
the following course:

 

149)                        North 50° 22’ 43” East, 88.07 feet to a point,

 

150)                        North 35° 43’ 25” West, 15.03 feet to a point on the
southeasterly outline of Lot 1 as shown on the aforesaid Liber JB89 at Folio 41;
thence running with the southeasterly outlines of Lots 1-4 the following course

 

151)                        South 50° 22’ 43” West, 89.09 feet to a point on the
northerly outline of Maple Avenue as laid out on the aforesaid Liber JB89 at
Folio 41; thence running with the outlines of Maple Avenue and continuing with
the outlines of the aforesaid Lot 4 the following course:

 

152)                        North 39° 37’ 17” West, 100.00 feet to a point on
the southeasterly side of Hayward Avenue; thence running with the southeasterly
side of Hayward Avenue and with the northwesterly outlines of the aforesaid Lots
4-1 the following course:

 

153)                        North 50° 22’ 43” East, 95.91 feet to a point on the
tenth, or North 28° 12’ 33” West, 529 feet 2 inches, line of the aforesaid Liber
MLP7201 at Folio 194; thence leaving the

 

3

--------------------------------------------------------------------------------


 

outlines of the aforesaid Liber JB89 at Folio 41 and running with part of said
tenth and part of the eleventh lines of Liber MLP7201 at Folio 194 the following
two courses:

 

154)                        North 35° 43’ 25” West, 35.08 feet to a point in or
near the centerline of the existing asphalt paving of Hayward Avenue; thence
running with the centerline of Hayward Avenue

 

155)                        North 50° 22’ 43” East, 158.76 feet to a point on
the easterly side of Winner Avenue, said point being on the closing line of
Parcel No. 1 of the lands conveyed by the Mayor and City Council of Baltimore to
The Maryland Jockey Club of Baltimore City, Inc. by deed dated July 12, 1967 and
recorded in Liber JFC1142 at Folio 377; thence running, in part, with a part of
said closing line and, in part, with the easterly side of Winner Avenue as shown
on the aforesaid plat of AVONDALE PARK recorded in Plat Book WPC6 at Page 117
the following course:

 

156)                        North 34° 25’ 36” West, 1,149.43 feet to a point on
the southerly side of Rogers Avenue as shown on the aforesaid Plat Book WPC6 at
Page 117; thence leaving the easterly side of Winner Avenue and running with the
southerly side of Rogers Avenue and with the northerly outlines of Lots 6-21 and
a fifteen feet wide alley as shown on said Plat Book WPC6 at Page 117 the
following course:

 

157)                        North 62° 00’ 20” East, 428.79 feet to a point on
the fifteenth, or North 16° 16’ West, 1002 feet 9 ¼ inches, line of the
aforesaid Liber MLP7201 at Folio 194, said point also being on the closing, or
North 23° 37’ 37” West, 5.00 feet, line of the lands conveyed by The Maryland
Jockey Club of Baltimore City, Inc. to the Mayor and City Council of Baltimore
by deed dated April 17, 1964 and recorded in Liber JFCI678 at Folio 226, said
point also being on the easterly outline of the aforesaid fifteen feet wide
alley as shown on Plat Book WPC6 at Page 117; thence running with said alley
line and, reversely, with a part of said fifteenth line and, reversely, with a
part of said closing line

 

158)                        South 23° 34’ 18” East, 0.70 feet to a point at the
end of the third, or South 61° 38’ 00” West, 21.17 feet, line of the aforesaid
Liber JFC1678 at Folio 226; thence leaving the outlines of the aforesaid Plat
Book WPC6 at Page 117, leaving the outlines of the aforesaid Liber MLP7201 at
Page 194 and running, reversely with the third and second lines, respectively,
of said Liber JFC1678 at Folio 226 and with the southerly side of Rogers Avenue
the following two courses:

 

159)                        North 61° 37’ 41” East, 21.17 feet to a point, and

 

160)                        North 56° 50’ 54’ East, 60.01 feet to a point at the
end of the first, or North 61° 38’ 00” East, 80.55 feet, line of the aforesaid
Liber JFC1678 at Folio 226; thence leaving the southerly side of Rogers Avenue
and running, reversely, with said line

 

161)                        South 61° 37’ 41” West, 80.55 feet to a point on the
aforesaid fifteenth line of Liber MLP at Folio 194; thence running with a part
of said line

 

162)                        North 23° 34’ 18” West, 20.07 feet to a point in or
near the centerline of the existing asphalt paving of Rogers Avenue, said point
also being at the beginning of the sixteenth,

 

4

--------------------------------------------------------------------------------


 

or North 69° 10’ East, 1,441 feet 9 inches, line of the aforesaid Liber MLP7201
at Folio 194; thence running with said sixteenth line and with the centerline of
Rogers Avenue the following course:

 

163)                        North 61° 37’ 41” East, 1,441.75 feet to a point at
the beginning of the seventeenth, or North 82° 34’ East, 79 feet, line of the
aforesaid Liber MLP7201 at Folio 194; thence leaving the centerline of Rogers
Avenue and running with said seventeenth and part of the eighteenth lines of
Liber MLP7201 at Folio 194 and crossing Rogers Avenue the following two courses:

 

164)                        North 75° 01’ 41” East, 79.00 feet to a point in the
existing asphalt paving of Rogers Avenue, and

 

165)                        South 87° 46’ 19” East, 22.97 feet to a point on the
southerly side of Rogers Avenue, said point also being on the fourth, or North
61° 38’ 00” East, 56.05 feet, line of Parcel No. 2 of the aforesaid Liber
JFC1142 at Folio 377; thence leaving the outlines of the aforesaid Liber MLP7201
at Folio 194 and running, reversely, with a part of said fourth line and with
the southerly side of Rogers Avenue the following course:

 

166)                        South 61° 37’ 41” West, 56.05 feet to a point at the
end of the second, or North 75° 38’ 50” East, 41.30 feet, line of Parcel No. 3
of the aforesaid Liber JFC1142 at Folio 377; thence leaving the outlines of the
aforesaid Parcel No. 2 and running, reversely, with the second and first lines,
respectively, of said Parcel No. 3 the following two courses:

 

167)                        South 75° 38’ 27” West, 41.30 feet to a point in the
existing asphalt paving of Rogers Avenue, and

 

168)                        South 61° 37’ 41” West, 153.88 feet to a point on
the southerly side of Rogers Avenue, said point also being the point of
beginning of the aforesaid Parcel No. 3 of Liber JFC1142 at Folio 377; thence
running, reversely, with the fourth and third lines, respectively, of said
Parcel No. 3 and with the southerly side of Rogers Avenue the following two
courses:

 

169)                        South 28° 22’ 19” East, 10.00 feet to a point, and

 

170)                        North 61° 37’ 41” East, 193.95 feet to a point at
the end of the above described 37th line, said point also being at the end of
the aforesaid fourth line of Parcel No. 2 of Liber JFC1142 at Folio 377; thence
leaving the outlines of the aforesaid Parcel No. 3 of Liber JFC1142 at Folio 377
and running with said fourth line and continuing with the southerly side of
Rogers Avenue and, in part, reversing said 37th line as described above the
following course:

 

171)                        North 61° 37’ 41” East, 56.64 feet to a point at the
beginning of the fifth, or North 77° 35’ 50” East, 29.03 feet, line of the
aforesaid Parcel No. 2 of Liber JFC1142 at Folio 377; thence running with said
fifth line and continuing with the southerly side of Rogers Avenue the following
course:

 

5

--------------------------------------------------------------------------------


 

172)                        North 77° 35’ 31” East, 29.11 feet to a point on the
southerly side of Northern Parkway, said point also being at the beginning of
the sixth, or South 79° 00’ 00” East, 186.38 feet, line of the aforesaid Parcel
No. 2 of Liber JFC1142 at Folio 377; thence running with the southerly side of
Northern Parkway the following two courses and, in part, with said sixth line
the following course:

 

173)                        South 78° 59’ 51” East, 1,151.98 feet to a point,
and

 

174)                        South 79° 17’ 51” East, 23.23 feet to a point on the
westerly side of Preakness Way, said point being at the end of the closing, or
North 35° 02’ 36” West, 26.97 feet, line of the lands conveyed by The Maryland
Jockey Club of Baltimore City to the Mayor and City Council of Baltimore by deed
dated September 16, 1975 and recorded in Liber RHB3289 at Folio 498; thence
leaving the southerly side of Northern Parkway and running, reversely, with the
twelfth through second lines, respectively, of said Liber RHB3289 at Folio 498
the following eleven courses:

 

175)                        South 35° 03’ 46” East, 27.00 feet to a point,

 

176)                        South 04° 19’ 10” East, 224.68 feet to a point of
curvature,

 

177)                        By a tangent curve to the left having a radius of
1,462.40 feet, an arc distance of 239.99 feet, a central angle of 09° 24’ 10”
and subtended by a chord bearing and distance of South 09° 01’ 16” East, 239.73
feet to a point,

 

178)                        South 13° 43’ 22” East, 682.38 feet to a point,

 

179)                        South 34° 13’ 56” West, 26.74 feet to a point on the
northerly side of Belvedere Avenue; thence running with the northerly side of
Belvedere Avenue

 

180)                        North 76° 18’ 21” East, 99.86 feet to a point;
thence leaving the northerly side of Belvedere Avenue

 

181)                        North 61° 48’ 46” West, 26.88 feet to a point,

 

182)                        North 13° 43’ 22” West, 682.29 feet to a point of
tangency,

 

183)                        By a tangent curve to the right having a radius of
1,402.40 feet, an arc distance of 230.16 feet, a central angle of 09° 24’ 12”
and subtended by a chord bearing and distance of North 09° 01’ 16” West, 229.90
feet to a point,

 

184)                        North 04° 19’ 10” West, 197.88 feet to a point, and

 

185)                        North 44° 11’ 26” East, 35.06 feet to a point on the
southerly side of Northern Parkway, said point also being the point of beginning
of the lands conveyed by Associated Jewish Charities of Baltimore to The
Maryland Jockey Club of Baltimore City by deed dated October 15, 1976 and
recorded in Liber RHB3414 at Folio 81; thence leaving the outlines of the
aforesaid Liber RHB3289 at Folio 498 and running with the first and second lines

 

6

--------------------------------------------------------------------------------


 

of said Liber RHB3414 at Folio 81 and with the southerly side of Northern
Parkway the following two courses:

 

186)                        South 79° 17’ 51” East, 174.15 feet to a point, and

 

187)                        By a tangent curve to the right having a radius of
3,545.08 feet, an arc distance of 115.86 feet, a central angle of 01º 52’ 21”
and subtended by a chord bearing and distance of South 78º 21’ 40” East, 115.85
feet to a point at the beginning of the third, or South 22º 32’ 14” West, 205.48
feet, line of the aforesaid Liber RHB3414 at Folio 81; thence leaving the
southerly side of Northern Parkway and running, in part, with said third line
and, in part, reversely, with the second, or North 22° 32’ 14” East, 275.11
feet, line of the lands conveyed by The Maryland Jockey Club of Baltimore
City, Inc. to Associated Jewish Charities of Baltimore by deed dated October 15,
1976 and recorded in Liber RHB3414 at Folio 79 the following course:

 

188)                        South 22º 32’ 24” West, 480.48 feet to a point at
the beginning of the eleventh, or South 05º 30’ East, 664 feet, line of the
lands conveyed by Henry Cohen and Jeannette Beck to The Maryland Jockey Club of
Baltimore City, Inc. by deed dated January 9, 1946 and recorded in Liber MLP6849
at Folio 206; thence leaving the outlines of the aforesaid Liber RHB3414 at
Folio 79 and running with the eleventh and twelfth lines of said Liber MLP6849
at Folio 206 the following two courses and, in part, reversely, with the first,
or North 13º 42’ 12” West, 383.00 feet, line of the lands conveyed by Associated
Jewish Charities of Baltimore to Concord Apartments, Inc. by deed dated
February 26, 1968 and recorded in Liber JFC2342 at Folio 438 the following
course:

 

189)                        South 13º 43’ 22” East, 664.19 feet to a point in or
near the centerline of the existing asphalt paving of Belvedere Avenue; thence
running with the centerline of Belvedere Avenue

 

190)                        South 76º 18’ 21” West, 766.99 feet to the place of
beginning.

 

THE area of land contained by the foregoing amounts to 5,130,807 square feet or
117.7871 acres, more or less, together with and subject to appurtenances and
encumbrances of record or in use.

 

PARCEL 2

 

BEGINNING for the same at a point on the northeast side of Park Heights Avenue,
said point also being on the southeast side of Hayward Avenue, said point also
being the point of beginning of the lands conveyed by Lee N. Sachs to The
Maryland Jockey Club of Baltimore City, Inc. by deed dated October 27, 1982 and
recorded in Liber CWM4248 at Folio 355; thence leaving Park Heights Avenue and
running, reversely, with the outlines of said Liber CWM4248 at Folio 355 the
following six courses and with the southeast side of Hayward Avenue the
following course:

 

North 50° 22’ 43” East, 104.96 feet to a point on the southwest side of a
fifteen feet wide alley as shown on the aforesaid Liber JB89 at Folio 41; thence
leaving Hayward Avenue and running with said alley

 

191)                        South 70º 25’ 07” East, 76.58 feet to the
northwesterly face of an existing building; thence leaving the aforesaid fifteen
feet wide alley and running with said building face

 

7

--------------------------------------------------------------------------------


 

192)                        South 19° 09’ 01” West, 63.79 feet to a point;
thence leaving the aforesaid building face and running

 

193)                        North 70° 25’ 07” West, 0.25 feet to a point,

 

194)                        South 19° 34’ 53” West, 26.37 feet to a point on the
northeasterly side of Park Heights Avenue, and

 

195)                        North 70° 25’ 07” West, 130.55 feet to the place of
beginning.

 

THE area of land contained by the foregoing amounts to 9,348 square feet or
0.2146 acres, more or less, together with and subject to appurtenances and
encumbrances of record or in use.

 

PARCEL 3

 

BEGINNING for the same at a point on the southeasterly side of Hayward Avenue,
said point being at the end of the first, or Southwesterly, 40.1 feet, line of
the second parcel of the lands conveyed by Clarence W. Schanberger and Ollye M.
Schanberger to The Maryland Jockey Club of Baltimore City, Inc. by deed dated
April 15, 1977 and recorded in Liber RHB3465 at Folio 127, said point also being
the northwesterly corner of Lot 54 as shown on the aforesaid Liber JB89 at Folio
41; thence running with the outlines of Lots 50-54 the following four courses
and with the southeasterly side of Hayward Avenue the following course:

 

North 50° 22’ 43” East, 149.29 feet to a point on the southwesterly side of
Ethelbert Avenue as laid out on the aforesaid Liber JB89 at Folio 41; thence
leaving Hayward Avenue and running with the southwesterly side of Ethelbert
Avenue

 

196)                        South 39° 37’ 17” East, 114.67 feet to a point on
the northerly side of the aforesaid fifteen feet wide alley; thence leaving
Ethelbert Avenue and running with the northerly side of said alley the following
two courses:

 

197)                        South 50° 22’ 43” West, 80.98 feet to a point, and

 

198)                        North 70° 24’ 14” West, 133.47 feet to the place of
beginning.

 

THE area of land contained by the foregoing amounts to 13,202 square feet or
0.3031 acres, more or less, together with and subject to appurtenances and
encumbrances of record or in use.

 

PARCEL 4

 

BEGINNING for the same at a point on the southeasterly side of Hayward Avenue,
said point being the northwesterly comer of the land conveyed by Abraham L.
Adler and Lester Ellin to The Maryland Jockey Club of Baltimore City, Inc. by
deed dated April 13, 1978 and recorded in Liber RHB3599 at Folio 493, said point
also being the northwesterly comer of Lot 36 as shown on the aforesaid Liber
JB89 at Folio 41; thence running with the outlines of Lots 29-36 the following
four courses and with the southeasterly side of Hayward Avenue the following
course:

 

199)                        North 50° 22’ 43” East, 215.00 feet to a point on
the southwesterly side of Maple Avenue as laid out on the aforesaid JB89 at
Folio 41; thence leaving Hayward Avenue and running with the southwesterly side
of Maple Avenue

 

200)                        South 39° 37’ 17” East, 100.0 feet to a point on the
northerly side of a fifteen feet wide alley as shown on the aforesaid Liber JB89
at Folio 41; thence leaving Maple Avenue and running with the northerly side of
said alley

 

8

--------------------------------------------------------------------------------


 

201)                        South 50º 22’ 43” West, 215.00 feet to a point on
the northeasterly side of Ethelbert Avenue as laid out on the aforesaid Liber
JB89 at Folio 41; thence leaving the aforesaid fifteen feet wide alley and
running with the northeasterly side of Ethelbert Avenue

 

202)                        North 39° 37’ 17” West, 100.00 feet to the place of
beginning.

 

THE area of land contained by the foregoing amounts to 21,500 square feet or
0.4936 acres, more or less, together with and subject to appurtenances and
encumbrances of record or in use.

 

PARCEL 5

 

BEGINNING for the same at a point on the northeasterly side of Ethelbert Avenue
as laid out on the aforesaid Liber JB89 at Folio 41, said point also being at
the northwesterly comer of the lands conveyed by Grace M. Crowther to The
Maryland Jockey Club of Baltimore City, Inc. by deed dated December 16, 1969 and
recorded in Liber RHB2594 at Folio 50, said point also being the northwesterly
comer of Lot 37 as shown on said Liber JB89 at Folio 41; thence running with the
outlines of Lots 37-45 the following six courses and with the southeasterly side
of a fifteen feet wide alley as laid out on said Liber JB89 at Folio 41 the
following course:

 

203)                        North 50° 22’ 43” East, 95.00 feet to a point on the
southwesterly side of a fifteen feet wide alley as laid out on the aforesaid
Liber JB89 at Folio 41; thence leaving the first mentioned alley and running
with the second mentioned alley the following two courses:

 

204)                        South 84° 31’ 17” East, 7.07 feet to a point, and

 

205)                        South 39º 37’ 17” East, 220.00 feet to a point on
the northwesterly side of Washington Avenue as laid out on the aforesaid Liber
JB89 at Folio 41; thence leaving the second above mentioned alley and running
with the northwesterly side of Washington Avenue

 

206)                        South 50º 22’ 43” West, 57.62 feet to a point on the
northeasterly side of Ethelbert Avenue; thence leaving Washington Avenue and
running with the northeasterly side of Ethelbert Avenue the following two
courses:

 

207)                        North 70° 25’ 07” West, 82.77 feet to a point, and

 

208)                        North 39° 37’ 17” West, 153.90 to the place of
beginning.

 

THE area of land contained by the foregoing amounts to 20,981 square feet or
0.4817 acres. more or less, together with and subject to appurtenances and
encumbrances of record or in use.

 

PARCEL 6

 

BEGINNING for the same at a point on the southwesterly side of Maple Avenue as
laid out on the aforesaid Liber JB89 at Folio 41, said point also being at the
northeasterly comer of the lands conveyed by Charles E. Hargett to The Maryland
Jockey Club of Baltimore City, Inc. by deed dated December 1, 1978 and recorded
in Liber WA3695 at Folio 86, said point also being the northeasterly comer of
Lot 28 as shown on said Liber JB89 at Folio 41; thence running with the outlines
of Lots 20-28 the following five courses and with the southwesterly side of
Maple Avenue the following course:

 

209)                        South 39° 37’ 17” East, 225.00 feet to a point on
the northwesterly side of Washington Avenue as laid out on the aforesaid Liber
JB89 at Folio 41; thence leaving Maple Avenue and running with the northwesterly
side of Washington Avenue

 

9

--------------------------------------------------------------------------------


 

210)                        South 50° 22’ 43” West, 100.00 feet to a point on
the northeasterly side of a fifteen feet wide alley as shown on the aforesaid
Liber JB89 at Folio 41; thence leaving Washington Avenue and running with the
northeasterly side of said alley the following two courses:

 

211)                        North 39° 37’ 17” West, 220.00 feet to a point, and

 

212)                        North 05° 22’ 43” East, 7.07 feet to a point on the
southeasterly side of a fifteen feet wide alley as laid out on the aforesaid
Liber JB89 at Folio 41; thence leaving the first mentioned alley and running
with the second mentioned alley

 

213)                        North 50° 22’ 43” East, 95.00 to the place of
beginning.

 

THE area of land contained by the foregoing amounts to 22,487 square feet or
0.5162 acres, more or less, together with and subject to appurtenances and
encumbrances of record or in use.

 

PARCEL 7

 

BEGINNING for the same at a point at the intersection of the northwesterly side
of Rogers Avenue and the northeasterly side of Winner Avenue, said point also
being at the point of beginning of the lands conveyed by Saul Baer to The
Maryland Jockey Club of Baltimore City, Inc. by deed dated December 23, 1976 and
recorded in Liber RHB3429 at Folio 842; thence running with the outlines of said
Liber RHB3429 at Folio 842, reversely, the following four courses and with the
northeasterly side of Winner Avenue the following course:

 

214)                        North 35° 58’ 33” West, 102.05 feet to a point;
thence leaving Winner Avenue and running

 

215)                        North 57° 23’ 38” East, 50.25 feet to a point,

 

216)                        South 35° 58’ 06” East, 106.13 feet to a point on
the northwesterly side of Rogers Avenue; thence running with the northwesterly
side of Rogers Avenue

 

217)                        South 62° 00’ 20” West, 50.64 feet to the place of
beginning.

 

THE area of land contained by the foregoing amounts to 5,221 square feet or
0.1199 acres, more or less, together with and subject to appurtenances and
encumbrances of record or in use.

 

PARCEL 8

 

BEGINNING for the same at a point at the intersection of the northwesterly side
of Rogers Avenue and the southwesterly side of Bland Avenue, said point also
being at the point of beginning of the lands conveyed by Marcia Kramer to The
Maryland Jockey Club of Baltimore City, Inc. by deed dated May 10, 1982 and
recorded in Liber CWM4184 at Folio 150; thence running with the outlines of said
Liber CWM4184 at Folio 150, the following two courses and with the northwesterly
side of Rogers Avenue the following course:

 

218)                        South 62° 00’ 20” West, 50.62 feet to a point;
thence leaving Rogers Avenue and running

 

219)                        North 35° 56’ 06” West, 118.35 feet to a point on
the fourth line of the lands conveyed by Albert Weinstein to The Maryland Jockey
Club of Baltimore City, Inc. by deed dated September 21, 1973 and recorded in
Liber RHB3064 at Folio 569; thence leaving the outlines of the aforesaid Liber
CWM4184 at Folio 150 and running, reversely, with a part of said fourth, and all
of the third and second lines, respectively, the following three courses:

 

10

--------------------------------------------------------------------------------


 

220)                        South 57° 23’ 38” West, 75.76 feet to a point,

 

221)                        North 35° 58’ 33” West, 50.18 feet to a point, and

 

222)                        North 57° 23’ 38” East, 126.03 feet to a point on
the southwesterly side of Bland Avenue; thence running, in part, reversely, with
the first, or Northwesterly, 50.09 feet, line of the aforesaid Liber RHB3064 at
Folio 569 and, in part, with the fourth, or South 38° 54’ 20” East, 122.43 feet,
line of the aforesaid Liber CWM4184 at Folio 150, and with the southwesterly
side of Bland Avenue the following course:

 

223)                        South 35° 55’ 43” East, 172.60 feet to the place of
beginning.

 

THE area of land contained by the foregoing amounts to 12,348 square feet or
0.2835 acres, more or less, together with and subject to appurtenances and
encumbrances of record or in use.

 

PARCEL 9

 

BEGINNING for the same at a point at the intersection of the northwesterly side
of Rogers Avenue and the northeasterly side of Bland Avenue, said point also
being at the point of beginning of the lands conveyed by Irene Paoli to The
Maryland Jockey Club of Baltimore City Inc. by deed dated October 1 1985 and
recorded in Liber SEB667 at 81; thence running, reversely, with the outlines of
said Liber SEB667 at Folio 81, the following four courses and with the
northeasterly side of Bland Avenue the following course:

 

224)                        North 35° 55’ 43” West, 125.59 feet to a point;
thence leaving Bland Avenue and running

 

225)                        North 57° 27’ 06” East, 50.22 feet to a point,

 

226)                        South 35° 50’ 21” East, 129.57 feet to a point on
the northwesterly side of Rogers Avenue; thence running with the northwesterly
side of Rogers Avenue

 

227)                        South 61° 59’ 01” West, 50.41 to the place of
beginning.

 

THE area of land contained by the foregoing amounts to 6,383 square feet or
0.1465 acres, more or less, together with and subject to appurtenances and
encumbrances of record or in use.

 

PARCEL 10

 

BEGINNING for the same at an iron pipe found on the northwesterly side of Rogers
Avenue, said pipe also being at the point of beginning of the lands conveyed by
Irving Citrenbaum and David Seidman to R.W. Small Racing Stable, Inc. by deed
dated December 23, 1993 and recorded in Liber SEB4053 at Folio 124, said pipe
also being at the southwesterly comer of Lot 58 as shown on the aforesaid plat
of MT. WASHINGTON HEIGHTS recorded in Plat Book JWS2 at Page 272; thence leaving
Rogers Avenue and running with the first, or Northerly, 160 feet, line of said
Liber SEB4053 at Folio 124 and with the westerly outline of said Lot the
following course:

 

228)                        North 28° 22’ 19” West, 160.00 feet to a point on
the third, or North 61° 37’ 00” East, 76.62 feet, line of the land conveyed by
Mildred R. Chermock to The Maryland Jockey Club of Baltimore City, Inc. by deed
dated June 10, 1986 and recorded in Liber SEB897 at Folio 258; thence running
with the second, or Westerly, 51 feet, line of the aforesaid Liber SEB4053 at
Folio 124 and, reversely, with part of said third line of Liber SEB897 at Folio
258 the following course:

 

11

--------------------------------------------------------------------------------


 

229)                        South 61° 37’ 41” West, 44.51 feet, passing over an
iron pipe found at a distance of 0.25 feet thereon, to a point on the second, or
Southeasterly, 138.5 feet, line of the lands conveyed by Allen M. Brooks and
Ruth N. Brooks to The Maryland Jockey Club of Baltimore, Inc. by deed dated
February 25, 1974 and recorded in Liber RHB3104 at Folio 173; thence leaving the
outlines of the aforesaid Liber SEB897 at Folio 258 and running with a part of
the third, or Southerly, 160 feet 3 inches, line of the aforesaid Liber SEB4053
at Folio 124 and with a part of said second line of Liber RHB3104 at Folio 173
the following course:

 

230)                        South 23° 34’ 09” East, 26.59 feet to a point;
thence leaving the outlines of the aforesaid Liber SEB4053 at Folio 124 and
running with the third and fourth lines of the aforesaid Liber RHB3104 at Folio
173 the following two courses:

 

231)                        South 57° 27’ 06” West, 60.85 feet to a point, and

 

232)                        North 33° 57’ 30’ West, 140.66 feet to a point
southeasterly side of Northern Parkway: thence running with the southeasterly
side of Northern Parkway

 

233)                        North 58° 34’ 33” East, 271.25 feet to a point on
the closing, or North 28° 23’ 00” West, 150 feet, line of the lands conveyed by
Isadore Glass and Stella Glass to The Maryland Jockey Club of Baltimore, Inc. by
deed dated October 1, 1984 and recorded in Liber SEB310 at Folio 6; thence
leaving Northern Parkway and running with a part of said closing line

 

234)                        South 28° 22’ 19” East, 23.52 feet to a point on the
northerly outline of Lot 61 as shown on the aforesaid Plat Book JWS2 at
Page 272; thence leaving the outlines of the aforesaid Liber SEB3l0 at Folio 6
and running with said outline of Lot 61

 

235)                        North 61° 31’ 41” East, 150.00 feet to a point on
the southwesterly side of Key Avenue; thence running with the easterly outlines
of Lots 54, 60 and 61 as shown on the aforesaid Plat Book JWS2 at Page 272 and,
in part, with the easterly outlines of the Third and First Parcels of the lands
conveyed by Kathryn M.T. Caprio and James T. Caprio to The Maryland Jockey Club
of Baltimore, Inc. by deed dated July 26, 1968 and recorded in Liber RHB2406 at
Folio 154, and with the southwesterly side of Key Avenue the following course:

 

236)                        South 28° 22’ 19’ East, 260.00 feet to a point on
the northwesterly side of Rogers Avenue; thence leaving Key Avenue and running
with the southerly outlines of Lots 54-58 as shown on the aforesaid Plat Book
JWS2 at Page 272 and with the southerly outlines of the First, Second, Fourth
and Fifth Parcels of the aforesaid Liber RHB2406 at Folio 154 the following
course:

 

237)                        South 61° 31’ 41” West, 300.05 feet to the place of
beginning.

 

THE area of land contained by the foregoing amounts to 95,778 square feet or
2.1988 acres, more or less, together with and subject to appurtenances and
encumbrances of record or in use.

 

12

--------------------------------------------------------------------------------


 

PARCEL 11

 

BEGINNING for the same at a point at the intersection of the northwesterly side
of Rogers Avenue and the northeasterly side of Key Avenue, said point also being
at the southwesterly corner of Lot 47 as shown on the aforesaid plat of MT.
WASHINGTON HEIGHTS recorded in Plat Book JWS2 at Page 272; thence leaving Rogers
Avenue and running the westerly outline of said Lot 47 and with the
northeasterly side of Key Avenue the following course:

 

238)                        North 28° 22’ 19” West, 160.00 feet to a point;
thence leaving Key Avenue and running with the northerly outlines of Lots 43-47
and, in part, with the third, or Northeasterly, 120 feet, line of the lands
conveyed by the Manhattan Land Corporation of Baltimore County to The Maryland
Jockey Club of Baltimore City, Inc. by deed dated June 27, 1919 and recorded in
Liber SCL3400 at Folio l85 the following course:

 

239)                        North 61° 37’ 41” East, 300.00 feet to a point on
the southwesterly side of Woodcrest Avenue: thence running with the easterly
outline of the aforesaid Lot 43 and with the fourth, or Southeasterly, 160 feet,
line of the aforesaid Liber SCL3400 at Folio 185 and with the southweserly side
of Woodcrest Avenue the following course:

 

240)                        South 28° 22’ 19” East, 160.00 feet to a point on
the northwesterly side of Rogers Avenue; thence leaving Woodcrest Avenue and
running with southerly outlines of the aforesaid Lots 43-47 and with the
northwesterly side of Rogers Avenue the following course:

 

241)                        South 61° 37’ 41” West, 300.00 feet to the place of
beginning.

 

THE area of land contained by the foregoing amounts to 48,000 square feet or
1.1019 acres, more or less, together with and subject to appurtenances and
encumbrances of record or in use.

 

PARCEL 12

 

BEGINNING for the same at an iron pipe found at the intersection of the
northwesterly side of Rogers Avenue and the southwesterly side of Merville
Avenue, said point also being at the point of beginning of the lands conveyed by
Catherine Stuller Myers to The Maryland Jockey Club of Baltimore City, Inc. by
deed dated February 27, 1975 and recorded in Liber RHB3210 at Folio 376, said
point also being at the southeasterly comer of Lot 32 as shown on the aforesaid
plat of MT. WASHINGTON HEIGHTS recorded in Plat Book JWS2 at Page 272; thence
leaving Merville Avenue and running, in part, with the first, or Westerly, 60
feet, line of said Liber RHB3210 at Folio 376 and with the southerly outlines of
Lots 32-36 as shown on said Plat Book JWS2 at Page 272 and, in part, reversely,
with the first, or Northeasterly, 60 feet, line of the lands conveyed by Lillie
S. Hillary to The Maryland Jockey Club of Baltimore City, Inc. by deed dated
August 2, 1984 and recorded in Liber SEB270 at Folio 581, and with the
northwesterly side of Rogers Avenue the following course:

 

242)                        South 61° 37’ 41” West, 300.00 feet to a point on
the northeasterly side of Woodcrest Avenue; thence leaving Rogers Avenue and
running with the westerly outline of the aforesaid Lot 36 and, reversely, with
the fourth, or Southeasterly, 160 feet, line of the aforesaid Liber SEB270 at
Folio 581 and with the northeasterly side of Woodcrest Avenue the following
course:

 

243)                        North 28° 22’ 19” West, 158.31 feet to a point;
thence leaving Woodcrest Avenue and running with the northerly outlines of the
aforesaid Lots 36, 35 and a part of 34 and, in

 

13

--------------------------------------------------------------------------------


 

part, reversely, with the third, or Southwesterly, 60 feet, line of the
aforesaid Liber SEB270 at Folio the following course:

 

244)                        North 61° 37’ 41” East, 150.00 to a point at the
southwesterly corner of Lot 37 as shown on the aforesaid Plat Book JWS2 at
Page 272; thence running with the westerly outlines of Lots 37, 38 and a part of
39 as shown on said Plat Book JWS2 at Page 272 the following course:

 

245)                        North 28° 22’ 19” West, 150.85 feet to a point on
the southeasterly side of Northern Parkway; thence running with the
southeasterly side of Northern Parkway

 

246)                        By a curve to the right having a radius of 850.00
feet, an arc distance of 153.26 feet, a central angle of 10° 19’ 50” and
subtended by a chord bearing and distance of North 73° 04’ 01” East, 153.05 feet
to a point on the southwesterly side of Merville Avenue; thence leaving Northern
Parkway and running, in part, with the fourth, or Southerly, 60 feet, line of
the aforesaid Liber RHB3210 at Folio 376 and with the southwesterly side of
Merville Avenue the following course:

 

247)                        South 28° 22’ 19” East, 278.81 feet to the place of
beginning.

 

THE area of land contained by the foregoing amounts to 68,200 square feet or
1.5657 acres, more or less, together with and subject to appurtenances and
encumbrances of record or in use.

 

PARCEL 13

 

Beginning for the same at an iron rebar found on the northwesterly side of
Rogers Avenue, said rebar also being at the end of the first, or Easterly, 60
feet, line of the lands conveyed by Louis J. Berman and Theodore S. Miller to
The Maryland Jockey Club of Baltimore City, Inc. by deed dated November 21, 1977
and recorded in Liber RHB3551 at Folio 622, said point also being at the
southeasterly corner of Lot 22 as shown on the aforesaid plat of MT. WASHINGTON
HEIGHTS recorded in Plat Book JWS2 at Page 272; thence running, in part,
reversely, with said first line of Liber RHB3551 at Folio 622 and with the
southerly outlines of Lots 22-25 as shown on said Plat Book JWS2 at Page 272,
and with the northwesterly side of Rogers Avenue the following course:

 

248)                        South 61° 37’ 41” West, 240.00 feet to a point on
the northeasterly side of Merville Avenue; thence leaving Rogers Avenue and
running with the westerly outline of the aforesaid Lot 25 and with the
northeasterly side of Merville Avenue the following course:

 

249)                        North 28° 22’ 00” West, 262.19 feet to a point on
the southeasterly side of Northern Parkway; thence leaving Merville Avenue and
running with the southeasterly side of Northern Parkway

 

250)                        By a curve to the right having a radius of 850.00
feet, an arc distance of 276.92 feet, a central angle of 18° 39’ 59” and
subtended by a chord bearing and distance of South 88° 52’ 51” East, 275.70 feet
to a point on the second, or Northerly, 160 feet ½ inch, line of the aforesaid
Liber RHB3551 at Folio 622; thence leaving Northern Parkway and running,
reversely, with a part of said second line

 

251)                        South 28° 22’ 19” East, 126.47 feet to the place of
beginning.

 

14

--------------------------------------------------------------------------------


 

THE area of land contained by the foregoing amounts to 48,708 square feet or
1.1182 acres, more or less, together with and subject to appurtenances and
encumbrances of record or in use.

 

PARCEL 14

 

BEGINNING for the same at a point on the southerly side of Rogers Avenue, said
point also being at the beginning of the fourth, or North 86° 17’ East, 456.9
feet, line of the aforesaid lands conveyed to The Maryland Jockey Club of
Baltimore City, Inc. in Liber MLP6849 at Folio 206; thence running with the
fourth through seventh lines of said Liber MLP6849 at Folio 206 the following
four courses and with the southerly side of Rogers Avenue the following three
courses:

 

252)                        North 77° 52’ 20” East, 455.01 feet to a point,

 

253)                        South 40° 01’ 21” East, 11.31 feet to a point, and

 

254)                        North 77° 52’ 20” East, 165.25 feet to a point;
thence leaving Rogers Avenue and running

 

255)                        South 12° 03’ 30” East, 277.84 feet to a point on
the northeasterly side of Northern Parkway; thence leaving the outlines of the
aforesaid Liber MLP6849 at Folio 206 and running with the northeasterly side of
Northern Parkway the following two courses:

 

256)                        North 79° 17’ 51” West, 29.52 feet to a point, and

 

257)                        North 78° 59’ 51” West, 647.36 feet to point on the
easterly side of Pimlico Road, said point being at the end of the third, or
Southerly, 7.80 feet, line of Parcel No. 4 of the aforesaid Liber JFC1142 at
Folio 377; thence leaving Northern Parkway and running with the third, second
and first lines, reversely, the following three courses, respectively:

 

258)                        North 08° 56’ 13” West, 5.81 feet to point,

 

259)                        North 38° 54’ 43” East, 10.00 feet to a point, and

 

260)                        South 77° 52’ 20” West, 11.50 feet to a point on the
third, or North 00° 36” West, 140 feet, line of the aforesaid Liber MLP6849 at
Folio 206; thence leaving the outlines of the aforesaid Parcel No. 4 of Liber
JFC1142 at Folio 377 and running with a part of said third line

 

261)                        North 08° 02’ 25” West, 10.03 feet to the place of
beginning.

 

THE area of land contained by the foregoing amounts to 94,892 square feet or
2.1784 acres, more or less, together with and subject to appurtenances and
encumbrances of record or in use.

 

15

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Environmental Reports

 

Property

 

 

Environmental Assessments / Remediation Reports / Permits / Compliance Audits

Santa Anita,
Los Angeles,

 

·

Final Phase 1 Environmental Site Assessment and Environmental Compliance Audit,
site visit October 16-17, 2002, report dated February 10, 2003.

California

 

 

 

 

 

·

Environmental Inspection Report (U.S. Divisions), site visit January 21-22,
2004.

 

 

 

 

 

 

·

Phase I Environmental Site Assessment Update, site visit September 21-22, 2004,
report dated October 1, 2004.

 

 

 

 

 

 

·

Environmental Inspection Report and Environmental Action Plan, site visit
October 6-7, 2004, report dated February 11, 2005.

 

 

 

 

 

 

·

Environmental Inspection Report, site visit February 28-March 1, 2006.

 

 

 

 

 

 

·

Environmental Compliance Audit, site visit February 27-28, 2007, report dated
June 12, 2007.

 

 

 

 

 

 

·

Phase I Environmental Site Assessment, site visit June 13, 2007, report dated
June, 2007.

 

 

 

 

 

 

·

Phase II Environmental Site Assessment Report dated July 2007.

 

 

 

 

 

 

·

Environmental Inspection Report and EAP – site visit March 5-6, 2008

 

 

 

 

Golden Gate

 

·

Phase II Environmental Site Assessment, site visit September 10, 1999, report
dated February, 2000.

Fields,

 

 

 

Albany,

 

·

Environmental Compliance Audit, site visit January 23, 2003, report dated
April 10, 2003.

California

 

 

 

 

 

·

Environmental Inspection Report, site visit February 24-25, 2004.

 

 

 

 

 

 

·

Environmental Inspection and EAP, site visit January 25-26, 2005, report dated
February 23, 2005.

 

 

 

 

 

 

·

Phase I Environmental Site Assessment, site visit August 25, 2005, report dated
October 28, 2005.

 

 

 

 

 

 

·

Environmental Inspection Report, site visit March 2-3, 2006.

 

 

 

 

 

 

·

Environmental Action Plan, last updated January 23, 2003, date of most recent
EAP activity, March 23, 2006.

 

 

 

 

 

 

·

Environmental Compliance Audit Report, site visit May 8-9, 2007, report dated
August 8, 2007.

 

 

 

 

 

 

·

Phase I Environmental Site Assessment, site visit June 14, 2007, report dated
June, 2007.

 

 

 

 

 

 

·

Environmental Action Plan (EAP) dated May 9, 2007

 

 

 

 

 

 

·

Environmental Inspection Report and EAP – site visit June 17-18, 2008

 

 

 

 

Laurel Park,

 

·

Preliminary Site Assessment of Subsurface investigations and Geotechnical
Engineering Services

Anne Arundel

 

 

Report dated May 17, 2000.

County, Maryland

 

 

 

 

 

·

Water Monitoring Schedule dated March 9, 2001

 

 

 

 

 

 

·

Phase I Environmental Site Assessment and Environmental Compliance Audit Report,
site visit December 17 -18, 2001, report dated February 11, 2002.

 

 

 

 

 

 

·

Phase I Environmental Site Assessment Report dated February 28, 2002.

 

 

 

 

 

 

·

Report of Preliminary Geotechnical Exploration dated February 28, 2002.

 

 

 

 

 

 

·

Environmental Inspection Report, site inspection November 14-15, 2007.

 

 

 

 

 

 

·

Envirovision Report on Soil Sampling for Lead dated February 19, 2008.

 

 

 

 

Pimlico,

 

·

Phase I Environmental Site Assessment and Environmental Compliance Audit Report,
site visit

Baltimore,

 

 

December 13, 2001, report dated February 14, 2002.

Maryland

 

 

 

 

 

·

Phase II Environmental Site Assessment and Environmental Compliance Audit
Report, site visit April 8-10, 2002, report dated May 22, 2002.

 

 

 

 

 

 

·

Environmental Compliance Audit Report, site visit May 31, - June 1, 2007, report
dated August 14, 2007.

 

 

 

 

 

 

·

Environmental Inspection Report, site inspection May 27-29, 2008.

 

 

 

 

Bowie Training

 

·

Phase I Environmental Site Assessment and Environmental Compliance Audit Report,
site visit

Center, Maryland

 

 

December 18, 2001, report dated February 13, 2002.

 

 

 

 

 

 

·

Consent Agreement between the State of Maryland, Department of the Environment
and Southern Maryland Agricultural Association, effective dated February 25,
2005.

 

 

 

 

 

 

·

Environmental Compliance Audit Report, site visit May 30 -31, 2007, report dated
September 4, 2007.

 

 

 

 

 

 

·

Maryland Department of Environment Site Inspection dated January 31, 2007.

 

 

 

 

 

 

·

Environmental Inspection Report, site inspection May 27-29, 2008.

 

--------------------------------------------------------------------------------